

Exhibit 10.1
Execution Version










BUILD TRANSFER AGREEMENT
BY AND AMONG
NEW MEXICO RENEWABLE ENERGY TRANSMISSION AUTHORITY,
WESTERN SPIRIT TRANSMISSION LLC
AND
PUBLIC SERVICE COMPANY OF NEW MEXICO
DATED AS OF MAY 1, 2019






























37528802
243910.33A-HOUSR01A - MSW

--------------------------------------------------------------------------------





Table of Contents
Page
ARTICLE I


DEVELOPMENT AND CONSTRUCTION OF PROJECT
Section 1.1
WST Seller's Development Obligations
1


Section 1.2
Project Milestones; Corrective Action Plans
2


Section 1.3
Force Majeure; Buyer-Caused Delays
4


Section 1.4
Reporting; Certain Deliverables; Coordination
5


Section 1.5
Development Completion Acknowledgement
8





ARTICLE II


PURCHASE AND SALE OF ASSETS; ASSUMPTION OF LIABILITIES
Section 2.1
Purchase and Sale of the Project Assets
10


Section 2.2
Excluded Assets
12


Section 2.3
Assumed Liabilities
13


Section 2.4
Excluded Liabilities
13


Section 2.5
Purchase Price
13


Section 2.6
Allocation of Purchase Price; Proration
15


Section 2.7
Withholding
17


Section 2.8
Closing
17


Section 2.9
Sellers' Deliverables
17


Section 2.10
Buyer's Deliverables
19





ARTICLE III


REPREENTATIONS AND WARRANTIES RELATING TP WST SELLER, THE PROJECT ASSETS AND
REAL PROPERTY
Section 3.1
Organization and Existence
19


Section 3.2
Authorization
19


Section 3.3
Noncontravention
20


Section 3.4
Governmental Approvals
20


Section 3.5
Absence of Certain Changes or Events
20


Section 3.6
Legal Proceedings
20


Section 3.7
Compliance with Laws; Permits
20


Section 3.8
Title to Project Assets
22


Section 3.9
Assigned Contracts, Master Lease Agreement
22


Section 3.10
Real Property
23


Section 3.11
Environmental Matters
24


Section 3.12
Taxes
24


Section 3.13
Intellectual Property
25





ii



--------------------------------------------------------------------------------




Section 3.14
Credit Support
26


Section 3.15
Affiliate Arrangements
26


Section 3.16
Brokers
26


Section 3.17
Insurance
26


Section 3.18
Data Room
26


Section 3.19
Eminent Domain Property
27


Section 3.20
Eminent Domain License
27


Section 3.21
No Other Representations or Warranties
28





ARTICLE IV


REPRESENTATION AND WARRANTIES RELATING TO RETA SELLER
Section 4.1
Organization and Existence
28


Section 4.2
Authorization
28


Section 4.3
Noncontravention
29


Section 4.4
Governmental Approvals
29


Section 4.5
Legal Proceedings
29


Section 4.6
Compliance with Laws
29


Section 4.7
Brokers
29


Section 4.8
No Other Representations or Warranties
30





ARTICLE V


REPRESENTATION AND WARRANTIES OF BUYER
Section 5.1
Organization and Existence
30


Section 5.2
Authorization
30


Section 5.3
Noncontravention
30


Section 5.4
Governmental Approvals
31


Section 5.5
Compliance with Laws
31


Section 5.6
Legal Proceedings
31


Section 5.7
Brokers
31


Section 5.8
Available Funds
31


Section 5.9
Buyer Ownership, Operations and Maintenance Permits
31


Section 5.10
Information
31





ARTICLE VI


COVENANTS
Section 6.1
Access to Information and Ongoing Diligence
32


Section 6.2
Conduct of Business Pending the Closing
33


Section 6.3
Assigned Contracts
35


Section 6.4
Permits
36


Section 6.5
Publicity; Confidentiality
37


Section 6.6
Regulatory Approvals
38





iii



--------------------------------------------------------------------------------




Section 6.7
Risk of Loss
41


Section 6.8
Transfer Taxes
41


Section 6.9
Proration of Straddle Period Taxes
42


Section 6.10
Updates to Disclosure Letters
42


Section 6.11
Financing; Cooperation
44


Section 6.12
Title Report, Title Insurance Commitment and Title Insurance Policy Matters
44


Section 6.13
Credit Support
45


Section 6.14
Books and Records
45


Section 6.15
As-Built Drawings
45


Section 6.16
Transmission Service Arrangements
45


Section 6.17
Removal of Logos and Signs
45


Section 6.18
Further Actions
46


Section 6.19
Efforts to Close
46


Section 6.20
RETA Eminent Domain Proceedings
46


Section 6.21
Transition; Final Completion
47





ARTICLE VII


CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER
Section 7.1
Buyer Conditions Precedent to Closing
48





ARTICLE VIII


CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER
Section 8.1
WST Seller Closing Conditions Precedent
50


Section 8.2
RETA Seller Closing Conditions Precedent
51





ARTICLE IX


TERMINATION
Section 9.1
Termination Prior to the Closing Date
51


Section 9.2
Procedure and Effect of Termination
52


Section 9.3
Contractual Liability of RETA Seller
53





ARTICLE X


SURVIVAL; INDEMNIFICATION
Section 10.1
Nature and Survival of Representations and Agreements
53


Section 10.2
Indemnification
53


Section 10.3
Payments of Indemnifiable Amounts
54


Section 10.4
General Procedures for Indemnity Obligation
54


Section 10.5
Mitigation and Limitations on Claims
56


Section 10.6
Specific Performance
58





iv



--------------------------------------------------------------------------------




Section 10.7
Exclusive Remedies
58


Section 10.8
Subrogation of Claims Against Third Parties
58


Section 10.9
New Mexico Specific Provisions
59





ARTICLE XI


GENERAL PROVISIONS
Section 11.1
Notices
59


Section 11.2
No Third Party Beneficiaries
60


Section 11.3
Amendment and Waiver
60


Section 11.4
Binding Nature; Assignment
60


Section 11.5
GOVERNING LAW
60


Section 11.6
Jurisdiction; Service of Process
60


Section 11.7
Counterparts
61


Section 11.8
Headings
61


Section 11.9
Severability
61


Section 11.10
Entire Agreement
61


Section 11.11
Bulk Sales
61


Section 11.12
Expenses
61


Section 11.13
Further Assurances
61


Section 11.14
WAIVER OF JURY TRIAL
61


Section 11.15
Defined Terms; Rules of Construction
62







v



--------------------------------------------------------------------------------




ANNEXES
Annex 1
Definitions
Annex 2
Project Scope and Specifications
Annex 3
Project Site
Annex 4
Form of Monthly Development and Construction Report
Annex 5
Form of Bill of Sale and Assignment
Annex 6
Form of Non-State Lands Real Property Assignment Agreement
Annex 7
Form of State Lands Assignment Agreement
Annex 8A
Form of WST Seller FIRPTA Certificate
Annex 8B
Form of RETA Seller FIRPTA Certificate
Annex 9
Form of Development Completion Acknowledgement
Annex 10
Form of Commercial Operation Date Certificate
Annex 11
Key EPC Contract Terms
Annex 12
Project Schedule and Project Milestones
Annex 13
Project Costs
Annex 14
Material Completion Certificates
Annex 15
Pre-Approved Real Property Agreements
Annex 16A
Form of Special Warranty Deed
Annex 16B
Form of Quitclaim Deed
Annex 17
Form of Eminent Domain License









vi



--------------------------------------------------------------------------------






BUILD TRANSFER AGREEMENT


THIS BUILD TRANSFER AGREEMENT (this “Agreement”), dated as of May 1, 2019 (the
“Execution Date”), is made and entered into by and among NEW MEXICO RENEWABLE
ENERGY TRANSMISSION AUTHORITY, a public body of the State of New Mexico, politic
and corporate, separate and apart from the state, constituting a governmental
instrumentality for the performance of essential public functions (“RETA
Seller”), WESTERN SPIRIT TRANSMISSION LLC, a Delaware limited liability company
(“WST Seller”, and together with RETA Seller, the “Sellers”, and each, a
“Seller”) and PUBLIC SERVICE COMPANY OF NEW MEXICO, a New Mexico corporation
(“Buyer”).


RECITALS


WHEREAS, as of the Execution Date, RETA Seller and WST Seller, as lessee of RETA
Seller, are developing an approximately one hundred sixty-five (165) mile 345 kV
transmission line, (a) commencing in Santa Fe County, routed south from Buyer’s
existing Clines Corners Switching Station through Torrance, Socorro, Valencia
and Bernalillo Counties, New Mexico, to (i) an interconnection point in Torrance
County, which will be at a new 345 kV switching station, which will be built by
WST Seller and known as the Western Spirit Switchyard, interconnecting the
transmission line and wind generation project(s) and (ii) an interconnection
point at Buyer’s new Pajarito Switching Station in Bernalillo County,
interconnecting the transmission line to Buyer’s West Mesa-Sandia 345 kV line,
which will be built by Buyer pursuant to the Wires-to-Wires Agreement and is
expressly excluded from the definition of “Project” (as is the Pajarito
Switching Station, for the avoidance of doubt) and (b) which will include a
mid-point series compensation station to be built in Socorro County and known as
the Abo Station, which will be built by WST Seller (the foregoing (except as set
forth above), collectively, the “Project”, as further described on Annex 2); and


WHEREAS, on the Closing Date, each Seller desires to sell, and Buyer desires to
purchase, the Project and the other Project Assets owned by such Seller, and
Buyer desires to assume, and each Seller desires to assign, the Assumed
Liabilities held by such Seller, in each case on the terms and subject to the
conditions set forth herein.


NOW, THEREFORE, in consideration of the mutual agreements, covenants,
representations and warranties set forth herein, and intending to be legally
bound hereby, the Parties agree as follows:
ARTICLE I

DEVELOPMENT AND CONSTRUCTION OF PROJECT


Section 1.1    WST Seller’s Development Obligations. As between Buyer and WST
Seller, prior to the Closing Date, WST Seller shall be solely responsible for,
and Buyer shall have no obligation or liability or responsibility for costs and
expenses with respect to, the development, construction, financing, energization
and testing of the Project. WST Seller shall use commercially reasonable efforts
to perform or provide, or cause to be performed or provided, all necessary work
and services required in connection with the development (which for the


1



--------------------------------------------------------------------------------





avoidance of doubt includes permitting), construction, financing, energization
and testing of the Project through the Closing Date and Buyer shall not have
responsibility for such work and services prior to the Closing Date. All such
work and services performed by WST Seller shall be performed in accordance with
Prudent Utility Practice, the Specifications, the Master Lease Agreement,
applicable conditions of the NMPRC Approval and FERC Approvals (including any
conditions of the NMPRC Approval or FERC Approvals with respect to timing of
construction, interconnection, the specifications of the as-built Project, the
Project Site and the prudency of Project Costs) and otherwise in accordance with
this Agreement and all applicable Laws and Permits.


Section 1.2    Project Milestones; Corrective Action Plans.


(a)    Project Milestones.


(i)    WST Seller shall use commercially reasonable efforts to (x) cause the
development, construction, energization and testing of the Project to meet each
Project Milestone set forth on the Project Schedule on or prior to the date
corresponding thereto on the Project Schedule and (y) cause the EPC Contractors
to perform the work pursuant to the applicable EPC Contract in accordance with a
schedule that allows the Project Milestones to be achieved in accordance with
the Project Schedule. WST Seller shall deliver written notice to Buyer promptly
following the date on which any Project Milestone for which WST Seller is
responsible has been achieved, together with reasonable supporting evidence
thereof.


(ii)    Buyer shall deliver written notice to WST Seller within ten (10)
Business Days following Buyer’s receipt of WST Seller’s notification of proposed
Project Milestone achievement which shall confirm or reject the achievement of
the applicable Project Milestone and which in the case of a rejection shall
contain reasonable supporting evidence thereof. Buyer shall be deemed to confirm
any Project Milestone if it does not send any such written notice within such
ten (10) Business Day period.


(iii)    Within ten (10) Business Days following receipt of any such written
notice from Buyer that rejects a Project Milestone identified in Annex 12 as
reviewable by the Independent Engineer, WST Seller shall submit its original
written notice and Buyer’s written rejection, along with all reasonable
supporting evidence, to the Independent Engineer. The Independent Engineer
shall, at the sole cost and expense of WST Seller, review the notices and
evidence and determine, based on its professional judgement and all relevant
facts (including any facts included by Buyer in its written rejection), whether
the applicable Project Milestone has been achieved. Such determination by the
Independent Engineer shall be deemed to be agreed to by the Parties and shall
become final and binding upon the Parties for all purposes hereunder (with
respect to the facts and circumstances at the time of such determination),
subject to the exception in Section 1.2(a)(iv) for the determination regarding
whether the conditions set forth in clause (a) of the definition of “Commercial
Operation” have been satisfied (but in no event shall this provision apply to a
determination regarding whether the conditions precedent for achievement of
Development Completion Acknowledgement have been


2



--------------------------------------------------------------------------------





achieved or whether the conditions set forth in clauses (b) through (d) of the
definition of “Commercial Operation” have been satisfied).
 
(iv)    Notwithstanding Section 1.2(a)(iii) or anything in this Agreement to the
contrary, with respect to determining whether the conditions set forth in clause
(a) of the definition of “Commercial Operation” have been satisfied, if Buyer
disagrees with the decision of the Independent Engineer issued in accordance
with Section 1.2(a)(iii) then Buyer may, within ten (10) Business Days, elect to
have an independent engineer selected by Buyer from Section A1-IE of Sellers’
Disclosure Letter (which for the avoidance of doubt is a separate independent
engineer than the Independent Engineer) make a determination as to whether the
conditions set forth in clause (a) of the definition of “Commercial Operation”
have been satisfied. Such independent engineer shall take into account all
reasonable supporting evidence presented by WST Seller and Buyer. In the event
that Buyer has made the foregoing election in this Section 1.2(a)(iv), such
determination by such independent engineer shall be deemed to be agreed to by
the Parties and shall become final and binding upon the Parties for all purposes
hereunder (with respect to the facts and circumstances at the time of such
determination).


(v)    In the event that Buyer has not made the election in Section 1.2(a)(iv)
to use a second independent engineer within such ten (10) Business Day period,
then the determination by the first Independent Engineer shall be deemed to be
agreed to by the Parties and shall be final and binding upon the Parties for all
purposes hereunder (with respect to the facts and circumstances at the time of
such determination).


(b)    Corrective Action Plans.


(i)    In the event that completion of a particular Project Milestone for which
WST Seller is responsible is not achieved by the date set forth on the Project
Schedule (other than as a result of a Force Majeure Event or Buyer-Caused
Delay), WST Seller shall promptly (and in any event, within ten (10) Business
Days) submit to Buyer a proposed Corrective Action Plan, including a revised
completion date for such Project Milestone that will allow the Commercial
Operation Date to be achieved before the Outside Closing Date. Buyer shall
notify WST Seller of its approval (such approval not to be unreasonably
withheld, conditioned or delayed) of any such Corrective Action Plan within ten
(10) Business Days following Buyer’s receipt of such Corrective Action Plan.


(ii)    If Buyer reasonably believes that any Corrective Action Plan proposed by
WST Seller is not feasible, Buyer shall send WST Seller a written notice
explaining why it believes such Corrective Action Plan is not feasible within
ten (10) Business Days following Buyer’s receipt of such Corrective Action Plan.
Buyer shall be deemed to accept any Corrective Action Plan if it does not send
any such written notice within such ten (10) Business Day period. Within ten
(10) Business Days following receipt of any such written notice from Buyer, WST
Seller shall submit the Corrective Action Plan to the Independent Engineer. The
Independent Engineer shall, at the sole cost and expense of WST Seller, review
the Corrective Action Plan and determine whether such Corrective Action Plan
proposed by WST Seller is feasible. Such


3



--------------------------------------------------------------------------------





determination by the Independent Engineer shall be deemed to be agreed to by the
Parties and shall become final and binding upon the Parties for all purposes
hereunder.


(iii)    WST Seller shall implement and diligently comply with any Corrective
Action Plan approved by Buyer (or deemed accepted by Buyer) or determined to be
feasible by the Independent Engineer.


(c)    Termination Right. Notwithstanding any other provisions of this Agreement
(but without limiting Section 1.3), Buyer shall have the right to terminate this
Agreement pursuant to Section 9.1(g), by delivery of thirty (30) days’ prior
written notice thereof to Sellers, in the event that (i) WST Seller fails to
achieve one or more Project Milestones for which WST Seller is responsible
resulting in a projected Commercial Operation Date beyond the Outside Closing
Date and (ii) WST Seller has failed to submit a Corrective Action Plan that has
been approved under Section 1.2(b)(i) or 1.2(b)(ii) (including by determination
of the Independent Engineer) under which the Commercial Operation Date would be
achieved prior to the Outside Closing Date; provided, however, that such notice
of termination shall be deemed to have been withdrawn if, prior to the
termination date specified therein, the Independent Engineer certifies to Buyer,
pursuant to the written request of WST Seller, at the sole cost and expense of
WST Seller, that based on the professional judgment of the Independent Engineer
and all relevant facts (including WST Seller’s commitment to a Corrective Action
Plan and the feasibility thereof), the Commercial Operation Date is reasonably
likely to be achieved on or prior to the Outside Closing Date notwithstanding
such delay.


Section 1.3    Force Majeure; Buyer-Caused Delays.


(a)    Effect of Force Majeure and Buyer-Caused Delays. None of Buyer or Sellers
shall be considered to be in default in the performance of their respective
obligations hereunder, and the date for achievement of any Project Milestone
specified on the Project Schedule and the Outside Closing Date shall be
extended, to the extent the failure or delay of performance or of satisfaction
of such Project Milestone, or to achieve the Closing, respectively, is due to a
Force Majeure Event or Buyer-Caused Delay. The non-affected party shall be
excused from its corresponding performance obligations to the extent due to the
affected party’s failure or delay of performance. Notwithstanding the foregoing,
any obligation to make payments accrued prior to the Force Majeure Event or
Buyer-Caused Delay shall not be excused. The burden of proof for establishing
the existence and consequences of a Force Majeure Event or Buyer-Caused Delay
lies with the party initiating the claim.


(b)    Notice of Force Majeure and Buyer-Caused Delays. As soon as possible
following the occurrence of an event the affected party believes is a Force
Majeure Event or Buyer-Caused Delay, the affected party desiring to invoke a
Force Majeure Event or a Buyer-Caused Delay as a cause for delay in its
performance of, or failure to perform, any obligation hereunder, shall provide
the other party written notice describing in detail the Force Majeure Event or
Buyer-Caused Delay, as applicable, including the expected duration and effect
thereof. Promptly after a notice is given pursuant to the preceding sentence,
Buyer and Sellers shall meet in person or telephonically to discuss the basis
and terms upon which the arrangements set out in this Agreement shall be
continued, taking into account the effects of such Force Majeure Event or
Buyer-Caused Delay, as applicable.


4



--------------------------------------------------------------------------------





(c)    Mitigation of Force Majeure and Buyer-Caused Delays. The suspension of
performance due to a Force Majeure Event or Buyer-Caused Delay shall be of no
greater scope and of no longer duration than is required by the Force Majeure
Event or Buyer-Caused Delay, as applicable. The party suffering a Force Majeure
Event or Buyer-Caused Delay, as applicable, shall use commercially reasonable
efforts to avoid or otherwise mitigate the effects of such Force Majeure Event
or Buyer-Caused Delay, as applicable, and to resume normal performance under
this Agreement promptly upon the cessation of such Force Majeure Event or
Buyer-Caused Delay, as applicable.


(d)    Termination for Force Majeure or Buyer-Caused Delay. Notwithstanding any
other provisions of this Agreement, (i) Buyer shall have the right to terminate
this Agreement pursuant to Section 9.1(g), by delivery of thirty (30) days’
prior written notice thereof to Sellers prior to the resumption of performance
by Sellers, in the event that Sellers’ performance has been impaired or delayed
by one or more Force Majeure Events for a period of eighteen (18) consecutive
months and (ii) WST Seller shall have the right to terminate this Agreement
pursuant to Section 9.1(h), by delivery of thirty (30) days’ prior written
notice thereof to Buyer and RETA Seller, in the event that a Buyer-Caused Delay
has impaired or delayed Sellers’ performance for a period of eighteen (18)
consecutive months.


Section 1.4    Reporting; Certain Deliverables; Coordination.


(a)    Monthly Development and Construction Report; Other Reporting Obligations.
From the Execution Date until the Commercial Operation Date, on or prior to
thirty (30) days following the end of each calendar month, WST Seller shall
provide Buyer with a monthly development and construction report for such prior
month with respect to the development and construction of the Project, in the
form of Annex 4, which for the avoidance of doubt will include a detailed report
with respect to Project Costs WST Seller claims to have incurred in such
calendar month, with respect to each Project Milestone and in the aggregate with
respect to the Project. Notwithstanding the foregoing obligations of WST Seller
in this Section 1.4(a), from the Execution Date until the Closing Date, WST
Seller shall use commercially reasonable efforts to (x) communicate with Buyer
regarding the Project’s development and construction on an as-needed basis
(which may be more frequently than a monthly basis) in WST Seller’s reasonable
discretion, and (y) make available for consultation with Buyer, such
representatives as may be necessary to respond to reasonable inquiries of Buyer,
in each case, prior to the Closing Date. In addition, from the Execution Date
until the Closing Date, WST Seller shall notify Buyer as soon as commercially
practicable of any material occurrence related to the development and
construction activities of the Project that has resulted in, will result in, or
would reasonably be expected to result in (i) a failure of the Project to be
developed and constructed in accordance with the Specifications, in accordance
with Prudent Utility Practice and in accordance with the requirements of the
NMPRC Approval and the FERC Approvals and other requirements of Governmental
Entities, (ii) a failure, or any event that could reasonably be expected to
result in the failure of the Project to achieve the Commercial Operation Date by
the Outside Closing Date, (iii) a material violation or failure of the Project’s
or Sellers’ compliance with applicable Laws and Permits or the Master Lease
Agreement, (iv) the death, serious bodily injury or significant property damage
of any Person, (v) any material claim, demand or action against the Project or
either Seller related to the Project and (vi) any


5



--------------------------------------------------------------------------------





other event that could reasonably be expected to result in a failure of Sellers
to satisfy the requirements for Closing set forth in Article VII or a failure to
consummate the Transactions.


(b)    Notices and Communication. From the Execution Date until the Closing
Date, WST Seller or where applicable, RETA Seller, shall promptly post to the
Data Room copies of all notices, orders, inspection reports, material
correspondence or other material communications, which, in each case, WST Seller
or RETA Seller, as applicable, delivers to or receives from any Third Person in
connection with the development and construction of the Project, including all
material communications from Governmental Entities but excluding in all events
any information delivered pursuant to any Excluded Contract or any information
described in the definition of Excluded Books and Records.


(c)    Monthly Updates. From the Execution Date until the Closing Date, on the
fifth (5th) Business Day of each calendar month, WST Seller shall (i) provide
Buyer with an update of all items subject to an update of the Sellers’
Disclosure Letter as of the last date of the preceding calendar month, as
contemplated to be in effect on the Development Completion Acknowledgement Date
or on the Closing Date, as applicable, and (ii) update the Data Room to include
items referenced on the corresponding update of the Sellers’ Disclosure Letter.


(d)    Reports and Reliance Letters. On the Development Completion
Acknowledgement Date, WST Seller shall provide Buyer with a list of all studies
and reports related to the Project that are in either Seller’s possession. Buyer
shall identify any studies or reports for which it reasonably requires a letter
or undertaking from the author of such study or report permitting Buyer to rely
on the contents therein. WST Seller shall use commercially reasonably efforts to
obtain and deliver any such letter or undertaking to Buyer prior to the Closing
Date.


(e)    Specifications. The Specifications for the Project, which for the
avoidance of doubt include the commissioning and testing procedures and the
QA/QC requirements related to the Project, are set forth in Annex 2. WST Seller
and Buyer shall use commercially reasonable efforts to agree on (i) additions to
the Specifications where such additional information was not available for
inclusion in the Specifications as of the Execution Date, and (ii) modifications
to the Specifications to the extent necessary to accommodate the construction
and development of the Project and interconnection of the Project with Buyer’s
transmission system (in each case, consistent with the Specifications agreed to
by the Parties at the Execution Date); provided that WST Seller and Buyer shall
agree to any such additions or modifications reasonably requested by the other
Party; provided, further, that WST Seller shall not be required to agree to any
such additions or modifications proposed by Buyer that would lead to a material
increase in Project Costs or be reasonably expected to materially delay the
achievement of any Project Milestone. To the extent WST Seller and Buyer agree
on any additional or modified specifications for the Project, including any
commissioning and testing procedures, such additional specifications shall be
deemed to be part of Annex 2 only if an authorized signatory of each of Buyer
and WST Seller has executed a document evidencing the relevant Party’s agreement
thereto.


(f)    Coordination. Within thirty (30) days following the Execution Date, each
of Buyer and WST Seller shall designate a representative and two (2) alternative
appointees that


6



--------------------------------------------------------------------------------





shall serve as such Party’s contact for consultation on design and construction
activities. At least ninety (90) days prior to each Interconnection Date, WST
Seller and Buyer shall use commercially reasonable efforts, consistent with
Prudent Utility Practice, to initiate a process to (i) coordinate the
installation of required equipment associated with the Project, (ii) complete
any necessary switching procedures and operating procedures for the point of
interconnection for the new transmission facilities, (iii) develop and finalize
detailed energization procedures and (iv) convene a meeting of their designated
representatives to finalize operating procedures for interim operational
configurations and the final operational configuration.


(g)    EPC Contract Certificates. Prior to the Closing Date, WST Seller shall,
promptly following WST Seller’s receipt thereof, provide Buyer with the
certificates set forth in Annex 14 that are received under any applicable EPC
Contract. Provided that WST Seller has acted in accordance with the requirement
of Annex 2, Buyer shall provide WST Seller with any comments with respect to
such certification within ten (10) Business Days following Buyer’s receipt of
such certificate. WST Seller shall consider in good faith any comments provided
by Buyer that relate to any issue which Buyer raises within such ten (10)
Business Day period following Buyer’s receipt of such certificate.


(h)    Private Letter Ruling; EPC Contracts.


(i)    WST Seller shall, or shall cause the applicable EPC Contractor(s) to,
apply for the Private Letter Ruling within one hundred twenty (120) days
following the Execution Date; provided, however, that WST Seller may, or may
cause any such applicable EPC Contractor(s), to withdraw the Private Letter
Ruling if, after submitting the proposed Private Letter Ruling to, and
discussing the proposal with, NMTRD, the NMTRD indicates that it is unlikely to
issue the Private Letter Ruling. WST Seller shall, or shall cause the applicable
EPC Contractor(s) to, (x) permit Buyer to have reasonable time and opportunity
(and in no event less than seven (7) Business Days) to review and comment on the
application for the Private Letter Ruling and will consider in good faith the
incorporation of any comments reasonably requested by Buyer and (y) provide
Buyer the opportunity to participate in any in person meetings and
teleconferences that WST Seller and/or such applicable EPC Contractor(s) has
with NMTRD in connection with the Private Letter Ruling.


(ii)    In the event that WST Seller or the applicable EPC Contractor(s) receive
the Private Letter Ruling, WST Seller shall contract with a single EPC
Contractor that will act as construction manager, as contracting agent for other
EPC Contractors, and as the single point of contact for Buyer relating to all
other EPC Contracts following the Closing. WST Seller shall require that such
EPC Contractor coordinate the administration of all other EPC Contracts
(including the administration of warranty claims thereunder) and take full
responsibility for the design of the Project, all warranties related to the
Project and all schedule obligations under all other EPC Contracts. WST Seller
shall also use commercially reasonable efforts to maximize the transfer of any
other risks to such EPC Contractor.


(iii)    In the event that WST Seller or the applicable EPC Contractor(s), as
applicable, do not receive the Private Letter Ruling (including if it or they
withdraw


7



--------------------------------------------------------------------------------





the Private Letter Ruling in accordance with Section 1.4(h)(i)), WST Seller may,
subject to the definition of “EPC Contract”, contract directly with an unlimited
number of EPC Contractors; provided, however, that WST Seller shall contract
with a single EPC Contractor that will act as construction manager, with the
obligation to coordinate the administration of all other EPC Contracts
(including the administration of warranty claims thereunder). Furthermore, such
construction manager and one other EPC Contractor shall, between them, take full
responsibility for the design of the Project, all warranties related to the
Project and all schedule obligations under all other EPC Contracts. WST Seller
shall also use commercially reasonable efforts to maximize the transfer of any
other risks to such EPC Contractors.


Section 1.5    Development Completion Acknowledgement.


(a)    WST Seller shall send written notice to Buyer upon satisfaction (or
written waiver by Buyer) of the following conditions (other than those
conditions that by their nature are to be satisfied on the Development
Completion Acknowledgement Date, but subject to the satisfaction or waiver of
such conditions):


(i)    NMPRC Approval and FERC Approvals. Buyer has received the NMPRC Approval
and the FERC Approvals, and the NMPRC Approval and the FERC Approvals are
validly issued and in full force and effect.


(ii)    Critical Development Work. Sellers shall have performed the following
actions related to development of the Project: (1) obtained, or initiated
eminent domain proceedings to obtain (with the only unresolved issues
outstanding, if any, being the compensation due to the condemnee(s) in
connection with such eminent domain proceedings), Real Property sufficient for a
contiguous route for the transmission line portion of the Project in accordance
with Annex 3; (2) obtained all Transferred Permits and Construction Permits
necessary to construct the Project (other than any ministerial Permits or
Permits reasonably expected to be obtained before such Permit becomes required
pursuant to applicable Law and in any event prior to the Closing Date) and the
Bernalillo County Approvals; provided that, if the Bernalillo County Approvals
have not been obtained, this condition shall be satisfied with respect to the
Bernalillo County Approvals unless Buyer has a reasonable belief that the
condition set forth in Section 7.1(n) will not be satisfied by the Closing Date,
and (3) arranged for debt and equity financing in an amount sufficient to
construct the Project (which financing may be subject to receipt of the
Development Completion Acknowledgement).


(iii)    Representations and Warranties. After giving effect to the Development
Completion Disclosure Letter contemplated in Section 6.10:


(1)    each of the Seller Fundamental Representations is true and correct in all
respects as of the Development Completion Acknowledgement Date, except to the
extent that any such Seller Fundamental Representation (x) has been expressly
made only as of an earlier date, in which case such Seller Fundamental
Representation was true and correct in all respects as of such earlier date, or
(y) will only be made as of the Closing Date; and


8



--------------------------------------------------------------------------------





(2)    each of the representations and warranties (other than the Seller
Fundamental Representations and the Eminent Domain Property Representations) of
each Seller in this Agreement (without giving effect to any materiality or
Material Adverse Effect qualifiers contained therein) is true and correct in all
material respects as of the Development Completion Acknowledgement Date, except
for representations and warranties (x) which are as of a specific date, which
shall be true and accurate as of such date, and (y) which will only be made as
of the Closing Date.


(iv)    WST Seller has delivered to Buyer a Phase I Environmental Site
Assessment (“ESA”) for the Project Site, prepared in accordance with either ASTM
E1527-13 or ASTM 2247-16 (ESA for Forestland or Rural Property) (and in the case
of ASTM 2247-16, such use shall be in accordance with Section 1.1.1 thereof),
that is (1) prepared prior to any construction on the Project Site and (2) not
objected to in writing by Buyer by the earlier of (x) ten (10) Business Days
following receipt of such ESA or (y) the deadline set forth in Section 1.5(b) to
respond to a properly-submitted written notice from WST Seller in accordance
with this Section 1.5(a), which objection may only be issued as a result of (A)
environmental conditions identified in the ESA at or adjacent to the Project
Site that are reasonably likely to pose a risk of Liability (other than an
immaterial Liability) or reasonably likely to impair (other than in an
immaterial way) the use and operation of the Project Assets or (B) a failure to
comply with the appropriate ASTM standard (other than in an immaterial way).


(v)    WST Seller has delivered to Buyer each Real Property Agreement in effect
as of the Development Completion Acknowledgement Date, and (i) each Real
Property Agreement with respect to an easement or right-of-way granted by a
private landowner (other than any easement or right-of-way granted to RETA
Seller pursuant to a court order following an eminent domain proceeding) shall
be substantially in the form of an agreement attached hereto as Annex 15;
provided that any such Real Property Agreement may include any provision
expressly approved by Buyer in writing, and (ii) each Real Property Agreement
granted by a Governmental Entity that is required by applicable Law to use a
prescribed form, including any easement or right-of-way granted by the New
Mexico Commissioner of Public Lands, shall be in such form (unless otherwise
agreed by the applicable Governmental Entity).


(vi)    WST Seller has provided Buyer with a survey of the Real Property
performed in accordance with the Minimum Standards for Surveying in New Mexico
(as set forth in 12.8.2.12 NMAC) applicable to an “Easement Survey” (as defined
therein) (the “Survey”).


(vii)    An Affiliate of WST Seller shall have delivered to Buyer a counterpart
to each LGIA, duly executed by such Affiliate; provided that, this Section
1.5(a)(vii) shall only be a condition with respect to an LGIA if Buyer has
tendered such LGIA to such Affiliate no later than thirty (30) days prior to the
expected Development Completion Acknowledgement Date.


(viii)    WST Seller shall have delivered to Buyer a counterpart to the
Wires-to-Wires Agreement, duly executed by WST Seller; provided that, this
Section


9



--------------------------------------------------------------------------------





1.5(a)(viii) shall only be a condition if Buyer has tendered the Wires-to-Wires
Agreement to WST Seller no later than thirty (30) days prior to the expected
Development Completion Acknowledgement Date.


(b)    Within ten (10) Business Days following receipt of a properly-submitted
written notice from WST Seller in accordance with Section 1.5(a), Buyer shall
deliver to WST Seller (i) the Development Completion Acknowledgement (the date
on which the Development Completion Acknowledgement is actually delivered being
referred to as the “Development Completion Acknowledgement Date”) or (ii) if
Buyer reasonably believes that the conditions set forth in Section 1.5(a) have
not been satisfied, a written notice explaining why Buyer believes such
conditions set forth in Section 1.5(a) have not been satisfied.


(c)    If Buyer delivers a written notice explaining why it believes such
conditions set forth in Section 1.5(a) have not been satisfied, then WST Seller
may resubmit a written notice to Buyer in accordance with Section 1.5(a), and
Buyer shall respond to such written notice in accordance with Section 1.5(b).


ARTICLE II

PURCHASE AND SALE OF ASSETS; ASSUMPTION OF LIABILITIES


Section 2.1    Purchase and Sale of the Project Assets. Subject to and upon the
terms and conditions contained herein and excluding the Excluded Assets, at the
Closing, each Seller shall sell, assign and transfer to Buyer, and Buyer shall
purchase, acquire and accept from such Seller, all rights, title and interest of
such Seller in and to all of the following properties, assets and rights of any
kind, whether real, personal or mixed, tangible or intangible, owned, licensed
or otherwise held by such Seller, wherever located (all such properties, assets
and rights, collectively, the “Project Assets”), free and clear of any Liens
other than Permitted Liens:


(a)    (i) the Real Property primarily used, or primarily held for use, in, or
necessary for, the ownership, operation, maintenance, leasing, development or
construction of the Project, all of which is set forth in Sections 3.10(a) and
3.10(c) of Sellers’ Disclosure Letter (but excluding, for the avoidance of
doubt, the Eminent Domain Property) and (ii) all Improvements to and on the Real
Property and all Improvements to and on the Eminent Domain Property, a
preliminary accounting of which is set forth in Annex 13;


(b)    the machinery, equipment, materials, supplies, fixed assets and other
tangible personal property owned or by such Seller which are (i) located at the
Project, (ii) in transit to the Project and primarily used, or held primarily
for use, in, or necessary for, the ownership, operation, maintenance, leasing,
development or construction of the Project or (iii) otherwise primarily used, or
held primarily for use, in, or necessary for, the ownership, operation,
maintenance, leasing, development or construction of the Project, a preliminary
accounting of which is set forth in Annex 13;


(c)    (i) all Permits of such Seller primarily used, or held primarily for use,
in, or necessary for, the ownership, operation, maintenance, leasing,
development or construction of the Project by such Seller, all of which are set
forth in Section 3.7(b) of Sellers’ Disclosure


10



--------------------------------------------------------------------------------





Letter (but excluding the Bernalillo County Approvals, collectively, the
“Transferred Permits”) and (ii) all applications for any such Permits filed on
or before the Closing Date by such Seller (the “Permit Applications”); provided
that in no event shall Permits that were required for the development and/or
construction of the Project and will no longer be used, or held for use, in, or
necessary for, the ownership, operation, maintenance, leasing, development or
construction of the Project from and after the Closing Date (the “Construction
Permits”) constitute Transferred Permits;


(d)    all Contracts of such Seller relating primarily to or necessary for, the
ownership, operation, maintenance, leasing, development or construction of the
Project, all of which are set forth in Section 3.9(a) of Sellers’ Disclosure
Letter (including the Real Property Agreements, but excluding any such Contracts
that have expired, terminated, or been substantially performed (with only
immaterial obligations remaining outstanding), or which are reasonably expected
to have expired, terminated or been substantially performed (with only
immaterial obligations remaining outstanding), in each case, in accordance with
their respective terms (without any further rights accruing to such Seller
(other than any immaterial rights)) on or before the Closing Date and excluding
any Excluded Contracts to which WST Seller is a party, collectively, the
“Assigned Contracts”) and including all original or later issued warranties or
ancillary warranties (including warranties provided by Subcontractors and other
contractors, manufacturers, suppliers and vendors, and including all workmanship
warranties and guaranties) related to such Contracts applicable to the Project
or the Project Assets (the “Assigned Warranties”);


(e)    all Books and Records of such Seller;


(f)    (i) all Intellectual Property owned by such Seller and primarily used, or
held primarily for use, in, or necessary for, the ownership, operation,
maintenance, leasing, development or construction of the Project, and (ii) all
licenses and other use rights of such Seller to third-party Intellectual
Property under Contracts to the extent transferrable pursuant to applicable Law
(except to the extent that such Contracts are Assigned Contracts, which are in
all cases included in the Project Assets);


(g)    all rights of such Seller in and to any studies and reports relating to
the Project with such reliance letters obtained in accordance with Section
1.4(d); and


(h)    subject to Sections 2.2(d) and 2.2(f), all rights to causes of action,
lawsuits, judgments, claims and demands of any nature, whether mature,
contingent or otherwise, whether in tort, contract or otherwise, in favor of
such Seller or any of its Affiliates and to the extent arising out of or
relating to the Project Assets or Assumed Liabilities, whether by way of
counterclaim or otherwise, including applicable rights of indemnity, applicable
warranty rights (including applicable rights under Subcontractor warranties),
applicable rights of contribution, applicable rights to refunds, applicable
rights of reimbursement and other applicable rights of recovery (regardless of
whether such rights are currently exercisable), but excluding, for the avoidance
of doubt and subject to Section 6.20, any rights to the RETA Eminent Domain
Proceedings.




11



--------------------------------------------------------------------------------





Section 2.2    Excluded Assets. Notwithstanding anything contained in this
Agreement to the contrary, no Seller shall sell, assign or transfer to Buyer,
and Buyer shall not purchase from such Seller, any rights, title or interest of
such Seller or any of its Affiliates in or to any of any properties, assets or
rights of any kind, whether tangible or intangible, owned, licensed, leased or
otherwise held by such Seller or any of its Affiliates that are not expressly
referenced in Section 2.1, including the following (collectively, the “Excluded
Assets”):


(a)    all Excluded Books and Records;


(b)    all equity interests of such Seller or any of its Affiliates or owned by
such Seller or any of its Affiliates;


(c)    all rights to (i) causes of action, lawsuits, judgments, claims and
demands of any nature, whether mature, contingent or otherwise, whether in tort,
contract or otherwise, in favor of such Seller or any of its Affiliates and to
the extent arising out of or relating to any Excluded Asset or any Excluded
Liability, whether by way of counterclaim or otherwise, including applicable
rights of indemnity, applicable warranty rights (including applicable rights
under Subcontractor warranties), applicable rights of contribution, applicable
rights to refunds, applicable rights of reimbursement and other applicable
rights of recovery (regardless of whether such rights are currently exercisable)
and (ii) subject to Section 6.20, the RETA Eminent Domain Proceedings;


(d)    all rights to Tax refunds, credits or similar benefits or Tax attributes
to the extent relating to or attributable to any Excluded Liabilities;


(e)    all cash, cash equivalents, certificates of deposit, bank deposits,
commercial paper, securities, accounts receivable and any similar current assets
of such Seller or any of its Affiliates;


(f)    all rights to any refunds, deposits, credits or similar benefits, to the
extent Buyer has not reimbursed such Seller for such refund, deposit, credit or
similar benefit;


(g)    all Permits of such Seller or any of its Affiliates, other than the
Transferred Permits or the Permit Applications;


(h)    all Contracts of such Seller or any of its Affiliates other than the
Assigned Contracts, including the Excluded Contracts;


(i)    all casualty, liability and other insurance policies maintained by such
Seller or any of its Affiliates and all rights of any nature relating thereto,
including all rights to insurance recoveries thereunder and to assert claims
thereunder;


(j)    all rights of such Seller and its Affiliates under this Agreement and the
Ancillary Agreements; and


(k)    all rights of such Seller in real property not primarily used, or
primarily held for use, in, or necessary for, the ownership, operation,
maintenance, leasing, development or construction of the Project, and all
Improvements thereon and thereto.




12



--------------------------------------------------------------------------------





Section 2.3    Assumed Liabilities. Subject to and upon the terms and conditions
contained herein, at the Closing, Buyer shall assume from each Seller, and such
Seller shall assign and delegate to Buyer (and thereafter Buyer shall pay,
perform or discharge), the following Liabilities (collectively, the “Assumed
Liabilities”):


(a)    all Liabilities of such Seller arising from the applicable Project
Assets, including, for the avoidance of doubt, the Specified Land Payments;


(b)    all Taxes relating to the ownership, operation, maintenance, leasing,
development or construction of any of the Project Assets attributable to a
Post-Closing Period, including Property Taxes to the extent specifically
allocated to Buyer pursuant to Section 2.6;


(c)    such Seller’s Asset Retirement Obligation.
For the avoidance of doubt, in all events the Buyer shall retain the rights and
remedies otherwise included in this Agreement, including with respect to the
representations and warranties, indemnification rights, closing conditions and
termination rights provided by Buyer under this Agreement.


Section 2.4    Excluded Liabilities. Buyer shall not assume or be liable for any
Liabilities of either Seller, other than the applicable Assumed Liabilities (the
“Excluded Liabilities”). For the avoidance of doubt, Excluded Liabilities shall
include:


(a)    all Liabilities of either Seller that do not relate to the Project;


(b)    all Liabilities arising out of or relating to the execution and delivery
by either Seller or any of their Affiliates of this Agreement and the Ancillary
Agreements and the consummation by either Seller and any of their Affiliates of
the Transactions, including any Liabilities of either Seller for payments of
fees and/or expenses to a broker or finder;


(c)    all Indebtedness of either Seller or any of its Affiliates;


(d)    all Liabilities with respect to any claims of third parties (including
any current or former direct or indirect equity holders of the applicable
Seller) relating to the ownership of any equity interests, participation rights
or any other agreements of any nature to purchase or acquire any equity
interests or participation rights, or any other interest or participation that
confers the right to receive a share of the profits and losses of, or
distribution of assets of, either Seller, whether arising before, on or after
the Closing Date;


(e)    all Liabilities arising from any Excluded Asset, including, for the
avoidance of doubt, any Liabilities of Pattern Wind under the Letter Agreement;
and


(f)    all (i) Taxes imposed on either Seller and (ii) Taxes relating to the
ownership, operation, maintenance, leasing, development or construction of any
of the Project Assets attributable to a Pre-Closing Period, including Property
Taxes to the extent specifically allocated to either Seller pursuant to Section
2.6.


Section 2.5    Purchase Price.


13



--------------------------------------------------------------------------------





(a)    The aggregate consideration for the purchase of the Project Assets and
the Assumed Liabilities payable by Buyer to WST Seller (the “Purchase Price”)
shall be equal to the sum of the aggregate amount of Project Costs, plus or
minus (as applicable) the Prorated Differences. Notwithstanding anything in this
Agreement to the contrary, absent the written consent of Buyer, the Purchase
Price shall in no event exceed Four Hundred Million Dollars ($400,000,000) (the
“Maximum Purchase Price”).


(b)    On the Closing Date, following receipt by Buyer of a written invoice from
WST Seller, Buyer shall pay to WST Seller, by wire transfer of immediately
available funds to the account designated by WST Seller prior to the Closing
Date, an amount (the “Closing Payment”) equal to the aggregate amount of Project
Costs incurred prior to and on the Closing Date (the “Base Purchase Price”),
plus or minus (as applicable) the Estimated Prorated Adjustment Amount, minus,
unless WST Seller has delivered the Post-Closing Security, Twenty Million
Dollars ($20,000,000) (the “Indemnity Holdback Amount”). Buyer agrees and
acknowledges that Pattern Wind (or its successors or assigns) shall be entitled
to fund customer-funded amounts pursuant to the Transmission Service Agreements
(however so defined or described under the Transmission Service Agreements) in
an amount equal to Seventy-Five Million Dollars ($75,000,000); provided,
however, that such customer-funded amount shall be reduced on a
dollar-for-dollar basis if the aggregate sum of the Base Purchase Price, Buyer’s
expected costs to complete the Punch List Items and the Buyer-funded amounts
under the Wires-to-Wires Agreement and the LGIAs is less than Three Hundred
Forty Five Million Dollars ($345,000,000).


(c)    Within ten (10) Business Days after the Final Completion Date, WST Seller
shall prepare and deliver to Buyer a calculation of the actual amount of the
Project Costs incurred between the Closing Date and the Final Completion Date
that WST Seller determines should be included in the Purchase Price (and if such
Project Costs are not included, they shall be treated as Excluded Liabilities
and remain the responsibility of WST Seller) (such actual amount, the “Final
Completion Amount”). Within ten (10) Business Days after calculation of the
Final Completion Amount, Buyer shall pay to WST Seller, following receipt by
Buyer of a written invoice from WST Seller, an amount equal to the Final
Completion Amount. Payment of such amount shall be made by wire transfer of
immediately available funds to the account designated by Buyer prior to the date
of such payment.


(d)    Within ten (10) Business Days after the one (1) year anniversary of the
Final Completion Date (the “One Year Anniversary”), WST Seller shall prepare and
deliver to Buyer a calculation of the amount of the Project Costs incurred
between the Final Completion Date and the One Year Anniversary that WST Seller
determines should be included in the Purchase Price (and if such Project Costs
are not included, they shall be treated as Excluded Liabilities and remain the
responsibility of WST Seller) (such actual amount, the “One Year Anniversary
Amount”). Notwithstanding the foregoing, to the extent any RETA Eminent Domain
Proceedings exist and are continuing at the time of the One Year Anniversary,
the calculation of the One Year Anniversary Amount shall be postponed and
extended until to the earlier of (x) the conclusion of all RETA Eminent Domain
Proceedings and (y) the two (2) year anniversary of the Final Completion Date.
The costs for preparing such calculation shall be borne by WST Seller. Within
ten (10) Business Days after calculation of the One Year Anniversary Amount,
Buyer shall pay to WST Seller, following receipt by Buyer of a written


14



--------------------------------------------------------------------------------





invoice from WST Seller, an amount equal to the One Year Anniversary Amount.
Payment of such amount shall be made by wire transfer of immediately available
funds to the account designated by Buyer prior to the date of such payment.


(e)    If an Indemnity Holdback Amount was subtracted from the Closing Payment,
on the later of (i) the eighteenth (18th) month anniversary of the Closing Date
and (ii) sixty (60) days following the last Eminent Domain Property Transfer
Date (provided that, for the avoidance of doubt, this clause (ii) shall only be
applicable in the event that any RETA Eminent Domain Proceedings exist and are
continuing as of the Closing Date), or on any date that WST Seller delivers to
Buyer the Post-Closing Security, Buyer shall pay to WST Seller, following
receipt by Buyer of a written invoice from WST Seller, by wire transfer of
immediately available funds to the account designated by WST Seller prior to the
date of such payment, an amount equal to the remaining amount of the Indemnity
Holdback Amount, minus (ii) any payments due and unpaid with respect to any
indemnified Claims under Section 10.2(a) or 10.2(b), including any payments with
respect to any Claim being contested pursuant to Section 10.4; provided that,
upon resolution of any such contested Claim in favor of either Seller, Buyer
shall pay to WST Seller, following receipt by Buyer of a written invoice from
WST Seller, by wire transfer of immediately available funds to the account
designated by WST Seller prior to the date of such payment, all amounts held
back in connection with such contested Claim within five (5) Business Days of
such resolution.


Section 2.6    Allocation of Purchase Price; Proration.


(a)    Not later than ninety (90) days after the Closing, Buyer shall provide
WST Seller with an allocation of the Purchase Price, plus any Liabilities deemed
assumed for U.S. federal Income Tax purposes, among the Project Assets as of the
Closing Date (the “Purchase Price Allocation”). The Purchase Price Allocation
shall be conclusive and shall be binding on Buyer and WST Seller unless WST
Seller objects in writing within thirty (30) days of receipt of such allocation.
In the event that WST Seller objects in writing within thirty (30) days, Buyer
and WST Seller shall negotiate in good faith to resolve the dispute. If Buyer
and WST Seller fail to agree on such allocation within thirty (30) days
following WST Seller’s written objection, such allocation shall be determined,
within a reasonable time, by an independent, nationally recognized accounting
firm mutually agreed upon by WST Seller and Buyer (the “Independent Appraiser”)
to determine the resolution of solely those items in dispute. WST Seller and
Buyer shall each bear and pay one-half of the fees and other costs charged by
the Independent Appraiser. The Purchase Price Allocation as finally determined
pursuant to this Section 2.6(a), shall be binding upon Buyer and WST Seller.
Buyer and WST Seller agree to file all U.S. federal, state, local and foreign
Tax Returns in accordance with such agreed allocation (giving effect to mutually
agreed upon adjustments as a result of adjustments to the Purchase Price).
Except as otherwise required by applicable Law, no Party nor its respective
Affiliates shall take a Tax position that is inconsistent with the allocation;
provided, however, that nothing in this Section 2.6(a) shall prevent Buyer, WST
Seller or their respective Affiliates from settling, or require any of them to
litigate, any challenge, proposed deficiency, adjustment or other similar
proceeding by any Taxing Authority with respect to the Purchase Price
Allocation. Buyer and WST Seller shall notify and provide the other with
reasonable assistance in the event of an examination, audit or other proceeding
regarding the agreed upon allocation of the Purchase Price.


15



--------------------------------------------------------------------------------





(b)    Buyer and Sellers agree that (i) Property Taxes, (ii) assessments, (iii)
rents, fees or payments under the Real Property Agreements, including payments
to Counterparties under the Real Property Agreements, and (iv) annual Permit or
registration fees, if any, directly attributable to the Project Assets
(collectively, the “Prorated Items”) shall, with respect to any Straddle Period,
be apportioned between Buyer and WST Seller based on the number of days of such
Straddle Period included in the Pre-Closing Period and the number of days of
such Straddle Period included in the Post-Closing Period. WST Seller shall be
liable to the extent such items are attributable to any Pre-Closing Period, and
Buyer shall be liable to the extent such items are attributable to any
Post-Closing Period.


(c)    At least three (3) Business Days prior to the anticipated Closing Date,
WST Seller shall deliver to Buyer WST Seller’s good faith calculation of (i) the
Prorated Amount (if any) for each Prorated Item (with respect to each Prorated
Item, as WST Seller’s calculation may be modified upon incorporation of any
comments by Buyer to which WST Seller has agreed prior to the Closing, the
“Estimated Prorated Amount”), together with reasonable supporting detail of WST
Seller’s calculation thereof, and (ii) the sum of all Estimated Prorated Amounts
(if any) (such sum, which may be a negative or a positive number, the “Estimated
Prorated Adjustment Amount”). In providing its good faith calculation, WST
Seller shall take into account (as applicable) the actual fee, cost or amount of
the Prorated Item for the most recent preceding year (or appropriate period) for
which an actual fee, cost or amount paid is available. WST Seller shall consider
in good faith any comments on WST Seller’s good faith calculation submitted by
Buyer at least one (1) Business Day prior to the Closing Date. If the Estimated
Prorated Adjustment Amount is a positive number, then the Base Purchase Price
payable at Closing will be increased by an amount equal to such Estimated
Prorated Adjustment Amount, as contemplated by Section 2.5(b). If the Estimated
Prorated Adjustment Amount is a negative number, then the Base Purchase Price
payable at Closing will be decreased by an amount equal to the absolute value of
such Estimated Prorated Adjustment Amount, as contemplated by Section 2.5(b).


(d)    Promptly upon receipt of any invoice for such Prorated Item or other
information confirming the actual Prorated Amount for such Prorated Item (the
“Actual Prorated Amount”), Buyer or WST Seller, as applicable, shall send
written notice to the other Party thereof (such notice, the “Reimbursement
Notice”), which Reimbursement Notice shall set forth the absolute value of the
difference between the Estimated Prorated Amount and the Actual Prorated Amount
for each Prorated Item identified in the Reimbursement Notice (the “Prorated
Difference”), together with the invoice for such Prorated Item or other
information confirming the Actual Prorated Amount. Within two (2) Business Days
after the date of delivery of the Reimbursement Notice, (i) if the Actual
Prorated Amount (whether a positive or a negative number) is greater than the
Estimated Prorated Amount (whether a positive or a negative number) for such
Prorated Item, Buyer shall pay an amount equal to the Prorated Difference to WST
Seller, and (ii) if the Estimated Prorated Amount (whether a positive or a
negative number) is greater than the Actual Prorated Amount (whether a positive
or a negative number) for such Prorated Item, then WST Seller shall pay to Buyer
the Prorated Difference. Following the Closing, WST Seller and Buyer shall
cooperate and provide each other with such documents and other records as may be
reasonably requested in order to confirm all calculations made pursuant to this
Section 2.6. Absent manifest error, the Prorated Difference set forth in the


16



--------------------------------------------------------------------------------





Reimbursement Notice shall be conclusive and shall be binding on Buyer and WST
Seller with respect to the Prorated Items identified therein.


Section 2.7    Withholding. Buyer shall be entitled to deduct and withhold from
any cash amounts payable pursuant to this Agreement such amounts as Buyer may be
required to deduct and withhold with respect to the making of such payment under
United States federal, state or local or foreign Tax laws; provided that, for
the avoidance of doubt, Buyer may not deduct or withhold from any cash amounts
payable pursuant to this Agreement any amounts required under New Mexico’s gross
receipts and compensating tax. To the extent that such amounts are so withheld
and paid over to the appropriate Tax authority by Buyer, such withheld amounts
shall be treated for all purposes of this Agreement as having been paid to the
person in respect of which such deduction and withhold was made.


Section 2.8    Closing. The closing of the purchase and sale of the Project
Assets and the assignment and assumption of the Assumed Liabilities (the
“Closing”) shall take place at 10:00 a.m., local time, at the offices of
Skadden, Arps, Slate, Meagher & Flom LLP, 1440 New York Avenue, Washington, DC
(or such other location as the Parties may agree) on a date that is no later
than three (3) Business Days following the satisfaction or waiver of the last of
the conditions set forth in Article VII and Article VIII (other than those
conditions that by their nature are to be satisfied at the Closing, but subject
to the satisfaction or waiver of such conditions) or at such other time, date
and place as the Parties may mutually agree in writing (the date on which the
Closing actually occurs being referred to as the “Closing Date”). All actions
and deliverables set forth in Section 2.9, Section 2.10, Article VII or Article
VIII that occur or are delivered, as the case may be, on the Closing Date shall
be deemed to occur simultaneously at the Closing.


Section 2.9    Sellers’ Deliverables. At or prior to the Closing, Sellers shall
deliver, or cause to be delivered, to Buyer each of the following:


(a)    (i) a counterpart, duly executed and acknowledged by the applicable
Seller, to one or more Deeds conveying the Owned Real Property and all
Improvements to and on the Owned Real Property to Buyer and (ii) solely in the
event that any RETA Eminent Domain Proceedings exist and are continuing as of
the Closing Date, a counterpart, duly executed and acknowledged by RETA Seller,
to the Eminent Domain License, for any Eminent Domain Property;


(b)    a counterpart, duly executed by the applicable Seller, to one or more
bills of sale and assignment and assumption agreements, substantially in the
form attached hereto as Annex 5, to effect the assignment of Project Assets not
otherwise conveyed pursuant to Section 2.9, and the assumption of the related
Assumed Liabilities by, Buyer (subject to Section 6.3 and Section 6.4) (each, a
“Bill of Sale and Assignment”), which for the avoidance of doubt will effectuate
the assignment of warranties from Subcontractors and other contractors,
manufacturers, suppliers and vendors, and including all workmanship warranties
and guaranties related to the Project and the Project Assets;


(c)    (i) written confirmation from the Financing Agent or other applicable
holders of all Indebtedness of WST Seller for borrowed money secured by any of
the Project


17



--------------------------------------------------------------------------------





Assets, in customary form, that all Liens on the Project Assets with respect to
all outstanding Indebtedness of WST Seller for borrowed money secured by any of
the Project Assets have been, or concurrently with the Closing will be,
terminated and released (including by delivery of UCC-3 termination statements,
if applicable) and (ii) copies of UCC lien searches dated no earlier than three
(3) days prior to the Closing, establishing the lack of any Liens other than
Permitted Liens as to any personal property being transferred at Closing;


(d)    (i) a counterpart, duly executed and acknowledged by the applicable
Seller, to one or more assignment agreements, substantially in the form attached
hereto as Annex 6, to effect the assignment of each Real Property Agreement
(other than any easements or rights-of-way granted by the New Mexico
Commissioner of Public Lands or as set forth in clause (ii)), and all
Improvements to and on the Easement Real Property that is the subject of such
Real Property Agreement, to, and the assumption of related Assumed Liabilities
by, Buyer (each, a “Non-State Lands Real Property Assignment Agreement”) and
(ii) to the extent prescribed forms are required by any Governmental Entity to
effect the assignment of any particular Real Property Agreement to, and the
assumption of related Assumed Liabilities by, Buyer, counterpart(s), duly
executed and acknowledged by the applicable Seller, to such prescribed forms;


(e)    a counterpart, duly executed and acknowledged by the applicable Seller,
to one or more assignment agreements, substantially in the form attached hereto
as Annex 7 (or such other form required by the New Mexico Commissioner of Public
Lands), to effect the assignment of each easement or right-of-way granted by the
New Mexico Commissioner of Public Lands to, and the assumption of related
Assumed Liabilities by, Buyer (each, a “State Lands Assignment Agreement” and
together with the Non-State Lands Real Property Assignment Agreements, the “Real
Property Assignment Agreements”);


(f)    certifications of each Seller (or if it is a disregarded entity for U.S.
federal Income Tax purposes, the Person treated for U.S. federal Income Tax
purposes as the owner of its assets) to Buyer, substantially in the form
attached hereto as Annex 8A or Annex 8B, as applicable, as to its non-foreign
status as set forth in Section 1445 of the Code and the Treasury Regulations
promulgated thereunder and any similar forms required under state law;


(g)    (i) an ESA for the Project Site, prepared in accordance with either ASTM
E1527-13 or ASTM 2247-16 (ESA for Forestland or Rural Property) (and in the case
of ASTM 2247-16, such use shall be in accordance with Section 1.1.1 thereof),
dated no more than one hundred eighty (180) days prior to the Closing Date (and
including elements required to be completed no earlier than one hundred eighty
(180) days prior to the Closing Date), which ESA (1) documents information
provided by Buyer as the user of the ESA, in accordance with whichever ASTM
standard is used to prepare the ESA, (2) is in material compliance with the
appropriate ASTM standard and (3) either (A) does not identify any environmental
conditions at or adjacent to the Project Site that are reasonably likely to pose
a risk of material Liability or reasonably likely to materially impair the use
and operation of the Project Assets, or (B) is substantially consistent with the
ESA provided to Buyer pursuant to Section 1.5(a)(iv), and (ii) a letter from the
environmental consultant that prepared the ESA allowing Buyer to rely on the ESA
as if it were the recipient of the ESA, subject to the same terms and conditions
that apply to WST Seller;


18



--------------------------------------------------------------------------------





(h)    any other ESAs prepared with respect to the Project in the possession of
either Seller (to the extent not previously delivered pursuant to Section
1.5(a)(iv)); and


(i)    a list of the Assigned Warranties, copies of all of the Assigned
Warranties and a written certification from WST Seller identifying the
disposition of any prior warranty claims with respect to the Project.


Section 2.10    Buyer’s Deliverables. At or prior to the Closing, Buyer shall
deliver, or cause to be delivered, each of the following:


(a)    to WST Seller or its designee, the Closing Payment by wire transfer of
immediately available funds to the account designated by WST Seller to Buyer
prior to the Closing (it being understood and agreed, for the avoidance of
doubt, that receipt by WST Seller of the entire Closing Payment in accordance
with this Section 2.10(a) is a condition to Sellers’ obligation to deliver the
Project Assets and Assumed Liabilities to Buyer);


(b)    to the applicable Seller, a counterpart, duly executed by Buyer to the
applicable Bills of Sale and Assignment (subject to Section 6.3 and Section
6.4);


(c)    to the applicable Seller, (i) a counterpart, duly executed and
acknowledged by Buyer, to the applicable Real Property Assignment Agreements and
(ii) to the extent prescribed forms are required by any Governmental Entity as
set forth in Section 2.9(d)(ii), counterpart(s), duly executed and acknowledged
by Buyer, to such prescribed forms; and


(d)    solely in the event that any RETA Eminent Domain Proceedings exist and
are continuing as of the Closing Date, a counterpart, duly executed and
acknowledged by Buyer, to the Eminent Domain License, for any Eminent Domain
Property.


ARTICLE III

REPRESENTATIONS AND WARRANTIES RELATING TO WST SELLER, THE PROJECT ASSETS AND
REAL PROPERTY


WST Seller hereby represents and warrants to Buyer as of the Execution Date, the
Development Completion Acknowledgement Date and the Closing Date, except for
those representations and warranties that are made as of a specific date, as
follows:


Section 3.1    Organization and Existence. WST Seller is a limited liability
company duly formed, validly existing and in good standing under the Laws of the
State of Delaware. WST Seller is duly qualified or licensed to do business in
each other jurisdiction where the actions to be performed by it under this
Agreement or any Ancillary Agreement to which it is a party makes such
qualification or licensing necessary, except in any jurisdiction where the
failure to be so qualified or licensed would not reasonably be expected to be
material.


Section 3.2    Authorization. WST Seller has all requisite limited liability
company power and authority to enter into this Agreement and the Ancillary
Agreements to which it is a party, to perform its obligations hereunder and
thereunder and to consummate the Transactions. The execution, delivery and
performance by WST Seller of this Agreement and the Ancillary


19



--------------------------------------------------------------------------------





Agreements to which it is a party and the consummation by WST Seller of the
Transactions have been duly authorized by all necessary limited liability
company action on the part of WST Seller. Each of this Agreement and each
Ancillary Agreement (a) have been duly and validly executed and delivered by WST
Seller and (b) constitute (assuming the due execution and delivery by Buyer and
RETA Seller, as applicable) a valid and legally binding obligation of WST
Seller, enforceable against WST Seller in accordance with its terms, subject to
the effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other Laws relating to or affecting creditors’ rights generally
and general equitable principles.


Section 3.3    Noncontravention. Except as set forth on Section 3.3 of Sellers’
Disclosure Letter (the “WST Seller Consents”), the execution, delivery and
performance of this Agreement and the Ancillary Agreements to which WST Seller
is a party by WST Seller do not, and the consummation by WST Seller of the
Transactions will not (a) contravene or violate any provision of the
Organizational Documents of WST Seller; (b) subject to obtaining the consents
and approvals set forth in Section 3.4 of Sellers’ Disclosure Letter, materially
conflict with or result in a material violation of any term or provision of any
Law applicable to WST Seller; (c) contravene or violate any provision of, or
result in the termination or acceleration of, or entitle any party to accelerate
any obligation or Indebtedness under, any Assigned Contract or Transferred
Permit to which WST Seller is a party or by which WST Seller is bound; or (d)
result in the imposition or creation of any Lien upon or with respect to any of
the Project Assets (other than Permitted Liens).


Section 3.4    Governmental Approvals. Except as set forth in Section 3.4 of
Sellers’ Disclosure Letter (the “WST Seller Approvals”), and unless one or more
notification filings, and the observance of any applicable waiting period, is
required by the HSR Act, no material consent or approval of any Governmental
Entity is required for or in connection with the execution, delivery and
performance by WST Seller of this Agreement or the Ancillary Agreements to which
WST Seller is a party, or the consummation by WST Seller of the Transactions.


Section 3.5    Absence of Certain Changes or Events. Except as set forth in
Section 3.5 of Sellers’ Disclosure Letter, (a) WST Seller’s business with
respect to the Project and the other Project Assets has been conducted in all
material respects in accordance with Prudent Utility Practice and (b) there has
not been any Material Adverse Effect.


Section 3.6    Legal Proceedings. Except as set forth in Section 3.6 of Sellers’
Disclosure Letter, there are (a) no Claims pending or (b) to WST Seller’s
Knowledge, no material Claims threatened, in each case, against WST Seller with
respect to the Project Assets or Assumed Liabilities before any Governmental
Entity.


Section 3.7    Compliance with Laws; Permits.


(a)    Except as set forth in Section 3.7(a) of Sellers’ Disclosure Letter, WST
Seller is in material compliance with all Laws applicable to the Project Assets,
Assumed Liabilities, and WST Seller’s ownership, leasing, development,
construction, operation and maintenance thereof.


20



--------------------------------------------------------------------------------





(b)    As of the Execution Date, to WST Seller’s Knowledge, (i) all Transferred
Permits that have been obtained by either Seller are set forth on Part I of
Section 3.7(b) of Sellers’ Disclosure Letter and (ii) assuming the accuracy of
the representations and warranties of Buyer in Section 5.9, all Transferred
Permits not yet obtained but that are required to be obtained for, the
ownership, operation, maintenance, development and construction of the Project
as currently designed (including Buyer’s future use) are set forth on Part II of
Section 3.7(b) of Sellers’ Disclosure Letter (excluding in each case, for the
avoidance of doubt, any Construction Permits and the Bernalillo County
Approvals). As of the Development Completion Acknowledgement Date and as of the
Closing Date, (x) all Transferred Permits that have been obtained by either
Seller are set forth on Part I of Section 3.7(b) of Sellers’ Disclosure Letter
and (y) assuming the accuracy of the representations and warranties of Buyer in
Section 5.9, all Transferred Permits not yet obtained but that are required to
be obtained for, the ownership, operation, maintenance, development and
construction of the Project as currently designed (including Buyer’s future use)
are set forth on Part II of Section 3.7(b) of Sellers’ Disclosure Letter
(excluding in each case, for the avoidance of doubt, any Construction Permits
and the Bernalillo County Approvals); provided that each Transferred Permit
listed on Part II of Section 3.7(b) of Sellers’ Disclosure Schedule that has
been obtained by either Seller as of the Development Completion Acknowledgement
Date or the Closing Date, as applicable, shall be deemed to be listed on Part I
of Section 3.7(b) of Sellers’ Disclosure Letter for purposes of the
representations in this Section 3.7(b) and Section 3.7(c) as of the Development
Completion Acknowledgement Date and as of the Closing Date.


(c)    Except as set forth in Section 3.7(c) of Sellers’ Disclosure Letter, (i)
all Transferred Permits set forth in Part I of Section 3.7(b) of Sellers’
Disclosure Letter are properly in the name of WST Seller or RETA Seller except
where any such Transferred Permit has been obtained by a contractor in
connection with its work on the construction of the Project; (ii) the applicable
Seller (or where applicable and to its Knowledge, a relevant contractor) is in
compliance in all material respects with the terms of all Transferred Permits
set forth in Part I of Section 3.7(b) of Sellers’ Disclosure Letter; (iii) each
Transferred Permit set forth in Part I of Section 3.7(b) of Sellers’ Disclosure
Letter is in full force and effect or not needed for the ownership, leasing,
development, construction, operation or maintenance of the Project; (iv) WST
Seller has not received written notice of any material violation of any
Transferred Permit set forth in Part I of Section 3.7(b) of Sellers’ Disclosure
Letter that has not been appropriately addressed, and (v) WST Seller reasonably
believes that each Transferred Permit set forth in Part II of Section 3.7(b) of
Sellers’ Disclosure Letter not yet obtained will be obtained before such
Transferred Permit becomes required pursuant to applicable Law and in any event
prior to the Closing Date.


(d)    As of the Execution Date, to WST Seller’s Knowledge, all material
Construction Permits and the Bernalillo County Approvals that have been obtained
by either Seller are set forth on Part I of Section 3.7(d) of Sellers’
Disclosure Letter and all material Construction Permits and the Bernalillo
County Approvals not yet obtained but that are required to be obtained for, the
development and construction of the Project as currently designed are set forth
on Part II of Section 3.7(d) of Sellers’ Disclosure Letter. As of the
Development Completion Acknowledgement Date, all material Construction Permits
and the Bernalillo County Approvals that have been obtained by either Seller are
set forth on Part I of Section 3.7(d) of Sellers’ Disclosure Letter and all
material Construction Permits and Bernalillo County


21



--------------------------------------------------------------------------------





Approvals not yet obtained but that are required to be obtained for, the
development and construction of the Project as currently designed are set forth
on Part II of Section 3.7(d) of Sellers’ Disclosure Letter.


(e)    WST Seller has provided Buyer with a true and correct copy of each
Transferred Permit, each Construction Permit and each Bernalillo County Approval
currently in effect in the Data Room.


Section 3.8    Title to Project Assets.


(a)    As of the Closing Date, WST Seller or RETA Seller (i) owns and has good
and marketable title to all of the personal property comprising the Project
Assets and (ii) has good and marketable title to the Owned Real Property and a
valid, binding and enforceable right-of-way, easement, land use permit or
license in the Easement Real Property, in each case of clauses (i) and (ii) free
and clear of all Liens, other than Permitted Liens. As of the Closing Date, no
Person other than Sellers (x) owns or has any leasehold interest in, or option
or other right to acquire an interest in (contingent or otherwise) any of the
Project Assets or the Real Property, including a right of first refusal or a
right of first offer (other than immaterial rights, such as grazing rights), or
(y) has any Lien on the Project Assets or the Real Property, in each case of
clauses (x) and (y), other than any Permitted Lien.


(b)    As of the Closing Date, other than the Project Assets, any Eminent Domain
Property, or as set forth on Section 3.8 of Sellers’ Disclosure Letter, there
are no other assets that are held by Sellers or any other Affiliate of Sellers
that are necessary for Buyer’s ownership, maintenance and operation of the
Project.


Section 3.9    Assigned Contracts; Master Lease Agreement.


(a)    Section 3.9(a) of Sellers’ Disclosure Letter sets forth a list of all
Assigned Contracts currently in effect.


(b)    WST Seller has provided Buyer with true and complete copies of all
Assigned Contracts currently in effect by the posting of such Assigned Contracts
to the Data Room.


(c)    Each Assigned Contract is in full force and effect and constitutes the
legal, valid and binding obligation of WST Seller (if applicable) and, to WST
Seller’s Knowledge, the other parties thereto, enforceable against WST Seller
(if applicable) and, to WST Seller’s Knowledge, each other party thereto, as
applicable, in accordance with its terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other Laws
relating to or affecting creditors’ rights generally and general equitable
principles.


(d)    Except as set forth in Section 3.9(d) of Sellers’ Disclosure Letter, (i)
WST Seller is not in material breach under any Assigned Contract to which it is
a party and (ii) to WST Seller’s Knowledge, no other party is in material breach
under any Assigned Contract.


(e)    Each Seller has complied, in all material respects, with the provisions
of the Master Lease Agreement applicable to the Project.




22



--------------------------------------------------------------------------------





Section 3.10    Real Property.


(a)    Section 3.10(a) of Sellers’ Disclosure Letter sets forth the legal
description of all parcels of real property (or portions thereof, to the extent
applicable) owned in fee simple by either Seller and (i) primarily used, or held
primarily for use, in, or (ii) necessary for, the ownership, leasing,
development, construction, operation and maintenance of the Project (including
Buyer’s future use) (such real property, collectively, the “Owned Real
Property”). The applicable Seller has fee simple title to the Owned Real
Property, free and clear of all Liens other than Permitted Liens.


(b)    [Reserved]


(c)    Section 3.10(c) of Sellers’ Disclosure Letter sets forth (i) all
easements and rights-of-way of which either Seller is the beneficiary (including
any easement or right-of-way granted to RETA Seller pursuant to a court order
following an eminent domain proceeding), (ii) all land use permits currently
held by either Seller and (iii) all licenses (excluding, for the avoidance of
doubt, the Eminent Domain License) for the occupancy and use of real property
currently held by either Seller, in each case, which are primarily used, held
primarily for use in, or necessary for, the ownership, leasing, development,
construction and operation of the Project (each such easement, right-of-way,
land use permit and license, together with any documentation with respect to the
Owned Real Property described in Section 3.10(a), a “Real Property Agreement”).
As of the Closing Date, the portion of the Project constituting the 345 kV
transmission line is only located on Owned Real Property or real property that
is the subject of any such easement, right-of-way, land use permit or license
(such real property, the “Easement Real Property” and together with the Owned
Real Property, the “Real Property”), except for any portion of the Project that
is located on Eminent Domain Property.


(d)    WST Seller has provided Buyer with true and complete copies of all Real
Property Agreements currently in effect by the posting of such Real Property
Agreements in the Data Room.


(e)    Each Real Property Agreement is in full force and effect and constitutes
the legal, valid and binding obligation of the applicable Seller and, to WST
Seller’s Knowledge, the other parties thereto, enforceable against the
applicable Seller and, to WST Seller’s Knowledge, each other party thereto, as
applicable, in accordance with its terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other Laws
relating to or affecting creditors’ rights generally and general equitable
principles. Except as set forth in Section 3.10(e) of Sellers’ Disclosure
Letter, neither Seller is in material breach under any Real Property Agreement
to which it is a party, and, as of the Closing Date, no consideration is due or
will become due in the ordinary course from and after the Closing under any Real
Property Agreements (other than Specified Land Payments).


(f)    Except as set forth in Section 3.10(f) of Sellers’ Disclosure Letter and
pursuant to the Master Lease Agreement, (i) the applicable Seller has not
granted any Person the right to use or occupy any Real Property or any portion
thereof, (ii) the applicable Seller has not granted any outstanding options,
rights of first refusals, rights of first offer or other third-party rights to
sell, assign or dispose of any interest in such Real Property and (iii) the
applicable Seller


23



--------------------------------------------------------------------------------





has not granted any right or interest which has or will limit, alter or restrict
any right of Buyer to use or occupy any Real Property or any portion thereof.


(g)    There are no (i) pending or, to WST Seller’s Knowledge and RETA Seller’s
Knowledge, threatened proceedings to condemn the Real Property or to take by
power of eminent domain or other governmental power the Real Property, which if
successful, would reasonably be expected to materially detract from the value of
or use of such Real Property for use and operation of the Project or (ii)
pending challenges to the statutory authority of RETA Seller to acquire and
utilize rights-of-way, easements and other real property, which would not
reasonably be expected to be resolved or settled prior to the Outside Closing
Date and if successful, would reasonably be expected to result in a
non-contiguous route for the Project (after giving effect to any reasonably
available alternative routes).


Section 3.11    Environmental Matters.


(a)    Except as set forth in Section 3.11(a) of Sellers’ Disclosure Letter, as
of the Closing Date: (i) the construction of the Project has been completed in
material compliance with all Environmental Laws applicable to the Project
Assets, such compliance including material compliance with all Permits required
under Environmental Law in order to own, lease, develop or construct the Project
Assets as of the Closing Date (the “Environmental Permits”), which are set forth
in Section 3.11(a)(i) of Sellers’ Disclosure Letter; (ii) WST Seller has not
received written notice of any potential or existing material violation of such
Environmental Law or such Environmental Permit that remains unresolved; and
(iii) all such Environmental Permits are properly in the name of the applicable
Seller except where such Environmental Permit has been obtained by a contractor
in connection with its work on the construction of the Project, and all such
Environmental Permits are in full force and effect, excluding any such
Environmental Permit that is no longer necessary for the ownership, leasing,
development, construction, maintenance or operation of the Project or the
Project Assets.


(b)    Except as set forth in Section 3.11(b) of Sellers’ Disclosure Letter:


(i)    there are no Claims pending or, to WST Seller’s Knowledge, material
Claims threatened, in each case, against WST Seller with respect to the Project
Assets asserting any violation of, or Liability under, any Environmental Law,
including any such Claims challenging WST Seller’s compliance with, or the
validity of, any Environmental Permit or seeking the termination or adverse
modification of any Environmental Permit; and


(ii)    no Hazardous Substance has been Released at any Real Property that would
reasonably be expected to result in material Liability to WST Seller under any
Environmental Law or that would otherwise materially impair the use, operation
or maintenance of the Project Assets.


Section 3.12    Taxes. Except as set forth in Section 3.12 of Sellers’
Disclosure Letter:


(a)    all material Tax Returns required to be filed with respect to the Project
Assets have been filed when due in accordance with all applicable Laws (taking
into account


24



--------------------------------------------------------------------------------





applicable extensions) and all such Tax Returns are true, correct and complete
in all material respects;


(b)    WST Seller has paid in full all material Taxes required to be paid with
respect to the Project Assets (regardless of being shown as due and payable on
any Tax Return);


(c)    there is no action, suit, proceeding, investigation, audit or claim by
any Taxing Authority now pending or threatened in writing with respect to any
Tax with respect to the Project Assets;


(d)    there are no Liens for Taxes upon any of the Project Assets other than
Liens for Taxes not yet due and payable; and


(e)    there are no outstanding agreements or waivers extending the statutory
period of limitation for the assessment and collection of any Non-Income Taxes
with respect to the Project Assets.


Notwithstanding the generality of any other representations and warranties
contained in this Agreement, (i) this Section 3.12 contains the sole and
exclusive representations and warranties of WST Seller with respect to Tax
matters; and (ii) the representations and warranties made in this Section 3.12
refer only to the past activities of WST Seller and are not intended to serve as
representations with respect to Taxes attributable to any periods after the
Closing or with respect to Tax positions taken after the Closing.


Section 3.13    Intellectual Property.


(a)    Section 3.13(a) of Sellers’ Disclosure Letter sets forth all of the
registered, issued or applied for trademarks, patents, service marks and
copyrights owned by WST Seller and primarily used, or held primarily for use,
in, or necessary for, WST Seller to lease, develop, construct and sell the
Project, and otherwise conduct its business related to the Project Assets, as
currently conducted, consistent with Prudent Utility Practice. Other than the
Excluded Assets, the items set forth in Section 3.13(a) of Sellers’ Disclosure
Letter, and any rights and services to be provided to Sellers pursuant to
Subcontracts, (i) no material Intellectual Property has been licensed or made
available to WST Seller that is primarily used, or held primarily for use, in,
or necessary for, WST Seller to lease, develop, construct and sell the Project,
and otherwise conduct its business related to the Project Assets, as currently
owned and conducted, consistent with Prudent Utility Practice and (ii) no
Intellectual Property included in the Project Assets has been licensed by WST
Seller to any third party.


(b)    Except as set forth in Section 3.13(b) of Sellers’ Disclosure Letter, to
WST Seller’s Knowledge (i) WST Seller’s ownership, leasing, development,
construction, energization, operation and maintenance of the Project Assets as
currently conducted does not infringe or otherwise violate any third-party
Intellectual Property rights and (ii) no third party is infringing or otherwise
violating any Intellectual Property rights owned by WST Seller for use in the
ownership, leasing, development, construction, energization, operation or
maintenance of the Project Assets (including Buyer’s future use) and included in
the Project Assets.


25



--------------------------------------------------------------------------------





Section 3.14    Credit Support. Other than as set forth on Section 3.14 of
Sellers’ Disclosure Letter, there is no Credit Support provided by or on behalf
of WST Seller or any of its Affiliates relating to the ownership, leasing,
development, construction, energization, operation or maintenance of the Project
or the Project Assets.


Section 3.15    Affiliate Arrangements. Except as set forth in Section 3.15 of
Sellers’ Disclosure Letter, no Affiliate of WST Seller, or any director, officer
or employee of any such Affiliate, is a party to any Contract with WST Seller
related to the Project Assets or Assumed Liabilities that will not be terminated
prior to the Closing Date or that is necessary for, the ownership, leasing,
development, construction, operation and maintenance of the Project and the
Project Assets by Buyer.


Section 3.16    Brokers. Neither WST Seller nor any of its Affiliates has any
Liability or obligation to pay fees or commissions to any broker, finder or
agent with respect to the Transactions for which Buyer or any of its Affiliates
would become liable or obliged.


Section 3.17    Insurance. Section 3.17 of Sellers’ Disclosure Letter sets forth
a true, complete and correct list and description of all insurance policies in
force and held by WST Seller or any of its Affiliates with respect to the
Project Assets, together with a statement of the aggregate amount of claims
relating to the Project, the Project Site or the Project Assets paid out since
the applicable insurance policy was obtained and claims relating to the Project,
the Project Site or the Project Assets pending under each such insurance policy.
As of the Development Completion Acknowledgement Date, all such insurance
policies are in full force and effect, all premiums due thereon have been paid
and WST Seller is in compliance in all material respects with the terms and
provisions of such insurance policies. Furthermore, solely as they relate to the
Project, the Project Site and the Project Assets, as of the Development
Completion Acknowledgement Date: (a) there is no claim pending under any of such
insurance policies as to which coverage has been questioned, denied or disputed
by the underwriters of such insurance policies; and (b) WST Seller has received
no written notice that the Project, the Project Site, or any Project fixtures,
equipment or improvements, or the operation thereof, will not be insurable or
will be subject to exclusions arising from actual or potential defects in the
Project, Project Site or Project Assets.


Section 3.18    Data Room. The copies of documents, instruments, Contracts and
reports in the Data Room conform to the originals thereof, and in the case of
Contracts, include all written amendments, waivers, supplements, schedules and
exhibits thereto. Without limiting the representations and warranties set forth
in Sections 3.7(e), 3.9(b) and 3.10(d), and, if applicable, Section 3.19(b), WST
Seller has posted to the Data Room true and correct copies of (a) all contracts
and agreements (i) executed by either Seller in connection with the development
and construction of the Project and (ii) for which the expected cost of
performing such contract in the ordinary course by such Seller, or the annual
revenue expected to be received in the ordinary course by such Seller exceeds
One Hundred Thousand Dollars ($100,000) in the aggregate, (b) all studies and
reports in either Seller’s possession or control commissioned or issued in
connection with the development and construction of the Project and (c) all
notices, orders, inspection reports, material correspondence or other material
communications, which, in each case, WST Seller or RETA Seller, as applicable,
has delivered to or received from any Third Person in connection with the
development and construction of the Project, including all material


26



--------------------------------------------------------------------------------





communications from Governmental Entities, but excluding in all events any
Excluded Contracts (and any information delivered pursuant thereto) and any
information described in the definition of Excluded Books and Records.


Section 3.19    Eminent Domain Property. Solely in the event that any RETA
Eminent Domain Proceedings exist and are continuing as of the Closing Date:


(a)    As of each Eminent Domain Property Transfer Date, RETA Seller has (i)
good and marketable title to any fee interest (if any) in the applicable Eminent
Domain Property and (ii) a valid, binding and enforceable right-of-way or
easement in any such Eminent Domain Property that is the subject of a
right-of-way or easement (if any), in each case of clauses (i) and (ii) free and
clear of all Liens, other than Permitted Liens. As of each Eminent Domain
Property Transfer Date, no Person other than RETA Seller (or Buyer) (x) owns or
has any leasehold interest in, or option or other right to acquire an interest
in (contingent or otherwise) any of the applicable Eminent Domain Property,
including a right of first refusal or a right of first offer (other than
immaterial rights, such as grazing rights), or (y) has any Lien on Eminent
Domain Property, in each case of clauses (x) and (y), other than any Permitted
Lien.


(b)    As of each Eminent Domain Property Transfer Date, WST Seller has provided
Buyer with true and complete copies of all Real Property Agreements related to
the applicable Eminent Domain Property by the posting of such Real Property
Agreements in the Data Room.


(c)    As of each Eminent Domain Property Transfer Date, each Real Property
Agreement related to the applicable Eminent Domain Property is in full force and
effect and constitutes the legal, valid and binding obligation of RETA Seller
and, to WST Seller’s Knowledge, the other parties thereto, enforceable against
RETA Seller and, to WST Seller’s Knowledge, each other party thereto, as
applicable, in accordance with its terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other Laws
relating to or affecting creditors’ rights generally and general equitable
principles. As of each Eminent Domain Property Transfer Date, RETA Seller is not
in material breach under any such Real Property Agreement to which it is a
party, and, as of each Eminent Domain Property Transfer Date, no consideration
is due or will become due in the ordinary course from and after such Eminent
Domain Property Transfer Date under any applicable Real Property Agreements.


(d)    As of each Eminent Domain Property Transfer Date (after giving effect to
any amendment or termination of the Eminent Domain License on such Eminent
Domain Property Transfer Date), (i) RETA Seller has not granted any Person the
right to use or occupy the applicable Eminent Domain Property or any portion
thereof, (ii) RETA Seller has not granted any outstanding options, rights of
first refusals, rights of first offer or other third-party rights to sell,
assign or dispose of any interest in such Eminent Domain Property and (iii) RETA
Seller has not granted any right or interest which has or will limit, alter or
restrict any right of Buyer to use or occupy such Eminent Domain Property or any
portion thereof.


Section 3.20    Eminent Domain License. Solely in the event that any RETA
Eminent Domain Proceedings exist and are continuing as of the Closing Date:


27



--------------------------------------------------------------------------------





(a)    As of the Closing Date, RETA Seller has all requisite power and authority
under Law to enter into the Eminent Domain License and to perform all of its
obligations thereunder, including the granting to Buyer of the right to enter
upon and use the Eminent Domain Property.


(b)    As of the Closing Date, pursuant to the Eminent Domain License, RETA
Seller’s grant to Buyer of the right to enter upon and use the Eminent Domain
Property includes the granting of all rights necessary and sufficient to allow
for Buyer’s uninterrupted use of the Eminent Domain Property for all purposes
related to the ownership, operation, maintenance, leasing, development and
construction of the Project, subject in all cases to the applicable RETA Eminent
Domain Proceedings. As of the Closing Date, RETA Seller has not granted any
Person other than Buyer the right to use or occupy the applicable Eminent Domain
Property or any portion thereof.


Section 3.21    No Other Representations or Warranties. Except for the
representations and warranties contained in this Article III and Article IV,
neither WST Seller nor any other Person has made any other express or implied
representation or warranty to Buyer with respect to WST Seller, the Project
Assets, the Transactions or otherwise, and WST Seller disclaims any other
representations or warranties, whether made by WST Seller, or any of its
officers, directors, managers, employees, agents or representatives. Except for
the representations and warranties contained in this Article III, WST Seller
hereby disclaims all liability and responsibility for any representation,
warranty, projection, forecast, statement or information made, communicated or
furnished (orally or in writing) to Buyer or its Affiliates or representatives
(including any information, projection or advice that may have been or may be
provided or made available to Buyer or its Affiliates by any director, officer,
manager, member, employee, agent, consultant or representative of WST Seller).


ARTICLE IV

REPRESENTATIONS AND WARRANTIES RELATING TO RETA SELLER


RETA Seller hereby represents and warrants to Buyer as of the Execution Date,
the Development Completion Acknowledgement Date and the Closing Date, except for
those representations and warranties that are made as of a specific date, as
follows:


Section 4.1    Organization and Existence. RETA Seller is a public body of the
State of New Mexico, politic and corporate, separate and apart from the state,
constituting a governmental instrumentality for the performance of essential
public functions.


Section 4.2    Authorization. RETA Seller has all requisite power and authority
to enter into this Agreement and the Ancillary Agreements to which it is a
party, to perform its obligations hereunder and thereunder and to consummate the
Transactions. The execution, delivery and performance by RETA Seller of this
Agreement and the Ancillary Agreements to which it is a party and the
consummation by RETA Seller of the Transactions have been duly authorized by all
necessary action on the part of RETA Seller. This Agreement and each Ancillary
Agreement (a) have been duly and validly executed and delivered by RETA Seller
and (b) constitute (assuming the due execution and delivery by Buyer and RETA
Seller, as


28



--------------------------------------------------------------------------------





applicable) a valid and legally binding obligation of RETA Seller, enforceable
against RETA Seller in accordance with its terms, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other Laws relating to or affecting creditors’ rights generally and general
equitable principles.


Section 4.3    Noncontravention. Except as set forth on Section 4.3 of Sellers’
Disclosure Letter (the “RETA Seller Consents”), the execution, delivery and
performance of this Agreement and the Ancillary Agreements to which RETA Seller
is a party by RETA Seller do not, and the consummation by RETA Seller of the
Transactions will not (a) contravene or violate any statutory power of RETA
Seller; (b) subject to obtaining the consents and approvals set forth in Section
4.4 of Sellers’ Disclosure Letter, conflict with or result in a material
violation or breach of any term or provision of any Law applicable to RETA
Seller; (c) contravene or violate any provision of, or result in the termination
or acceleration of, or entitle any party to accelerate any obligation or
Indebtedness under, any Assigned Contract or Transferred Permit to which RETA
Seller is a party or by which RETA Seller is bound; or (d) result in the
imposition or creation of any Lien upon or with respect to any of the Project
Assets (other than Permitted Liens), except, in the case of clauses (c) and (d),
as would not, individually or in the aggregate, reasonably be expected to
prevent or materially impair or delay the ability of RETA Seller to perform its
obligations hereunder or consummate the Transactions.


Section 4.4    Governmental Approvals. (x) Except as set forth in Section 4.4 of
Sellers’ Disclosure Letter (the “RETA Seller Approvals”), (y) other than
consents and approvals that, if not obtained or made, would not, individually or
in the aggregate, reasonably be expected to prevent or materially delay the
ability of RETA Seller to perform its obligations hereunder or consummate the
Transactions, and (z) and unless one or more notification filings, and the
observance of any applicable waiting period, is required by the HSR Act, no
consent or approval of any Governmental Entity is required for or in connection
with the execution, delivery and performance by RETA Seller of this Agreement or
the Ancillary Agreements to which RETA Seller is a party, or the consummation by
RETA Seller of the Transactions.


Section 4.5    Legal Proceedings. Except as would not, individually or in the
aggregate, reasonably be expected to prevent or materially impair or delay the
ability of RETA Seller to perform its obligations hereunder or consummate the
Transactions, as of the Execution Date, there are (i) no Claims pending or (ii)
to RETA Seller’s Knowledge, no material Claims threatened, in each case, against
RETA Seller with respect to the Project Assets or Assumed Liabilities before any
Governmental Entity.


Section 4.6    Compliance with Laws. Except as set forth in Section 4.6 of
Sellers’ Disclosure Letter, RETA Seller is in compliance, in all material
respects, with all Laws applicable to the Project Assets or Assumed Liabilities
or RETA Seller’s ownership, leasing, development, construction, energization,
operation and maintenance thereof.


Section 4.7    Brokers. RETA Seller has no Liability or obligation to pay fees
or commissions to any broker, finder or agent with respect to the Transactions
for which Buyer or any of its Affiliates would become liable or obliged.




29



--------------------------------------------------------------------------------





Section 4.8    No Other Representations or Warranties. Except for the
representations and warranties contained in this Article IV, RETA Seller has not
made any other express or implied representation or warranty to Buyer with
respect to RETA Seller, the Project Assets, the Transactions or otherwise, and
RETA Seller disclaims any other representations or warranties, whether made by
RETA Seller, or any of its officers, directors, managers, employees, agents or
representatives. Except for the representations and warranties contained in this
Article IV, RETA Seller hereby disclaims all liability and responsibility for
any representation, warranty, projection, forecast, statement or information
made, communicated or furnished (orally or in writing) to Buyer or its
Affiliates or representatives (including any information, projection or advice
that may have been or may be provided or made available to Buyer or its
Affiliates by any director, officer, manager, member, employee, agent,
consultant or representative of RETA Seller).


ARTICLE V

REPRESENTATIONS AND WARRANTIES OF BUYER


Buyer hereby represents and warrants to each Seller, as of the Execution Date
and the Closing Date, except for those representations and warranties that are
made as of a specific date, as follows:


Section 5.1    Organization and Existence. Buyer is a corporation duly
incorporated, validly existing and in good standing under the Laws of the State
of New Mexico. Buyer is duly qualified or licensed to do business in each other
jurisdiction where the actions to be performed by it under this Agreement or any
Ancillary Agreement to which it is a party makes such qualification or licensing
necessary, except in any jurisdiction where the failure to be so qualified or
licensed would not reasonably be expected to be material.


Section 5.2    Authorization. Buyer has all requisite corporate power and
authority to enter into this Agreement and the Ancillary Agreements to which it
is a party, to perform its obligations hereunder and thereunder and to
consummate the Transactions. The execution, delivery and performance by Buyer of
this Agreement and the consummation by Buyer of the Transactions have been duly
authorized by all necessary action on the part of Buyer. This Agreement and each
other Ancillary Agreement to which it is a party (a) have been duly and validly
executed and delivered by Buyer and (b) constitute (assuming the due execution
and delivery by each Seller) a valid and legally binding obligation of Buyer,
enforceable against Buyer in accordance with its terms, subject to the effects
of bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar Laws relating to or affecting creditors’ rights generally and
general equitable principles.


Section 5.3    Noncontravention. Except as set forth on Section 5.3 of Buyer’s
Disclosure Letter (the “Buyer Consents”), the execution, delivery and
performance of this Agreement and the Ancillary Agreements to which Buyer is a
party by Buyer do not, and the consummation by Buyer of the Transactions will
not (a) contravene or violate any provision of the Organizational Documents of
Buyer; (b) subject to obtaining the consents and approvals set forth in Section
5.4 of Buyer’s Disclosure Letter, conflict with or result in a violation or
breach of any term or provision of any Law applicable to Buyer; or (c)
contravene or violate any


30



--------------------------------------------------------------------------------





provision of, or result in the termination or acceleration of, or entitle any
party to accelerate any obligation or Indebtedness under, any material Contract
or Permit to which Buyer is a party or by which Buyer is bound.


Section 5.4    Governmental Approvals. (x) Except as set forth in Section 5.4 of
Buyer’s Disclosure Letter (the “Buyer Approvals”) and (y) unless one or more
notification filings, and the observance of any applicable waiting period, is
required by the HSR Act, no consent or approval of any Governmental Entity is
required for or in connection with the execution, delivery and performance by
Buyer of this Agreement or the Ancillary Agreements to which Buyer is a party,
or the consummation by Buyer of the Transactions.


Section 5.5    Compliance with Laws. Buyer is not in violation of any applicable
Law, except for violations that would not, individually or in the aggregate,
reasonably be expected to prevent or materially delay or impair Buyer’s ability
to perform its obligations under this Agreement and the Ancillary Agreements or
consummate the Transactions.


Section 5.6    Legal Proceedings. Except as would not, individually or in the
aggregate, reasonably be expected to prevent or materially impair or delay the
ability of Buyer to perform its obligations hereunder or consummate the
Transactions, as of the Execution Date, there are no Claims pending or, to
Buyer’s Knowledge, threatened, against Buyer or otherwise affecting any of its
assets or properties before any Governmental Entity.


Section 5.7    Brokers. Neither Buyer nor any of its Affiliates has any
Liability or obligation to pay fees or commissions to any broker, finder or
agent with respect to the Transactions for which either Seller or their
respective Affiliates would become liable or obliged.


Section 5.8    Available Funds. At the Closing, Buyer will have all immediately
available funds necessary for its payment in cash of the Purchase Price and the
satisfaction of all of Buyer’s obligations under this Agreement. Buyer
acknowledges and agrees that the receipt or availability of funds or financing
by Buyer or any of its Affiliates will not be a condition to any of Buyer’s
obligations hereunder. To Buyer’s Knowledge, no funds to be paid to WST Seller
have derived or will have been derived from, or constitute, either directly or
indirectly, proceeds of any criminal activity under any applicable anti-money
laundering Laws.


Section 5.9    Buyer Ownership, Operations and Maintenance Permits. All Permits
that are required to be obtained for the ownership, operation and maintenance of
the Project Assets (including Buyer’s future use), including any Permits
required under Environmental Laws, are set forth on Section 5.9 of Buyer’s
Disclosure Letter.


Section 5.10    Information. Buyer (either alone or together with its advisors)
has such knowledge and experience in financial and business matters so as to be
capable of evaluating the merits and risks of its purchase of the Project Assets
and Assumed Liabilities and is capable of bearing the economic risks of such
purchase. Buyer’s acceptance of the Project Assets and Assumed Liabilities at
the Closing shall be based upon its own investigation, examination and
determination with respect thereto as to all matters and without reliance upon
any express or implied representations or warranties of any nature made by or on
behalf of or imputed to either Seller, except as expressly set forth in this
Agreement or the Ancillary Agreements, and Buyer


31



--------------------------------------------------------------------------------





specifically acknowledges and agrees that no representation or warranty has been
made, and that Buyer has not relied on any representation or warranty as to any
of the Project Assets or Assumed Liabilities, or the accuracy of any estimates
or budgets, except as expressly set forth in this Agreement or the Ancillary
Agreements, or any other information or documents made available to Buyer, its
Affiliates or its or its Representatives. Buyer has engaged and relied on its
own legal, tax and financial advisers for its evaluation of its decision to
purchase the Project Assets and Assumed Liabilities and to enter into this
Agreement and has not relied on the advice of either Seller’s legal, tax or
financial advisers in connection therewith.


ARTICLE VI

COVENANTS


Section 6.1    Access to Information and Ongoing Diligence.


(a)    During the Interim Period, upon reasonable advance notice to Sellers and
at reasonable times (subject to reasonable safety precautions), each Seller
shall provide Buyer and its Representatives with access to, and the opportunity
to make inspections of (i) such Seller’s premises and properties (including the
Project) and (ii) the Books and Records and other information (including Tax
records) held by such Seller, in each case, related to the Project Assets or the
Assumed Liabilities, in each case, as reasonably requested by Buyer; provided,
that neither Buyer nor any of its Affiliates or Representatives shall conduct
any subsurface investigation or invasive inspection or testing of any
environmental media without the prior written consent of each Seller (it being
understood and agreed that (x) such consent may be withheld by either Seller in
its sole discretion and (y) such Seller may have no such authority, whether
contractual or otherwise, to consent to such undertakings with respect to such
property); provided, further, that Buyer shall have the right to be present at
the Project to observe all activities related to start-up, synchronization,
testing and commissioning as well as the activities related to “Quality Control”
in Annex 2 and pursuant to Section 1.2.1 of Annex 11. Notwithstanding the
foregoing, and without limiting the generality of the confidentiality provisions
set forth in this Agreement or any Ancillary Agreement, no Seller shall be
required to provide any information if (1) such disclosure would be reasonably
likely to contravene any applicable Laws, Permits, Contracts, fiduciary duty or
other binding obligation of such Seller, (2) such disclosure would be reasonably
likely to jeopardize any attorney-client privilege or attorney work product
protection or (3) such information is pertinent to any litigation in which such
Seller or any of its Affiliates, on the one hand, and Buyer or any of its
Affiliates, on the other hand, are adverse parties; provided, further, that
nothing herein shall limit any Party’s rights to discovery in connection with
any litigation. Any access to the Representatives, premises, properties, Books
and Records and other information of each Seller shall be subject to the
following additional limitations: (A) a Representative of such Seller shall have
the right to be present when Buyer, any of its Affiliates or any of its
Representatives conducts its inspection, (B) Buyer and its Representatives shall
comply with all Laws and all safety rules of which WST Seller makes Buyer aware
or has posted at the applicable premises or property and (C) Buyer shall (and
shall cause its Affiliates and Representatives to) (I) use commercially
reasonable efforts to perform all on-site due diligence reviews and all
communications with any Person on an expeditious and efficient basis and (II)
indemnify, defend and hold harmless the applicable Seller and its Affiliates and
its Representatives from and against all losses incurred by such Seller,
directly or


32



--------------------------------------------------------------------------------





indirectly, resulting from physical damage to Persons or property arising out of
the activities of Buyer, any of its Affiliates or any of its Representatives
under this Section 6.1(a); provided that if a Seller receives any Recoveries in
respect of any amounts paid by Buyer pursuant to this clause (II), the amount of
such Recoveries shall be repaid by the applicable Seller within twenty (20) days
after receipt thereof (or credit therefor) by the applicable Seller, up to the
aggregate amount of the payments made by Buyer to the applicable Seller pursuant
to this clause (II). The applicable Seller shall use commercially reasonable
efforts to recover any losses for any physical damage to Persons or property
arising out of the activities of Buyer, any of its Affiliates or any of its
Representatives under this Section 6.1(a) pursuant to any insurance policy held
by such Seller. The foregoing indemnification obligation in favor of the Sellers
and their respective Affiliates shall survive the Closing or termination of this
Agreement for a period of twelve (12) months. In addition to Buyer’s right of
access to the Books and Records pursuant to Section 6.1(a)(ii), WST Seller shall
provide copies of the full set of Books and Records to Buyer for review no later
than thirty (30) days prior to the anticipated Closing Date.


(b)    None of Buyer, any of its Affiliates or any of its Representatives shall,
prior to the Closing Date, initiate contact with any of the known employees,
customers, suppliers, distributors, contractors, lenders, agents or parties (or
Representatives of any of the foregoing) that have material business
relationships with WST Seller or any of its Affiliates, or any Governmental
Entity or Representative thereof, in connection with the Transactions, whether
in person or by telephone, mail or other means of communication, without the
prior written consent of WST Seller, not to be unreasonably withheld,
conditioned or delayed; provided that, notwithstanding anything to the contrary
in Section 11.1, e-mail consent from any Representative of WST Seller shall
suffice to satisfy the requirement hereunder that consent be given in writing
and Buyer shall be entitled to rely on such e-mail consent for all purposes of
this Section 6.1(b); provided, further, that nothing in this Section 6.1(b)
shall prevent (i) contacts by Buyer in the ordinary course of business not
specifically for purposes relating to the Transactions and (ii) contacts
contemplated by this Agreement, including in connection with seeking Assigned
Contract Consents, the transfer or reissuance of Transferred Permits, the FERC
Approvals, the NMPRC Approval and the other Governmental Approvals.


Section 6.2    Conduct of Business Pending the Closing.


(a)    During the Interim Period, WST Seller shall use commercially reasonable
efforts to perform or provide, or cause to be performed or provided, all
necessary work and services required in connection with the development (which
for the avoidance of doubt includes permitting), construction, financing,
energization and testing of the Project. All such work and services performed by
WST Seller shall be performed in accordance with Article I and otherwise in
accordance with this Agreement.


(b)    During the Interim Period, WST Seller shall use commercially reasonable
efforts to (i) ensure that any warranties with respect to the Project are
enforced to the fullest extent necessary to maintain the Project in accordance
with Prudent Utility Practice and (ii) own and operate the Project in accordance
with Prudent Utility Practice.


33



--------------------------------------------------------------------------------





(c)    During the Interim Period, RETA Seller shall act at all times in
accordance with all applicable Laws and Permits and the terms and conditions of
the Master Lease Agreement.


(d)    During the Interim Period, except (w) as set forth on Section 6.2 of
Sellers’ Disclosure Letter, (x) as contemplated by this Agreement, (y) as
required by applicable Law, Permit or Assigned Contract or (z) as consented to
in writing by Buyer, neither Seller shall:


(i)    liquidate, dissolve, reorganize or otherwise wind up its business or
operations;


(ii)    grant, impose or permit to exist any Liens on any Project Asset (other
than Permitted Liens);


(iii)    enter into any Additional Assigned Contract, except for any EPC
Contract, any Pre-Approved Real Property Agreement and Additional Assigned
Contracts entered into with the consent of Buyer in accordance with Section
6.2(f);


(iv)    amend, waive any material term of or terminate any Assigned Contract, or
Additional Assigned Contract, in each case, except for:


(1)    amendments and change orders that do not amend or modify (A) the
Specifications in any material respect (or, if they do amend or modify the
Specification in any material respect, unless the Independent Engineer has
confirmed that any such amendment or modification does not impair the operation
and maintenance of the Project relative to the Specifications), (B) any warranty
rights or obligations under the applicable agreement or (C) any other material
rights or obligations under the applicable agreement that survive the Closing
Date;


(2)    ministerial or immaterial amendments or waivers, in each case, that would
not reasonably be expected to have an adverse impact on Buyer or its rights
thereunder following the Closing; and


(3)    amendments expressly required by the terms thereof as of the Execution
Date or, in the case of Additional Assigned Contracts, as of the date of
execution; or


(v)    agree or commit to do any of the foregoing.


(e)    With respect to any Transferred Permits for which the date for renewal is
reasonably expected to occur prior to the Closing Date, the applicable Seller
shall file by the Closing Date all Permit Applications necessary to renew such
Transferred Permits in a timely fashion without any material modifications to
the terms of such Permits, except as may be required by applicable Law.


(f)    Except for any EPC Contract, any Pre-Approved Real Property Agreement and
the telecom and electric station service agreements as set forth in Items 1.a.
and 1.b. on Section 6.2 of Sellers’ Disclosure Letter as of the Execution Date,
neither Seller shall enter into


34



--------------------------------------------------------------------------------





any Contract that would constitute an Assigned Contract and that (i) would
result in a material change to the Project Assets or Assumed Liabilities
expected to be transferred and assumed by Buyer, in a manner that is adverse to
Buyer, measured against (1) the definition of the Project in the Recitals, (2)
the Project Scope and Specifications set forth in Annex 2, and (3) the Project
Site as set forth in Annex 3, including any change that would reasonably be
expected to result in the failure of Sellers to acquire indefeasible and
perpetual rights to a contiguous route for the transmission line portion of the
Project (a material change adverse to Buyer being deemed to have occurred if
entering into such Contract is intended to or would result in a change to the
route for the transmission line set forth on Annex 3 (other than immaterial
changes to the route) not previously approved in writing by Buyer); or (ii)
includes material continuing liabilities or obligations after Closing that Buyer
will be obligated to assume (and which liabilities or obligations would not
reasonably be expected to be recoverable through the incremental rates approved,
or expected to be approved, in the FERC 205 Approval) (each such Contract, an
“Additional Assigned Contract”) without the prior written consent of Buyer (not
to be unreasonably withheld, conditioned or delayed). Within five (5) Business
Days following the Execution Date, Buyer shall designate to the Sellers in
writing two (2) of its Representatives as the point of contact for any such
requests relating solely to entering into any Contract involving Real Property,
which Representatives may be replaced by Buyer from time to time by written
notice to Sellers (such designated Representatives and any replacements, the
“Designated Representatives”). Notwithstanding anything to the contrary in
Section 11.1, e-mail consent from any Designated Representative of Buyer
relating solely to entering into any Contract involving Real Property shall
suffice to satisfy the requirement hereunder that consent to entering into such
Contracts involving Real Property be given in writing and each Party shall be
entitled to rely on such e-mail consent for all purposes of this Section 6.2(f).


(g)    Notwithstanding anything to the contrary in this Section 6.2, either
Seller shall be permitted to take such actions as it reasonably deems necessary
to prevent the occurrence of, or mitigate the effects of, damage to property or
injury to persons under emergency circumstances; provided that such Seller shall
provide Buyer with notice of such action as soon as reasonably practicable.


(h)    During the Interim Period, each Party shall promptly (but in any event
within five (5) Business Days) notify the other Party of any Claim from any
Person (including any Governmental Entity) against such Party or affecting any
of its respective assets, in each case, that has resulted or would reasonably be
expected to result in the failure of any conditions set forth in Article VII to
be satisfied.


(i)    In the event that any eminent domain proceedings, condemnation
proceedings or similar proceedings are reasonably expected to be commenced with
respect to any property that may become a part of the Real Property, the Project
or the Project Site, WST Seller and RETA Seller shall, as soon as commercially
practicable, confer in good faith with Buyer regarding the handling of such
proceedings and their effects prior to implementing such proceedings; provided,
however, for the avoidance of doubt, Buyer shall not have any approval right
over RETA Seller’s decision to exercise its eminent domain, condemnation or
similar powers with respect to any such property or the handling of such
proceedings by either Seller.


Section 6.3    Assigned Contracts.


35



--------------------------------------------------------------------------------





(a)    During the Interim Period, WST Seller and RETA Seller, at WST Seller’s
sole cost and expense, shall obtain the WST Seller Consents and RETA Seller
Consents and any other consents required of any party to an Assigned Contract
that are required in order for consummation of the transactions contemplated by
Section 2.1 not to contravene or violate any provision of any Assigned Contract
(collectively, the “Assigned Contract Consents”), and Buyer shall provide
reasonable cooperation related thereto. With respect to any Assigned Contract to
which Buyer is the Counterparty, Buyer hereby consents to the assignment of such
Assigned Contract by the applicable Seller to Buyer. For the avoidance of doubt,
any payment required to be made to any Counterparty or to any other party in
connection with obtaining the WST Seller Consents and RETA Seller Consents shall
be at the sole cost and expense of WST Seller.


(b)    Notwithstanding WST Seller’s obligations pursuant to Sections 2.1(d),
6.3(a) and 7.1(g), if WST Seller reasonably believes that any Assigned Contract
Consent may not be obtained at or prior to the Closing, WST Seller and Buyer
shall discuss and Buyer shall consider in good faith entering into a
commercially reasonable alternative arrangement that will place Buyer and the
applicable Seller in the same or substantially similar position, and provide
Buyer with the same or substantially similar rights, privileges and benefits, in
each case, as if such Assigned Contract Consent had been obtained.


(c)    Following the Closing, Sellers shall reasonably cooperate with Buyer in
Buyer’s efforts to provide any notices to Counterparties to any Assigned
Contracts as Buyer (acting reasonably) may deem necessary, including notices
providing Counterparties with updated notice information and updated bank
account information to which any applicable payments should be made by such
Counterparties.


Section 6.4    Permits.


(a)    During the Interim Period, to the extent that the consent or approval of
any Governmental Entity is required in order for the consummation of the
transactions contemplated by Section 2.1(c) not to contravene or violate any
provision of any Transferred Permit or Permit Application or applicable Law (for
the avoidance of doubt, excluding any Construction Permit), the applicable
Seller(s) shall either transfer to Buyer, or obtain the reissuance in Buyer’s
name of, each such Transferred Permit or Permit Application at the Closing (and
Buyer shall provide reasonable cooperation related thereto). Sellers and Buyer
shall have the right to review in advance all characterizations of the
information relating to the Transactions which appear in any document to be
submitted in connection with any filings to transfer any Transferred Permit or
Permit Application, and the filing Party shall consider in good faith any
comments reasonably requested by the non-filing Parties.


(b)    Notwithstanding WST Seller’s obligations pursuant to Sections 2.1(c),
6.4(a) and 7.1(h), if WST Seller reasonably believes that it may be unable to
obtain the transfer or reissuance of any Transferred Permit or Permit
Application to Buyer at or prior to the Closing, WST Seller and Buyer shall
discuss and Buyer shall consider in good faith entering into a commercially
reasonable alternative arrangement that, to the extent permitted by applicable
Law and without violating the terms of such Transferred Permit or Permit
Application, will place Buyer and the applicable Seller in the same or
substantially similar position, and provide Buyer


36



--------------------------------------------------------------------------------





with the same or substantially similar rights, privileges and benefits, in each
case, as if such Transferred Permit or Permit Application had been transferred
or reissued to Buyer.


(c)    If the applicable Governmental Entity requires that Buyer apply for the
Bernalillo County Approvals, rather than WST Seller, Buyer shall apply for the
Bernalillo County Approvals as soon as practicable and on a timeline consistent
with obtaining such Bernalillo County Approvals prior to the expected Commercial
Operation Date. In furtherance of the foregoing, if applicable, Buyer shall
include WST Seller in the process of obtaining the Bernalillo County Approvals
and any similar Permits required for the Pajarito Switching Station, including
(i) promptly informing WST Seller of any material communication received from
such applicable Governmental Entity with respect to the Bernalillo County
Approvals and/or such Permits, (ii) permitting WST Seller to have reasonable
time and opportunity (and in no event less than ten (10) Business Days) to
review and comment on the application (including accompanying exhibits and
amendments thereto) and any other filings or statements in connection with the
Bernalillo County Approvals and/or such Permits and will consider in good faith
the incorporation of any comments reasonably requested by WST Seller, and (iii)
providing WST Seller the opportunity (if permitted by applicable Law) to
participate in any in person meetings, teleconferences, or other correspondence
that Buyer has with such applicable Governmental Entity in connection with the
Bernalillo County Approvals and/or such Permits. If WST Seller applies for the
Bernalillo County Approvals, WST Seller shall include Buyer in the process of
obtaining such approvals, including with respect to the topics covered in
clauses (i) through (iii) above.


(d)    For the avoidance of doubt, the NMPRC Approval, the FERC Approvals and
the other Governmental Approvals shall be governed by Section 6.6 and not this
Section 6.4.


Section 6.5    Publicity; Confidentiality.


(a)    Neither Buyer nor either Seller or any of their respective Affiliates
will disseminate any press release or other public announcement or disclosure
concerning this Agreement, the Transactions or the Closing without the prior
written consent of each of the other Parties (which consent shall not be
unreasonably withheld, conditioned or delayed), except as may be required by
applicable Law, Governmental Entity or Permit (including any rules of an
applicable securities exchange); provided that, notwithstanding anything to the
contrary in Section 11.1, e-mail consent from any Representative of any Party
shall suffice to satisfy the requirement hereunder that consent be given in
writing and each Party shall be entitled to rely on such e-mail consent for all
purposes of this Section 6.5(a). Notwithstanding the foregoing, without prior
written consent of the other Parties, each Party may disseminate information
substantially consistent with information included in a press release or other
document previously approved for external distribution by the other Parties
pursuant to the first sentence of this Section 6.5(a), and each Party may make
disclosures concerning this Agreement or the other Transactions in connection
with its communications to such Governmental Entities pursuant to and in
accordance with Section 6.6.


(b)    From and after the Execution Date and for a period of two (2) years after
the Closing Date, each Party shall maintain the confidentiality of any
information provided by or on behalf of any other Party, whether in oral or
written form, in connection with this Agreement,


37



--------------------------------------------------------------------------------





any Ancillary Agreement and the Transactions, including this Agreement itself
and any Ancillary Agreement, or that relates to the Project, the Project Assets
or the Assumed Liabilities (collectively, “Confidential Information”); provided
that the restrictions in this Section 6.5(b) shall not apply to any information
that (i) is or becomes publicly available through no act of the receiving Party
or its Representatives in breach hereof; (ii) was in receiving Party’s or its
Representatives possession prior to its disclosure hereunder or under the MOU;
(iii) is independently developed by receiving Party or its Representatives; (iv)
is received by receiving Party or its Representatives from an outside source
without any restriction on use or disclosure; (v) is required by applicable Law
to be disclosed, but then only to the extent required by applicable Law,
including with respect to information required to be disclosed in connection
with any regulatory proceeding or for U.S. Securities and Exchange Commission
disclosure purposes, or (vi) has been specifically identified by disclosing
Party as not being Confidential Information; provided, further, that nothing in
this Section 6.5(b) shall limit any disclosures by any Party to the extent that
such disclosure is reasonably deemed necessary by such Party to comply with such
Party’s obligations under Section 6.3, Section 6.4 and Section 6.6. No Party
shall use Confidential Information for any purpose other than in connection with
the Transaction or in connection with the acquisition, development,
construction, energization, operation and maintenance of the Project. The
receiving Party agrees to return, or at its option, destroy, all originals and
all copies of all documents or other media containing disclosing Party’s
Confidential Information (or any work product derived therefrom) to the
disclosing Party upon written request, other than to the extent stored as part
of customary computer back up procedures, or as retained in accordance with its
customary reasonable document retention policies, in which case such retained
Confidential Information shall remain subject to this Section 6.5. The receiving
Party may disclose Confidential Information to those of its Representatives, its
Affiliates’ Representatives and current or prospective financing parties and
investors as is necessary in connection with the Transactions or the development
or construction of the Project; provided that any such Representative (other
than any Representative bound by professional obligations of confidentiality),
financing party or investor is bound by substantially similar confidentiality
terms as those herein. The receiving Party shall be liable for any breach of
confidentiality by its Representatives.


(c)    The Parties understand that pursuant to NMSA 1978, Section 62-16A-16,
proprietary technical or business information is exempt from inspection pursuant
to the Inspection of Public Records Act (“IPRA”), NMSA 1978, Section 14-2-1 et.
seq., and pursuant to 17.8.2.9 NMAC, RETA Seller is authorized to enter into
confidentiality agreements with other parties as necessary. Each Party
acknowledges and agrees that if a receiving Party of Confidential Information
hereunder is served with any notice or request that disclosure of any
Confidential Information is required by applicable Law, including but not
limited to subpoenas requiring that Party to produce, release or disclose
Confidential Information, or requests to produce Confidential Information under
IPRA to RETA Seller or, in Buyer’s case, in connection with a matter subject to
the jurisdiction of the NMPRC, that receiving Party shall immediately notify the
disclosing Party of the specified Confidential Information and allow that
disclosing Party, at its sole expense and cost, to challenge the process of law,
including any subpoena, or assist with resisting the production of any documents
by RETA Seller in response to an IPRA request.


Section 6.6    Regulatory Approvals.


38



--------------------------------------------------------------------------------





(a)    It is agreed and acknowledged by Buyer, the Sellers, Pattern Wind and its
successors and assigns and any Affiliate of WST Seller that is a party to the
Transmission Service Agreements that on a timeline consistent with the Project
Schedule but in no event earlier than execution of the Transmission Service
Agreements by Buyer and Pattern Wind, Buyer, shall file with FERC an application
to obtain an order from FERC pursuant to Section 205 of the Federal Power Act
authorizing Buyer to use incremental rates for the Transmission Service
Agreements that will account for (i) the costs of any network upgrades required
pursuant to the LGIAs and the Wires-to-Wires Agreement, (ii) the Project Costs
to be paid by Buyer pursuant to this Agreement and (iii) subject to Section
6.21(c), the costs to be paid by Buyer to complete the Punch List Items (such
order, the “FERC 205 Approval” and the date of application, the “FERC 205 Filing
Date”), provided that the prudently anticipated and reasonably estimated
Projects Costs as of the FERC 205 Filing Date would result in a rate that is
above Buyer’s embedded transmission rates as of the FERC 205 Filing Date. For
the avoidance of doubt, for purposes of this Agreement, a FERC 205 Approval
shall only be considered to have been obtained if the applicable order(s) from
FERC is final and non-appealable under Section 313 of the Federal Power Act and
accepts Transmission Service Agreements with the requested incremental rates
described above.


(b)    Sellers and Buyer shall draft and file with FERC, on the FERC 205 Filing
Date, a mutually-agreed upon joint application to obtain an order pursuant to
Section 203 of the Federal Power Act authorizing Buyer’s acquisition of the
Project which includes the costs underlying the incremental rates as approved
pursuant to the FERC 205 Approval (such order, the “FERC 203 Approval” and
together with the FERC 205 Approval, the “FERC Approvals”). For the avoidance of
doubt, for purposes of this Agreement, a FERC 203 Approval shall only be
considered to have been obtained if the applicable order(s) from FERC is final
and non-appealable under Section 313 of the Federal Power Act.


(c)    If necessary to lawfully consummate the Transactions, at least sixty (60)
days prior to the expected Closing Date, Sellers and Buyer shall make any
notification filings, and observe any applicable waiting periods, as may be
required pursuant to the HSR Act (“HSR Clearance”).


(d)    It is agreed and acknowledged by Buyer, the Sellers, Pattern Wind and its
successors and assigns and any Affiliate of WST Seller that is a party to the
Transmission Service Agreements that on a timeline consistent with the Project
Schedule, Buyer, with assistance from Sellers, shall apply to the NMPRC for the
NMPRC Approval to acquire or operate the Project Assets pursuant to this
Agreement.


(e)    Each Party shall, in order to consummate the Transactions, provide
commercially reasonable cooperation to the other Parties, and proceed diligently
and in good faith and use commercially reasonable efforts, as promptly as
practicable, to take, or cause to be taken, and to do, or cause to be done, all
things necessary or advisable to obtain the NMPRC Approval, the FERC Approvals,
the HSR Clearance (if required) and the other Governmental Approvals, and
cooperate in good faith with the applicable Governmental Entities, abide by the
directives (from NMPRC or otherwise) of the applicable Governmental Entities and
provide promptly such other information and communications to such Governmental
Entities as such Governmental Entities may request in connection therewith. Any
filing fees required in


39



--------------------------------------------------------------------------------





connection with any Governmental Approval shall be at the sole cost and expense
of WST Seller; provided, however, that, for the avoidance of doubt, WST Seller
shall not be required to pay any legal fees of Buyer in connection with the
foregoing.


(f)    During the Interim Period, the Parties shall provide prompt notification
to each other when any filings with respect to the NMPRC Approval, the FERC
Approvals, the HSR Clearance (if required) or any other Governmental Approvals
are made, and when such approvals are obtained or denied, as applicable. In
addition, each Party will (i) promptly inform the other Parties of any material
communication received by such Party from any Governmental Entity with respect
to the NMPRC Approval, the FERC Approvals, the HSR Clearance (if required) or
any other Governmental Approval, in each case, regarding any of the
Transactions, (ii) permit the other Parties to have reasonable time and
opportunity (and in no event less than ten (10) Business Days) to review and
comment on the application (including accompanying exhibits and amendments
thereto) and any other filings or statements in connection with the NMPRC
Approval, the FERC 205 Approval and the other Governmental Approvals and will
consider in good faith the incorporation of any comments reasonably requested by
any other Party, and (iii) provide the other Parties the opportunity (if
permitted by applicable Law) to participate in any in person meetings,
teleconferences, or other correspondence that such Party has with any
Governmental Entity in connection with a Governmental Approval.


(g)    In furtherance of the foregoing covenants, the Parties shall use
commercially reasonable efforts to (i) make appropriate filings of all documents
reasonably required to obtain the NMPRC Approval, the FERC Approvals, the HSR
Clearance (if required) and the other Governmental Approvals in accordance with
the Project Schedule and (ii) cooperate and supply as promptly as practicable
any additional information or documentary material that may be requested by the
NMPRC, FERC, Department of Justice, Federal Trade Commission, any other
Governmental Entity, or Buyer in response to requests from non-governmental
entities. With respect to the FERC Approvals and NMPRC Approval, confidential
treatment (or a protective order, as applicable) and expedited review will be
requested to the extent deemed appropriate by the Parties after consultation
with counsel and consideration of the commercial sensitivity of the documents
and information to be included in the application to FERC and NMPRC and
consideration of practical regulatory considerations with respect to disclosures
to the FERC and NMPRC and the Parties’ posture with respect to the FERC and
NMPRC.


(h)    Notwithstanding anything herein to the contrary, no Party shall be
obligated to provide any other Party with proprietary information relating to
such Party’s businesses or any information that could reasonably be expected to
result in a violation of any applicable Law or Contract or constitute waiver of
any attorney client privilege or attorney work product protection.


(i)    Each Party and to the extent applicable, its Affiliates (including in the
case of WST Seller, Pattern Wind) (i) shall use commercially reasonable efforts
to overcome any objections or conditions by any Governmental Entity to the
Transactions and (ii) agrees that it shall not take any action which could
reasonably be expected to adversely impact the ability of the Parties to secure
the NMPRC Approval, FERC Approvals, the HSR Clearance (if required) and any
other Governmental Approvals (unless such action is deemed necessary or
advisable by


40



--------------------------------------------------------------------------------





such Party in order to avoid the occurrence of a Buyer Burdensome Condition or
Seller Burdensome Condition, as applicable). Notwithstanding anything to the
contrary in this Agreement, nothing in this Agreement shall be deemed to require
Buyer to agree to, accept or become subject to, any Buyer Burdensome Condition,
or WST Seller to agree to, accept or become subject to, any Seller Burdensome
Condition. Following receipt of any of the NMPRC Approval or FERC Approvals (or
any component thereof), Buyer and WST Seller shall, as soon as commercially
practicable but in no event later than ten (10) Business Days following receipt
thereof, notify each other of the existence or non-existence of a Buyer
Burdensome Condition or Seller Burdensome Condition, as applicable. If Buyer or
WST Seller gives notice of the existence of a Buyer Burdensome Condition or
Seller Burdensome Condition, respectively, within such ten (10) Business Day
period, as applicable, Buyer and WST Seller shall, for a period of thirty (30)
days, discuss, and negotiate in good faith an arrangement that will mitigate the
impact of such Buyer Burdensome Condition or Seller Burdensome Condition, as
applicable, and preserve the allocation of risks, rights and obligations between
the Parties as contemplated on the Execution Date. Buyer and WST Seller shall
have absolute discretion in determining whether to enter into such mitigation
arrangement, unless such mitigation arrangement solely involves a financial
payment to preserve the allocation of risks, rights and obligations between the
Parties (in which case, WST Seller has made such financial payment or reserves
had been made to pay for such financial payment). If, at the end of such thirty
(30) day period, the Parties cannot agree on such an arrangement, Buyer or WST
Seller, as applicable, may elect to terminate this Agreement pursuant to Section
9.1(f). If such Party does not elect to terminate this Agreement within ten (10)
Business Days following the end of such thirty (30) day period, such Party shall
be deemed to have waived its termination right set forth in Section 9.1(f).
Notwithstanding anything in this Agreement to the contrary, WST Seller shall, in
its sole discretion, be entitled to accept any limitation (in total) on the
Project Costs (x) permitted to be included in the incremental rate, in the case
of the FERC 205 Approval, or (y) permitted to be paid by Buyer pursuant to this
Agreement, in the case of the FERC 203 Approval or the NMPRC Approval. If WST
Seller accepts such limitation (in total), the Maximum Purchase Price due
hereunder shall be reduced to reflect any such limitation and Buyer shall not be
entitled to terminate this Agreement pursuant to Section 9.1(f).


Section 6.7    Risk of Loss. From the Execution Date until the Closing Date, WST
Seller will bear all costs and expenses and assume and bear all risk of loss,
damage or destruction of or to the Project due to theft, expropriation, seizure,
destruction, damage, fire, earthquake, flood, the elements or other cause or
casualty. From and after the Closing Date, Buyer will bear all costs and
expenses and assume and bear all risk of loss, damage or destruction of or to
the Project due to theft, expropriation, seizure, destruction, damage, fire,
earthquake, flood, the elements or other cause or casualty.


Section 6.8    Transfer Taxes.


(a)    Notwithstanding any provision of this Agreement to the contrary, but
subject to Section 6.8(b), all Transfer Taxes, if any, incurred in connection
with this Agreement and the Transactions (including, for the avoidance of doubt,
New Mexico gross receipts taxes, compensating taxes and any transfer fees
imposed by transferring licenses, permits and rights-of-ways) shall be borne by
WST Seller. The Party legally responsible for doing so shall file in a timely
manner all necessary documents (including, but not limited to, all Tax Returns)
and remit


41



--------------------------------------------------------------------------------





all necessary payments with respect to such Transfer Taxes and shall provide the
other Parties with evidence satisfactory to such other Parties that such
Transfer Taxes have been paid. Sellers and Buyer shall reasonably cooperate in
preparing and executing any such documents with respect to such Transfer Taxes,
and shall reasonably cooperate to minimize, to the extent permissible under
applicable Law, the amount of any such Transfer Taxes.


(b)    If any Transfer Taxes are incurred in connection with this Agreement and
the Transactions (including, for the avoidance of doubt, New Mexico gross
receipts taxes and compensating taxes) but WST Seller does not become aware that
such Transfer Taxes are due until after the Final Completion Date, WST Seller
may submit a written invoice to Buyer for all or any portion of such Transfer
Taxes, along with evidence that such Transfer Taxes have been paid or are due
and owing. WST Seller shall submit such written invoice to Buyer within thirty
(30) days after WST Seller becomes aware of any such Transfer Taxes. Within ten
(10) Business Days following Buyer’s receipt of such written invoice, Buyer
shall pay to WST Seller, by wire transfer of immediately available funds to the
account designated by WST Seller prior to the date of such payment, the amount
of such Transfer Taxes included on the written invoice; provided that Buyer
shall only be obligated to pay WST Seller for Transfer Taxes after the Final
Completion Date pursuant to this Section 6.8(b) if such amount can be included
in the incremental rates for the Transmission Service Agreements.


Section 6.9    Proration of Straddle Period Taxes. For purposes of Section
2.3(b), Section 2.4(f), Section 2.6(b) and Article X, any liability for Taxes
attributable to a Straddle Period shall be apportioned between the portion of
such period ending on the Closing Date and the portion beginning on the day
after the Closing Date (a) in the case of Property Taxes, by apportioning such
Taxes on a per diem basis and (b) in the case of all other Taxes, on the basis
of a closing of the books as of the close of business on the Closing Date.


Section 6.10    Updates to Disclosure Letters.


(a)    On the same date that WST Seller delivers the written notice of
satisfaction or waiver of the conditions to the Development Completion
Acknowledgement Date, as contemplated by Section 1.5, WST Seller shall also
provide Buyer with an updated Sellers’ Disclosure Letter, which may include
Sections whether or not any representation and warranty as set forth herein is
qualified by reference to a Section of the Sellers’ Disclosure Letter (the
“Development Completion Disclosure Letter”).


(b)    Neither Seller shall be entitled to disclose in the Development
Completion Disclosure Letter any change, event, circumstance, development,
occurrence or effect, that would reasonably be expected to have an Adverse
Effect, individually or in the aggregate (taking into account all previous
disclosures), without the prior written consent of Buyer. If Buyer will not
consent to the inclusion of such disclosure in the Development Completion
Disclosure Letter, the Parties shall, for a period of thirty (30) days,
negotiate in good faith an arrangement that will preserve the allocation of
risks, rights and obligations between the Parties as contemplated on the
Execution Date. The deadline for Buyer’s delivery of the Development Completion
Acknowledgement pursuant to Section 1.5 shall be extended for the duration of
any such negotiations. If the Parties are not able to reach an agreement and
Buyer does not consent to the inclusion of such disclosure in the Development
Completion Disclosure Letter by the end of the


42



--------------------------------------------------------------------------------





thirty (30) day period, then Buyer shall have the right to terminate this
Agreement in accordance with Section 9.1(g); provided that, in the case of any
Liability that can be solely resolved through a financial payment, if WST Seller
agrees to retain such Liability resulting out of or arising from any Adverse
Effect, then Buyer shall not be entitled to terminate this Agreement in
accordance with Section 9.1(g) (subject to such financial payment being paid at
such time or reserves made to allow such payment to be made). If (i) Buyer has
the right to terminate this Agreement pursuant to this Section 6.10(b) and does
not exercise such termination right within ten (10) Business Days following the
end of the thirty (30) day period contemplated above, (ii) Buyer has consented
in writing to the inclusion of such disclosure on the Development Completion
Disclosure Letter or (iii) WST Seller has agreed to retain any Liabilities
resulting out of or arising from any Adverse Effect (and Buyer has agreed to the
method and terms of such retention of Liabilities, solely in the case of any
Liabilities that cannot be resolved through a financial payment as described
above), then such disclosure in the Development Completion Disclosure Letter
shall be deemed to have amended the appropriate section of the Sellers’
Disclosure Letter as of the Execution Date (if applicable), as of the
Development Completion Acknowledgement Date and as of the Closing Date and to
have qualified the representations or warranties to which such section or
sections of the Sellers’ Disclosure Letter relates as of the Execution Date (if
applicable), as of the Development Completion Acknowledgement Date and as of the
Closing Date, all references to the Sellers’ Disclosure Letter shall be deemed
to include the information included in the Development Completion Disclosure
Letter for all purposes of this Agreement, except that Buyer shall retain its
rights to indemnification pursuant to Article X for any Damages resulting from
the change, event, circumstance, development, occurrence or effect included on
any Section of the Development Completion Disclosure Letter; provided that, for
the avoidance of doubt, Buyer shall not have any right to indemnification
pursuant to Article X for any Damages resulting from any Contract, Permit or
other item that was not included by either Seller on Sections 3.7(b), 3.7(d),
3.9(a), 3.10(a), 3.10(c), 3.13(a) and 3.17 of Sellers’ Disclosure Letter
delivered on the Execution Date, absent a breach of any representation, warranty
or covenant that is independent of the specific statement in the applicable
representation or warranty that required such Contract, Permit or other item to
be set forth on the Development Completion Disclosure Letter.


(c)    If, prior to the Development Completion Acknowledgement Date, a change,
event, circumstance, development, occurrence or effect has occurred that would
be required to be disclosed on the Development Completion Disclosure Letter and
which WST Seller reasonably believes may have an Adverse Effect, then WST Seller
shall (pursuant to Section 1.4(c)) notify Buyer of such change, event,
circumstance, development, occurrence or effect. Upon WST Seller providing such
notice, the Parties shall discuss, and in good faith, attempt to agree on an
arrangement that will preserve the allocation of risks, rights and obligations
between the Parties as contemplated on the Execution Date, and upon such
agreement, Buyer shall be deemed to have waived its termination right set forth
in Section 6.10(b) with respect to such change, event, circumstance,
development, occurrence or effect.


(d)    At any time from the Development Completion Acknowledgement Date through
and including the date three (3) Business Days prior to the Closing Date, by
written notice to Buyer, WST Seller shall (pursuant to Section 1.4(c)) provide,
supplement and amend Sections 3.9(a) and 3.10(c) of Sellers’ Disclosure Letter
to include any Assigned Contracts and Real Property Agreements entered into in
accordance with this Agreement (including Section


43



--------------------------------------------------------------------------------





6.2(f)) (each such supplement or amendment, an “Update”). As of the Closing
Date, all references to those Sections of the Sellers’ Disclosure Letter shall
be deemed to include any such Update for all purposes of this Agreement, except
that Buyer shall retain its rights to indemnification pursuant to Article X for
any Damages resulting from the change, event, circumstance, development,
occurrence or effect included in such disclosure; provided that, for the
avoidance of doubt, Buyer shall not have any right to indemnification pursuant
to Article X for any Damages resulting from any Contract that was not included
by either Seller on Sections 3.9(a) and 3.10(c) of the Development Completion
Disclosure Letter, absent a breach of any representation, warranty or covenant
that is independent of the specific statement in the applicable representation
or warranty that required such Contract to be set forth in the Update. No other
updates to the Sellers’ Disclosure Letter after the Development Completion
Acknowledgement Date are permitted without the prior written consent of Buyer.


(e)    No updates to the Buyer’s Disclosure Letter are permitted without the
prior written consent of WST Seller; provided, however, prior to the Development
Completion Acknowledgement Date, WST Seller shall not unreasonably withhold,
condition or delay its consent to any update to Section 5.9 of Buyer’s
Disclosure Letter that would not materially increase Project Costs or impair,
prevent or materially delay the Closing.


Section 6.11    Financing; Cooperation.


(a)    Buyer acknowledges that WST Seller and/or RETA Seller may obtain
construction debt financing (the “Financing”) in connection with the development
and construction of the Project. During the Interim Period, Buyer shall, at WST
Seller’s sole expense, use commercially reasonable efforts to cooperate with the
applicable Seller in connection with the arrangement of the Financing (or any
replacements thereof).


(b)    Without limiting the foregoing, Buyer shall, upon written request by
either Seller or the Financing Agent, (i) use commercially reasonable efforts to
provide such information or other documents as may be reasonably requested by
either Seller or the Financing Agent in connection with the Financing, (ii)
execute a consent to assignment in form and substance reasonably acceptable to
Buyer at the sole cost and expense of WST Seller, and (iii) deliver an opinion
of in-house counsel with respect to organization and good standing,
enforceability, due authorization and no conflicts under New Mexico law.


Section 6.12    Title Report, Title Insurance Commitment and Title Insurance
Policy Matters.


(a)    WST Seller shall provide Buyer with the preliminary title report with
respect to each parcel of Real Property no later than forty-five (45) days prior
to the anticipated Development Completion Acknowledgement Date.


(b)    WST Seller shall cooperate with Buyer’s reasonable requests in connection
with WST Seller’s efforts to obtain a commitment for title insurance issued by
the Title Company (the “Title Insurance Commitment”), to issue on the Closing
Date, at WST Seller’s cost and expense, a title insurance policy issued by the
Title Company insuring Buyer’s rights, to the extent insurable in the applicable
jurisdiction, in each parcel of Real Property that:


44



--------------------------------------------------------------------------------





(i) contains such additional affirmative coverage and endorsements (at Seller’s
cost and expense) as Buyer may reasonably request and which are available in the
applicable jurisdiction; (ii) is in such amount as WST Seller (with Buyer’s
input) may negotiate with Title Company, not to exceed the Purchase Price; (iii)
shows Buyer as being vested with all requisite right, title and interest in and
to the Real Property (including license, easement, right-of-way or similar right
created by the Real Property Agreements); (iv) names Buyer as the insured; (v)
is issued, or irrevocably committed to be issued, to Buyer as of the Closing
Date by the Title Company; and (vi) is subject only to (A) the preprinted
standard exceptions that appear in the Title Insurance Commitment (which are not
removed by any endorsements in such title commitment), (B) any Permitted Liens,
or (C) Liens or other exceptions (1) covered by affirmative title coverage or
title endorsement, to the extent available in the applicable jurisdiction;
provided that, in connection with the foregoing, WST Seller shall be obligated
to deliver, or cause to be delivered, to the Title Company only such affidavits
which are in form and substance customarily and reasonably required by the Title
Company, and reasonably acceptable to WST Seller, in order to enable the Title
Company to provide such affirmative coverage and endorsements or (2) which are
reasonably acceptable to Buyer.


Section 6.13    Credit Support. From and after the Execution Date, WST Seller
shall maintain in full force and effect, the WST Seller Parent Guaranty for so
long as WST Seller has on-going liabilities and/or obligations under this
Agreement.


Section 6.14    Books and Records.


(a)    Within ten (10) Business Days after Closing, WST Seller shall deliver to
Buyer all of the Books and Records that are in either Seller’s possession or
control and not located at the Project.


(b)    Following the Closing, each Seller shall be entitled to retain copies (at
its sole cost and expense) of all Books and Records, and shall keep such
information confidential in accordance with Section 6.5.


Section 6.15    As-Built Drawings. Prior to the Final Completion Date, WST
Seller shall deliver to Buyer stamped engineering “as-built” design documents
and drawings evidencing the final as-built Project, in AutoCAD format.


Section 6.16    Transmission Service Agreements. On or prior to the Execution
Date, Buyer shall tender to Pattern Wind for its review and execution, the
Transmission Service Agreements.


Section 6.17    Removal of Logos and Signs. As promptly as practicable following
the Closing, but in no event later than one hundred eighty (180) days after the
Closing Date, Buyer will remove or cover all references to either Seller or
their respective Affiliates that appear on any Project Assets or at the Project
Site, including all signage, logos, storage containers, uniforms and clothing,
promotional or advertising literature, stationery, office forms and labels,
packaging, manuals, policy books, reference materials and other such documents
(including signs displaying either Seller or their respective Affiliates’
emergency contact telephone numbers or otherwise using or displaying the word
“Pattern” in whole or in part). Without


45



--------------------------------------------------------------------------------





limiting the foregoing, until such time as the references to either Seller or
their respective Affiliates are removed or covered by Buyer, in no event will
Buyer use or display such references in any way other than in the same manner
used by the Project immediately prior to the Closing.


Section 6.18    Further Actions. After the Closing, Buyer, on the one hand, and
Sellers, on the other hand, shall, from time to time, at the request of, and
without further expense to, the other, provide all cooperation reasonably
requested by the other in order to effectuate the Transactions, including
executing and delivering such other instruments of conveyance as the other may
reasonably request, in order to effectively consummate the Transactions and,
with respect to Buyer, to vest in Buyer all rights, title and interest in and
to, and the benefit of, the Project Assets as contemplated by this Agreement,
including assistance in the collection or reduction to possession of any such
Project Assets.


Section 6.19    Efforts to Close. Each of the Parties agrees to use its
commercially reasonable efforts to take, or cause to be taken, all action and to
do, or cause to be done, all things necessary, proper or advisable to
consummate, as promptly as practicable, the Transactions during the Interim
Period, including obtaining all necessary consents, waivers, authorizations,
orders and approvals of Third Persons, whether private or governmental, required
of it. Each Party agrees to cooperate fully with the other Parties in assisting
it to comply with the provisions of this Section 6.19. Notwithstanding the
foregoing, no Party shall be required to initiate any litigation, make any
substantial payment not contemplated by this Agreement or incur any material
economic burden not contemplated by this Agreement under this Section 6.19. No
Party shall be entitled to invoke a failure of a condition precedent to its
obligations hereunder where such Party’s own breach or default has caused such
failure to occur.


Section 6.20    RETA Eminent Domain Proceedings.


(a)    After the Closing, RETA Seller shall, at WST Seller’s sole cost and
expense, continue to prosecute, and shall have authority to manage and control
the prosecution of, any eminent domain proceedings that exist and are continuing
as of the Closing Date related to any parcels or tracts of real property on
which the Project is located (such proceedings, the “RETA Eminent Domain
Proceedings”). Sellers shall keep Buyer fully informed of the status of all RETA
Eminent Domain Proceedings, including with respect to the terms of any proposed
settlement or other resolution of such proceedings and any appeal thereof.
Without the prior written approval of Buyer, RETA Seller shall not enter into
any third party agreement settling any RETA Eminent Domain Proceeding that (i)
imposes financial obligations on Buyer or its Affiliates for which Buyer is not
indemnified pursuant to Section 10.2(b), or (ii) (1) explicitly names Buyer or
its Affiliates as a party, or (2) imposes any non-financial obligations on Buyer
or its Affiliates (in the case of either of clauses (i) or (ii), a “Deficient
Settlement Agreement”). To the extent RETA Seller desires to enter into a
Deficient Settlement Agreement or otherwise desires for Buyer to approve any
third party agreement settling any RETA Eminent Domain Proceeding or any appeal
thereof, Sellers shall submit such third party agreement to Buyer, and Buyer
agrees that, within ten (10) Business Days of such submittal, Buyer will provide
its written approval or reasons for non-approval. If Sellers and Buyer cannot
reach agreement on a proposed settlement, the matter will be elevated to each
Party’s executive management who shall


46



--------------------------------------------------------------------------------





attempt to reach agreement on the terms of any third party agreement settling
the applicable RETA Eminent Domain Proceeding for an additional period of up to
ten (10) Business Days.


(b)    Upon completion of any RETA Eminent Domain Proceeding after the Closing,
within ten (10) Business Days after receiving the applicable final,
non-appealable court order, RETA Seller shall deliver to Buyer a counterpart,
duly executed and acknowledged by RETA Seller, to (i) a Non-State Lands Real
Property Assignment Agreement to effect the assignment to, and the assumption of
related Assumed Liabilities by, Buyer of any easement or right-of-way that is
obtained with respect to the Eminent Domain Property that is the subject of such
RETA Eminent Domain Proceeding or (ii) a Deed conveying the real property that
is the subject of such RETA Eminent Domain Proceedings, as applicable (each date
such Non-State Lands Real Property Assignment Agreement or Deed, as applicable,
is executed, an “Eminent Domain Property Transfer Date”). The Eminent Domain
License shall terminate without any further action by the parties thereto upon
the completion of all RETA Eminent Domain Proceedings and the delivery by RETA
Seller of Non-State Lands Real Property Assignment Agreement(s) and/or Deed(s),
as applicable, with respect to all Eminent Domain Property.


Section 6.21    Transition; Final Completion.


(a)    At a reasonable time prior to the Closing, Buyer and Sellers shall use
good faith efforts to coordinate the transition of ownership of the Project
Assets from Sellers to Buyer. Such coordination shall include, to the extent
deemed necessary or desirable by Buyer, meetings and the sharing of information
related to operational issues affecting the Project, the status of Punch List
Items, the status of the work being done under all EPC Contracts, the status of
warranty claims affecting the Project and any other issues identified by Buyer
as requiring coordination consistent with Prudent Utility Practice.


(b)    WST Seller shall not approve any Final Punch List (as defined in Annex
11) or the amount of holdback with any EPC Contractor without the prior written
consent of Buyer, such consent not to be unreasonably withheld, conditioned, or
delayed or withheld for any reason that is inconsistent with the terms of Annex
11 and the definition of “Punch List Items” herein.


(c)    From and after the Closing Date, Buyer shall not issue any discretionary
change orders under any EPC Contract which are not required pursuant to Prudent
Utility Practice to complete construction of the Project in accordance with the
Specifications without the prior written consent of WST Seller; provided that,
WST Seller’s consent shall not be required if any costs associated with such
change orders are not included in the final incremental rates charged to Pattern
Wind (or its successors or assigns) pursuant to the Transmission Service
Agreements.




47



--------------------------------------------------------------------------------





ARTICLE VII

CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER


Section 7.1    Buyer Conditions Precedent to Closing. The obligation of Buyer to
consummate the Transactions on the Closing Date is subject to the satisfaction
or waiver by Buyer of each of the following conditions precedent:


(a)    Closing Deliverables. Each Seller shall have delivered (or concurrently
with the Closing, shall deliver) all of the documents and other deliverables
required to be delivered by it pursuant to Section 2.9.


(b)    Representations, Warranties and Covenants.


(i)    Each of the Seller Fundamental Representations is true and correct in all
respects as of the Closing Date, except to the extent that any such Seller
Fundamental Representation has been expressly made only as of an earlier date in
which case such Seller Fundamental Representation was true and correct in all
respects as of such earlier date;


(ii)    Each of the representations and warranties (other than the Seller
Fundamental Representations and the Eminent Domain Property Representations) of
each Seller in this Agreement (without giving effect to any materiality or
Material Adverse Effect qualifiers contained therein) is true and correct in all
respects as of the Closing Date, except for (1) representations and warranties
which are as of a specific date, which shall be true and accurate as of such
date, subject to the immediately following clause (2) or (2) where the failure
to be true and correct would not, individually or in the aggregate, have a
Material Adverse Effect or have a material adverse effect on the ability of
either Seller to consummate the transactions contemplated hereby;


(iii)    Each Seller shall have performed in all material respects all covenants
required by this Agreement or any Ancillary Agreement; and


(iv)    Each Seller has executed and delivered to Buyer a certificate dated as
of the Closing Date, certifying as to the matters in this Section 7.1(b).


(c)    No Injunctions. There shall be no Laws, Orders or Permits that restrain,
enjoin or otherwise prevent or make illegal the consummation of the
Transactions, and no action, suit or legal proceeding shall have been instituted
or threatened in writing that questions or challenges the validity of, or seeks
to impair, restrain, prohibit, invalidate or enjoin, the consummation of the
Transactions.


(d)    NMPRC Approval, FERC Approvals and Buyer Approvals. Buyer has received
the NMPRC Approval, the FERC Approvals, and the Buyer Approvals, and such NMPRC
Approval, FERC Approvals and Buyer Approvals are validly issued and in full
force and effect.


48



--------------------------------------------------------------------------------





(e)    Consents. Buyer has received all Buyer Consents, and such Buyer Consents
shall all be in full force and effect.


(f)    Commercial Operation Date. The Commercial Operation Date has occurred or
will occur concurrently with Closing.


(g)    Assigned Contract Consents. The Assigned Contract Consents have been
obtained in accordance with Section 6.3(a).


(h)    Permits. The Transferred Permits shall have been transferred or reissued
to Buyer in accordance with Section 6.4(a), and such Transferred Permits shall
be in full force and effect.


(i)    Credit Support. The WST Seller Parent Guaranty shall be in full force and
effect.


(j)    Master Lease Agreement. The Master Lease Agreement shall have been
terminated.


(k)    Title Insurance. Buyer has received the Title Insurance Commitment from
the Title Company.


(l)    Project Costs. Buyer has received an accounting substantially in the form
attached hereto as Annex 13, evidencing all Project Costs related to the
Project, and the FERC accounts applicable to such Project Costs.


(m)    Transmission Service Agreements. (i) The Transmission Service Agreements
shall be in full force and effect and (ii) Pattern Wind, its successors and
assigns or its Affiliate Party thereto has posted, or will post simultaneously
with the Closing, the credit support required thereunder; provided that this
Section 7.1(m) shall not apply with respect to any Transmission Service
Agreement to the extent such Transmission Service Agreement has been terminated
due to a breach of such Transmission Service Agreement by Buyer.


(n)    Bernalillo County Approvals. The Bernalillo County Approvals shall have
been obtained and be in full force and effect; provided that, if the applicable
Governmental Entity requires the Bernalillo County Approvals be applied for by
and/or issued to Buyer on or after Closing, this condition shall be satisfied if
the Bernalillo County Approvals are reasonably expected to be obtained within
six (6) months following the Closing.


(o)    Eminent Domain Property. Solely in the event that any RETA Eminent Domain
Proceedings exist and are continuing as of the Closing Date, (i) the only
unresolved issues outstanding with respect to such RETA Eminent Domain
Proceedings, if any, is the compensation due to the condemnee(s) in connection
therewith and (ii) the Eminent Domain License is in full force and effect.


(p)    Final Punch Lists. All Final Punch Lists (as defined in Annex 11) and the
amounts of holdback related thereto have been agreed with the applicable EPC
Contractor in accordance with Section 6.21(b).




49



--------------------------------------------------------------------------------





ARTICLE VIII

CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLERS


Section 8.1    WST Seller Closing Conditions Precedent. The obligation of WST
Seller to consummate the Transactions on the Closing Date is subject to the
satisfaction or waiver of each of the following conditions precedent:


(a)    Closing Documents. Buyer shall have delivered (or concurrently with the
Closing, shall deliver) all of the documents required to be delivered by it
pursuant to Section 2.10.


(b)    Representations, Warranties and Covenants.


(i)    Each of the Buyer Fundamental Representations is true and correct in all
respects as of the Closing Date, except to the extent that any such Buyer
Fundamental Representation has been expressly made only as of an earlier date in
which case such Buyer Fundamental Representation was true and correct in all
respects as of such earlier date;


(ii)    Each of the representations and warranties (other than the Buyer
Fundamental Representations) of Buyer in this Agreement (without giving effect
to any materiality or material adverse effect qualifiers contained therein)
is true and correct in all respects as of the Closing Date, except for (1)
representations and warranties which are as of a specific date, which shall be
true and accurate as of such date, subject to the immediately following clause
(2) or (2) where the failure to be true and correct would not, individually or
in the aggregate, have a material adverse effect or have a material adverse
effect on the ability of Buyer to consummate the transactions contemplated
hereby;


(iii)    Buyer shall have performed in all material respects all covenants
required by this Agreement or any Ancillary Agreement; and


(iv)    Buyer has executed and delivered to WST Seller a certificate dated as of
the Closing Date, certifying as to the matters in this Section 8.1(b).


(c)    No Injunctions. There shall be no Laws, Orders or Permits that restrain,
enjoin or otherwise prevent or make illegal the consummation of the
Transactions, and no action, suit or legal proceeding shall have been instituted
or threatened in writing that questions or challenges the validity of, or seeks
to impair, restrain, prohibit, invalidate or enjoin, the consummation of the
Transactions.


(d)    FERC 203 Approval; WST Seller Approvals. WST Seller has received the FERC
203 Approval and the WST Seller Approvals, and the FERC 203 Approval and the WST
Seller Approvals are validly issued and in full force and effect.


(e)    WST Seller Consents. WST Seller has received all WST Seller Consents, and
such WST Seller Consents shall be in full force and effect.




50



--------------------------------------------------------------------------------





(f)    Payment of Closing Payment. Buyer has paid to WST Seller the Closing
Payment as required by Article II.


(g)    Bernalillo County Approvals. The Bernalillo County Approvals shall have
been obtained and be in full force and effect.


Section 8.2    RETA Seller Closing Conditions Precedent. The obligation of RETA
Seller to consummate the Transactions on the Closing Date is subject to the
satisfaction or waiver of each of the following conditions precedent:


(a)    Closing Documents. Buyer shall have delivered (or concurrently with the
Closing, shall deliver) all of the documents required to be delivered by it
pursuant to Section 2.10.


(b)    No Injunctions. There shall be no Laws, Orders or Permits that restrain,
enjoin or otherwise prevent or make illegal the consummation of the
Transactions, and no action, suit or legal proceeding shall have been instituted
or threatened in writing that questions or challenges the validity of, or seeks
to impair, restrain, prohibit, invalidate or enjoin, the consummation of the
Transactions, in each case, that reasonably would be expected to result in a
Material Adverse Effect.


(c)    FERC 203 Approval. RETA Seller has received the FERC 203 Approval, and
the FERC 203 Approval is validly issued and in full force and effect.


(d)    RETA Seller Consents. RETA Seller has received all RETA Seller Consents,
and such RETA Seller Consents shall be in full force and effect.


(e)    Letter Agreement. The Letter Agreement and guaranty required thereunder
are in full force and effect.


ARTICLE IX

TERMINATION


Section 9.1    Termination Prior to the Closing Date. Without limiting either
Party’s ability to exercise any right or remedy to which it is entitled
hereunder or under any of the Ancillary Agreements, this Agreement may be
terminated at any time prior to the Closing Date:


(a)    by Buyer, if either Seller has breached any representation, warranty,
covenant, agreement or obligation in this Agreement and (i) such breach has not
been cured within thirty (30) days following written notification thereof
(including through an Update in accordance with Section 6.10); provided,
however, that if, at the end of such thirty (30) day period, such Seller is
endeavoring in good faith, and proceeding diligently, to cure such breach, such
Seller shall have an additional thirty (30) days in which to effect such cure
and (ii) such breach (to the extent not cured) would give rise to the failure of
any condition set forth in Article VII;


51



--------------------------------------------------------------------------------





(b)    by WST Seller, if (i) Buyer has (1) breached its obligation to pay the
Purchase Price, which breach has not been cured within one (1) Business Day
following written notification thereof, or (2) breached in any material respect
any other representation, warranty, covenant, agreement or obligation in this
Agreement, and such breach, in the case of this clause (2), has not been cured
within thirty (30) days following written notification thereof; provided,
however, that if, at the end of such thirty (30)-day period, Buyer is
endeavoring in good faith, and proceeding diligently, to cure such breach, Buyer
shall have an additional thirty (30) days in which to effect such cure, and (ii)
such breach to the extent not cured would give rise to the failure of any
condition set forth in Article VIII;


(c)    by Buyer or either Seller, if any Law or final, non-appealable Order
enjoins or otherwise prohibits or makes illegal the Transactions;


(d)    by WST Seller or Buyer, if the NMPRC Approval has not been received by
eighteen (18) months prior to the Outside Closing Date;


(e)    by WST Seller or Buyer, if the FERC 205 Approval has not been received by
eighteen (18) months prior to the Outside Closing Date;


(f)    by WST Seller or Buyer, following written notification by such Party of
its intent to terminate this Agreement due to the existence of a Buyer
Burdensome Condition or Seller Burdensome Condition, as applicable, in
accordance with Section 6.6(i);


(g)    by Buyer, pursuant to and in accordance with Sections 1.2(c), 1.3(d) and
6.10;


(h)    by WST Seller, pursuant to and in accordance with Section 1.3(d);


(i)    (i) by Buyer, by delivery of ten (10) Business Days’ prior written notice
to Sellers at any time after the Outside Closing Date, in the event that the
Closing has not occurred on or prior to the termination date stated in such
notice, provided that the failure of the Closing to have occurred on or prior to
such termination date is not a result of any material breach or default by Buyer
hereunder; or (ii) by WST Seller, by delivery of ten (10) Business Days’ prior
written notice to Buyer and RETA Seller at any time after the Outside Closing
Date, in the event that the Closing has not occurred on or prior to the
termination date stated in such notice, provided that the failure of the Closing
to have occurred on or prior to such termination date is not a result of any
material breach or default by WST Seller hereunder;


(j)    by Buyer, if the Development Completion Acknowledgement Date has not
occurred on or prior to eighteen (18) months before the Outside Closing Date; or


(k)    by the mutual written consent of the Parties.


Section 9.2    Procedure and Effect of Termination.


(a)    The Party desiring to terminate this Agreement pursuant to Section 9.1
shall give written notice of such termination to the other Parties in accordance
with Section 11.1,


52



--------------------------------------------------------------------------------





specifying the provisions hereof pursuant to which such termination is effected
and the effective date of such termination.


(b)    If this Agreement is terminated pursuant to Section 9.1, then (i) all
obligations of the Parties hereunder, including the obligations to be performed
at the Closing Date, shall become void and of no effect with no liability on the
part of any Party, except that the agreements contained in Section 6.5, this
Section 9.2, Article X and Article XI shall survive such termination, and (ii)
no such termination shall relieve any Party of any liability for Damages
resulting from any breach by that Party of this Agreement occurring prior to
such termination, or for the breach of any provision hereof that expressly
survives the termination of this Agreement, in either such case, arising out of
gross negligence, willful misconduct or fraud or resulting from Buyer’s failure
to pay any portion of the Purchase Price when due.


Section 9.3    Contractual Liability of RETA Seller. As provided in NMSA 1978,
Section 37-1-23, RETA Seller shall be liable to Buyer for any Damages arising
out of (a) any breach by RETA Seller of any representation and warranty or
covenant of RETA Seller set forth herein and (b) any failure by RETA Seller to
pay, perform or discharge any Excluded Liability of RETA Seller as and when due.


ARTICLE X

SURVIVAL; INDEMNIFICATION


Section 10.1    Nature and Survival of Representations and Agreements.


(a)    All representations and warranties made by Sellers or Buyer in this
Agreement shall survive the Closing for a period of eighteen (18) months, except
that (i) the representations and warranties in Section 3.12, Section 3.19(a),
the Buyer Fundamental Representations and the Seller Fundamental Representations
shall survive until the expiration of the applicable statute of limitations,
plus thirty (30) days and (ii) solely in the event that any RETA Eminent Domain
Proceedings exist and are continuing as of the Closing Date, (A) the Eminent
Domain Property Representations (other than the representations and warranties
in Section 3.19(a)) made on any Eminent Domain Property Transfer Date shall
survive for a period of eighteen (18) months from such Eminent Domain Property
Transfer Date and (B) the representations and warranties in Section 3.20 shall
survive until the later of (x) eighteen (18) months from the Closing Date and
(y) the termination of the Eminent Domain License.


(b)    (i) The covenants and agreements of the Parties contained in this
Agreement to be performed by their terms at or prior to the Closing shall
survive the Closing for a period of eighteen (18) months and (ii) the covenants
and agreements of the Parties contained in this Agreement to be performed by
their terms on or after the Closing Date shall survive the Closing until fully
performed in accordance with the terms specified in this Agreement with respect
to such covenant or agreement.


(c)    All representations, warranties and covenants shall survive beyond the
period specified in this Section 10.1 with respect to any inaccuracy therein or
breach thereof, notice of which shall have been duly given within such
applicable period in accordance with


53



--------------------------------------------------------------------------------





Section 10.4(b), but only to the extent that, and for the time period necessary
to, resolve any claim for indemnification arising from an asserted breach of the
applicable representation, warranty, covenant or agreement.


Section 10.2    Indemnification.


(a)    Indemnification by WST Seller for WST Seller Breaches. Subject to the
terms of this Article X, from and after Closing, WST Seller shall indemnify,
protect, defend and hold harmless each Buyer Indemnified Person, from and
against any and all Damages resulting from, imposed upon or incurred by Buyer
Indemnified Person, due or relating to or arising out of (i) any breach by WST
Seller of any representation and warranty or covenant of WST Seller set forth
herein, (ii) any Transfer Taxes for which WST Seller is liable pursuant to the
terms of this Agreement and (iii) any failure by WST Seller to pay, perform or
discharge any Excluded Liability of WST Seller as and when due. Solely in the
event that the Bernalillo County Approvals have not been obtained prior to
Closing, subject to the terms of this Article X and Buyer’s compliance with
Section 6.4(c), from and after Closing, WST Seller shall indemnify, protect,
defend and hold harmless each Buyer Indemnified Person, from and against any and
all fines and penalties imposed upon Buyer Indemnified Person by the applicable
Governmental Entity for owning and operating the Project prior to obtaining the
Bernalillo County Approvals.


(b)    Indemnification by WST Seller for RETA Seller Breaches. Subject to the
terms of this Article X, from and after Closing, WST Seller shall indemnify,
protect, defend and hold harmless each Buyer Indemnified Person, from and
against any and all Damages resulting from, imposed upon or incurred by Buyer
Indemnified Person, due or relating to or arising out of (i) any breach by RETA
Seller of any representation and warranty or covenant of RETA Seller set forth
herein, (ii) any failure by RETA Seller to pay, perform or discharge any
Excluded Liability of RETA Seller as and when due, and (iii) any failure by RETA
Seller to pay any amount owing, or perform or discharge any obligation, in
connection with RETA Eminent Domain Proceedings related to the Real Property,
which for the avoidance of doubt includes Sellers’ obligations arising pursuant
to Section 6.20.


(c)    Indemnification by Buyer. Subject to the terms of this Article X, from
and after Closing, Buyer shall indemnify, protect, defend and hold harmless each
Seller Indemnified Person from and against any and all Damages resulting from,
imposed upon or incurred by such Seller Indemnified Person, due or relating to
or arising out of (i) any breach by Buyer of any representation and warranty or
covenant of Buyer set forth herein and (ii) any failure by Buyer to pay, perform
or discharge any Assumed Liability as and when due.


Section 10.3    Payments of Indemnifiable Amounts. (a) To the extent that a
payment is due with respect to any indemnified Claims under Section 10.2, WST
Seller or Buyer as the context requires (the “Indemnifying Party”) shall make
such payment to the Indemnified Person within thirty (30) days after written
demand by the Indemnified Person (or Party making such claim on behalf of such
Person) and (b) to the extent that a payment is due with respect to an
indemnified Claim under Section 10.2(a) or 10.2(b), Buyer shall be entitled to
set off any and all such amounts from the Indemnity Holdback Amount or draw on
the Post-Closing Security; provided that, in each case of clause (a) and (b), if
such Claim is being contested pursuant to


54



--------------------------------------------------------------------------------





Section 10.4, such payment, set off or draw may be deferred until the resolution
of such contest pursuant to Section 10.4.


Section 10.4    General Procedures for Indemnity Obligation.


(a)    All Claims for indemnification by the Indemnified Persons under Section
10.2 shall be asserted and resolved in accordance with this Section 10.4.


(b)    If an Indemnified Person learns of an actual or potential Claim for which
such Indemnified Person may seek indemnification under Section 10.2, such
Indemnified Person (or Party making a claim on behalf of such Person) shall
promptly notify (in writing) the Indemnifying Party thereof, specifying the
nature of and specific basis for such Claim and the actual or estimated amount
thereof to the extent then feasible (the “Claim Notice”); provided, however,
that the failure to provide such notice promptly shall not limit or reduce such
Indemnified Person’s right to indemnification under Section 10.2 except to the
extent (and only to the degree) that such failure to provide such notice
promptly shall prevent or shall have prejudiced the Indemnifying Party from
properly or effectively defending the Claim (including reducing the amount of
Damages with respect to such Claim) or from recovering reimbursement or other
Damages to which the Indemnifying Party would be entitled.


(c)    The Indemnifying Party shall notify the Indemnified Person within thirty
(30) days of receipt of a Claim Notice whether or not it disputes its obligation
to indemnify such Indemnified Person against such Claim or whether or not it
elects to assume the defense of any Third Person Claim; provided, however, that
the Indemnified Persons are hereby authorized prior to and during such thirty
(30) day period to file any motion, answer or other pleading that may be
necessary or appropriate to protect their respective interests or those of the
Indemnifying Party and a copy of such pleading shall be promptly delivered to
the Indemnifying Party. Failure of the Indemnifying Party to give notice
contemplated by this Section 10.4(c) shall not be deemed or construed as an
admission of the Indemnifying Party’s indemnification liability for any Claim.
Notwithstanding anything to the contrary in this Agreement, during the thirty
(30) day period following receipt of a Claim Notice, the Indemnifying Party
shall have the right to cure the events or circumstances giving rise to a Claim
if and to the extent such events or circumstances are amenable to cure.


(d)    In the case of a Third Person Claim, the Indemnifying Party shall be
entitled to conduct and control the defense and settlement of such Third Person
Claim; provided that the Indemnified Person shall have the right to participate
in, but not control, such defense and settlement; provided, further, that the
Indemnified Person shall have the right to participate in such defense, using
its own counsel to the extent (i) in the reasonable judgment of counsel to such
Indemnified Person a conflict of interests between such Indemnified Person and
the Indemnifying Party exists or could be reasonably likely to exist in respect
of such Third Person Claim which renders it inappropriate for the same counsel
to represent both the Indemnified Person and the Indemnifying Party or (ii) such
Third Person Claim entails a material risk of criminal penalties or non-monetary
sanctions being imposed on such Indemnified Person.


(e)    If the Third Person Claim is asserted against both the Indemnifying Party
and such Indemnified Person and there is a conflict of interests which renders
it inappropriate for


55



--------------------------------------------------------------------------------





the same counsel to represent both the Indemnifying Party and such Indemnified
Person, the Indemnifying Party will be responsible for paying for the
reasonable, documented fees of separate counsel for such Indemnified Person;
provided, however, that if there is more than one Indemnified Person, the
Indemnifying Party will not be responsible for paying for more than the
reasonable, documented fees of one separate firm of attorneys to represent such
Indemnified Persons, regardless of the number of Indemnified Persons.


(f)    If the Indemnifying Party elects to defend against any Third Person
Claim, it shall diligently prosecute it to a final conclusion or settlement. If
such Indemnified Person desires to participate in, but not control, any such
defense or settlement, it may do so at its sole cost and expense.


(g)    If the Indemnifying Party fails to defend against any Third Person Claim,
whether by not giving timely notice as provided above or otherwise, unless the
Indemnifying Party disputes its liability with respect to such Third Person
Claim, the Indemnified Person shall have the right but not the obligation to
defend against such Claim at the Indemnifying Party’s reasonable expense. If the
Indemnifying Party disputes its liability with respect to any Third Person
Claim, the Indemnified Person shall have the right but not the obligation to
defend against such Claim at its sole cost and expense, and such cost and
expense shall be subject to indemnification hereunder to the extent that the
Indemnifying Party is determined to be liable for such Third Person Claim.


(h)    Unless the Indemnifying Party has accepted liability for any Third Person
Claim in writing, the Indemnifying Party shall not settle any such Claim of such
Indemnified Person without the prior written consent of such Indemnified Person
unless (i) the sole relief provided by such settlement is monetary damages that
are paid or caused to be paid by the Indemnifying Party and (ii) the Indemnified
Person shall have no liability with respect to any settlement or compromise
thereof effected and shall have been irrevocably released in writing by the
Third Person in respect of any and all Damage for events comprising such Third
Person Claim. The Indemnified Persons shall not settle any Claim without the
prior written consent of the Indemnifying Party unless the Indemnifying Party
has refused to accept liability for such Claim or failed to defend such
Indemnified Person against such Claim pursuant to the terms of this Agreement;
provided that the Indemnifying Party shall not unreasonably withhold its
consent.


(i)    If requested by the Indemnifying Party, the Indemnified Persons agree to
cooperate to the extent commercially reasonable with the Indemnifying Party, its
(or their respective) insurers and their respective counsel in contesting any
Third Person Claims that either Seller elects to contest; provided that the
Indemnifying Party has agreed to advance to the Indemnified Persons all
out-of-pocket costs and expenses (including reasonable attorneys’ fees) that the
Indemnified Persons may incur in so cooperating in the contest of such claim.


Section 10.5    Mitigation and Limitations on Claims. Notwithstanding anything
to the contrary contained herein:


(a)    Obligation to Mitigate Damages. Any Indemnified Person that becomes aware
of a Claim for which it seeks indemnification under this Article X shall be
required to use


56



--------------------------------------------------------------------------------





commercially reasonable efforts to mitigate the Damages including taking any
actions reasonably requested by the Indemnifying Party and an Indemnifying Party
shall not be liable for any Damages to the extent that it is directly
attributable to the Indemnified Person’s failure to mitigate.


(b)    Net of Insurance Benefits. All Claims sustained by an Indemnified Person
or any member of its Indemnified Group by reason of any breach or nonperformance
hereunder shall be net of insurance recoveries from insurance policies
(including under the existing title policies) to the extent that any proceeds of
such policies, less any costs, expenses or premiums incurred by the Indemnifying
Party in connection therewith, are received by such Indemnified Person, but
excluding any insurance policies maintained by any Indemnified Person or any
Affiliate thereof.


(c)    No Consequential Damages. Notwithstanding anything in this Agreement to
the contrary, no Party or its Affiliates, or their respective Representatives,
shall be liable for Non-Reimbursable Damages.


(d)    Subsequent Recoveries. If the amount of any Claim, at any time subsequent
to the Indemnifying Party making of a payment under this Article X, is reduced
by amounts actually received by an Indemnified Person or any related Indemnified
Person who is a member of its Indemnified Group, net of Taxes payable and net of
enforcement or collection cost in respect of any recovery, settlement or
otherwise under or pursuant to any applicable insurance coverage (excluding any
insurance policies maintained by any Indemnified Person or any Affiliate
thereof) or pursuant to any applicable claim, recovery, settlement or payment by
or against any other Person, without duplication of any amount already reducing
such Claim pursuant to this Section 10.5 (collectively, “Recoveries”), the
amount of such Recoveries shall be repaid by such Indemnified Person to the
Indemnifying Party within twenty (20) days after receipt thereof (or credit
therefor) by such Indemnified Person, up to the aggregate amount of the payments
made by the Indemnifying Party to such Indemnified Person.


(e)    Overall Limitation on Liability. No Party shall have any liability for
indemnification under Section 10.2(a)(i), Section 10.2(b)(i) or Section
10.2(c)(i), in the aggregate, in excess of the Liability Cap. For the avoidance
of doubt, a payment made by any Person (on behalf of the Indemnifying Party) to
a Third Person in connection with the satisfaction of a Claim under this Article
X shall for all purposes be considered a payment made by the Indemnifying Party.


(f)    Deductible and De Minimis Threshold. No Party shall have any liability
for indemnification under Section 10.2(a)(i), Section 10.2(b)(i) or Section
10.2(c)(i), as applicable, (i) with respect to any single Claim or group of
related Claims, unless such single Claim or group of related Claims results in
Damages that equal or exceed Thirty Thousand Dollars ($30,000) (the “De Minimis
Amount”), in which event, subject to following clause (ii), the Indemnifying
Party shall be liable for the full amount of the Damages without taking the De
Minimis Amount into account, and (ii) until the aggregate amount of all Damages
incurred by the other Party equals or exceeds three-quarters of one percent
(0.75%) of the Purchase Price (the “Deductible Amount”), in which event the
Indemnifying Party shall be liable for the full amount of the Damages without
taking the Deductible Amount into account; provided, however, that the


57



--------------------------------------------------------------------------------





foregoing limitations shall not apply to any Damages relating to any breach of
the Seller Fundamental Representations or Buyer Fundamental Representations, in
each case, for which the De Minimis Amount and the Deductible Amount shall be
zero.


(g)    No Duplication. Any liability for indemnification under this Article X
shall be determined without duplication of recovery, including for the avoidance
of doubt, with respect to WST Seller’s indemnification obligations set forth in
Sections 10.2(a) and 10.2(b) and RETA Seller’s liability, if any, to Buyer under
Section 9.3. Without limiting the generality of the prior sentence, if a
statement of facts, condition or event constitutes a breach of more than one
representation, warranty, covenant or agreement which is subject to the
indemnification obligation in Section 10.2 of this Agreement or any other
indemnification section of the Ancillary Agreements, or a breach by both
Sellers, only one recovery of any Claim shall be allowed.


(h)    Materiality Qualifiers. Notwithstanding anything in this Agreement to the
contrary, for the purposes of determining whether there has been any
misrepresentation or breach of a representation or warranty for purposes of this
Article X and for purposes of determining the amount of Damages resulting
therefrom for the purposes of this Article X, all qualifications or exceptions
in any representation or warranty (other than any representation or warranty set
forth in Section 3.18) referring to the terms “material”, “materiality”, “in all
material respects”, “material adverse effect” or “Material Adverse Effect” shall
be disregarded.


(i)    Project Costs. Notwithstanding anything in this Agreement to the contrary
and for the avoidance of doubt, Buyer shall not be entitled to indemnification
under this Article X for any Damages that were included as Project Costs in the
Purchase Price.


Section 10.6    Specific Performance. The Parties agree that if any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached, irreparable damage would occur and
money damages may not be a sufficient remedy. In addition to any other remedy at
law or in equity, each of the Sellers and Buyer shall be entitled to specific
performance by any other Party of its obligations under this Agreement and
immediate injunctive relief, without the necessity of proving the inadequacy of
money damages as a remedy. The Parties further agree that they shall not object
to, or take any position inconsistent with respect to, whether in a court of law
or otherwise, the appropriateness of specific performance as a remedy for a
breach of this Agreement, and each Party waives any requirement for the securing
or posting of any bond in connection with any such remedy.


Section 10.7    Exclusive Remedies. Notwithstanding anything to the contrary in
this Agreement, the Parties agree that, after the Closing Date, the
indemnification provisions of this Article X shall be the sole and exclusive
remedy of any Indemnified Person for money damages for the inaccuracy of an
Indemnifying Party’s representations and warranties, or the breach of an
Indemnifying Party’s covenants, contained in this Agreement, or any certificate,
instrument or document delivered pursuant hereto, or the rights of such
Indemnified Persons, except with respect to Claims for a breach by an
Indemnifying Party of any representation, warranty or covenant under this
Agreement that constitutes fraud, gross negligence or willful misconduct for
which this Article X shall not apply; provided that, for the avoidance of doubt,
this Article X


58



--------------------------------------------------------------------------------





(including Section 10.5) shall apply to any breach of a representation or
warranty made by any Party that constitutes negligent misrepresentation.


Section 10.8    Subrogation of Claims Against Third Parties. Upon full payment
of any Claim by the Indemnifying Party to any Indemnified Person under this
Article X, if such Indemnified Person has not satisfied its mitigation
obligation pursuant to Section 10.5(a), the Indemnifying Party, without any
further action, shall be subrogated to any and all claims that Indemnified
Person may have against third parties relating to such Claim (excluding claims
against third parties that provide insurance coverage to such Indemnified
Person), but only to the extent of the amount paid to such Indemnified Person by
the Indemnifying Party in respect of such Claim, and such Indemnified Person
shall use commercially reasonable efforts to cooperate with the Indemnifying
Party, at the expense of the Indemnifying Party in order to enable the
Indemnifying Party to pursue such claims.


Section 10.9    New Mexico Specific Provisions. The following provision shall
apply notwithstanding any other provision in this Article X as well as all other
provisions of this Agreement. To the extent, if at all, but only to the extent,
that NMSA 1978, Section 56-7-1, as amended from time to time, is applicable to
this Agreement, or any indemnification agreements herein, or agreement to
indemnify any Indemnified Person given in this Agreement, regardless of whether
such undertaking or agreement to indemnify makes reference to this or any other
limitation provision, this Agreement does not purport to indemnify such
Indemnified Person against loss or liability for damages arising from and to the
extent of the negligence, act or omission of the Indemnified Person or the
officers, employees or agents of the Indemnified Person.


ARTICLE XI

GENERAL PROVISIONS


Section 11.1    Notices. All notices, requests, demands and other communications
under this Agreement must be in writing and must be delivered in person or sent
by overnight delivery using a nationally recognized delivery service and
properly addressed as follows:


If to WST Seller, to:


1088 Sansome Street
San Francisco, CA 94111
Attention: General Counsel


If to RETA Seller, to:


c/o Sutin, Thayer & Browne
6100 Uptown Blvd, NE, Suite 400
Albuquerque, NM 87110
Attention: Lynn E. Mostoller




59



--------------------------------------------------------------------------------





If to Buyer, to:


414 Silver Ave. SW
Albuquerque, NM 87102
Attention: General Counsel


Any Party may from time to time change its address for the purpose of notices to
that Party by a similar notice specifying a new address, but no such change is
effective until it is actually received by the Party sought to be charged with
its contents. All notices and other communications required or permitted under
this Agreement which are addressed as provided in this Section 11.1 are
effective upon delivery.


Section 11.2    No Third Party Beneficiaries. This Agreement is solely for the
benefit of the Parties and their respective successors and permitted assigns.
This Agreement shall not otherwise be deemed to confer upon or give to any third
party any right, claim, cause of action or other interest herein.


Section 11.3    Amendment and Waiver. Neither this Agreement nor any term hereof
may be changed, amended or terminated orally, but only by the written act of the
Parties (or, in respect of a waiver, the waiving Party or Parties). No failure
or delay on the part of a Party hereto in the exercise of any right hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right preclude any other or further exercise thereof or of any other
right.


Section 11.4    Binding Nature; Assignment. This Agreement shall bind and inure
to the benefit of the Parties hereto and their respective successors and legal
representatives and permitted assigns. No Party shall assign its rights and
obligations under this Agreement, without the prior written consent of the other
Parties hereto, and any such assignment contrary to the terms hereof shall be
null and void and of no force and effect; provided, however, that WST Seller
and/or RETA Seller may collaterally assign, without the consent of Buyer, this
Agreement or all or a portion of its rights, interests and obligations under
this Agreement to Persons providing debt financing in connection with the
Project.


Section 11.5    GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED MADE AND PREPARED
AND SHALL BE GOVERNED, CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW MEXICO, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS
THEREOF WHICH MAY REQUIRE THE APPLICATION OF THE LAW OF ANOTHER JURISDICTION.


Section 11.6    Jurisdiction; Service of Process. Each of the parties hereto (a)
hereby irrevocably consents to the exclusive jurisdiction of the courts of the
State of New Mexico and of any federal court located in the United States
District Court for the District of New Mexico (or, if such courts do not accept
jurisdiction, any state or federal court of competent jurisdiction in the United
States) in connection with any suit, action or other proceeding arising out of
or relating to this Agreement or the Transactions, (b) hereby agrees to waive
any objection to venue in the State of New Mexico and Bernalillo County, and (c)
agrees that, to the extent permitted by law,


60



--------------------------------------------------------------------------------





service of process in connection with any such proceeding may be effected by
mailing in the same manner provided in Section 11.1 hereof.


Section 11.7    Counterparts. This Agreement may be executed and delivered in
counterparts, each of which shall be an original, but each of which, when taken
together, shall constitute one and the same instrument. This Agreement may be
delivered by electronic transmission.


Section 11.8    Headings. The section and paragraph headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning and interpretation of this Agreement.


Section 11.9    Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective only to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, (provided the substance of the
agreement between the Parties is not thereby materially altered) and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable Laws, the Parties hereto hereby waive any provision of
law which renders any provision hereof prohibited or unenforceable in any
respect.


Section 11.10    Entire Agreement. This Agreement, including the Annexes and
Disclosure Letters hereto, together with any other letters, written notices or
consents provided pursuant to Section 1.5(a)(v), Section 6.2(f) and/or the
definition of “Pre-Approved Real Property Agreement”, constitutes the entire
understanding of the Parties with respect to the subject matter hereof and
supersedes all prior statements or agreements, whether oral or written, among
the Parties or their Affiliates with respect to such subject matter. In the
event of any inconsistency between the statements in the body of this Agreement,
the Annexes and Disclosure Letters (other than an exception expressly set forth
as such in the Disclosure Letters), the statements in the body of this Agreement
will control.


Section 11.11    Bulk Sales. Each Party hereby waives compliance by the other
Parties with the provision of any bulk sales or bulk transfer Laws of any
jurisdiction in connection with the Transactions.


Section 11.12    Expenses. Except as otherwise expressly provided in this
Agreement, whether or not the Transactions are consummated, each Party will pay
its own costs and expenses incurred in anticipation of, relating to and in
connection with the negotiation and execution of this Agreement and the
Transactions.


Section 11.13    Further Assurances. Each Party hereto covenants and agrees
promptly to execute, deliver, file or record such agreements, instruments,
certificates and other documents and to do and perform such other and further
acts and things as any other Party hereto may reasonably request or as may
otherwise be necessary or proper to consummate the Transactions and to carry out
the provisions of this Agreement.


Section 11.14    WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY


61



--------------------------------------------------------------------------------





ACTION, SUIT OR PROCEEDING RELATING TO A DISPUTE AND FOR ANY COUNTERCLAIM WITH
RESPECT THERETO.


Section 11.15    Defined Terms; Rules of Construction. Capitalized terms when
used in this Agreement (and in the Disclosure Letters and Annexes) have the
meanings set forth in Annex 1. Unless the context requires otherwise: (a) the
gender (or lack of gender) of all words used in this Agreement includes the
masculine, feminine and neuter; (b) words used or defined in the singular
include the plural and vice versa; (c) references to Articles and Sections refer
to Articles and Sections of this Agreement, unless otherwise specified;
(d) references to Disclosure Letters and Annexes refer to the Disclosure Letters
and Annexes delivered in connection with or attached to this Agreement, each of
which is made a part hereof for all purposes; (e) references to Laws refer to
such Laws as they may be amended from time to time, and references to particular
provisions of Law include any corresponding provisions of any succeeding Law;
(f) terms defined in this Agreement are used throughout this Agreement and in
any Disclosure Letters and Annexes hereto as so defined; (g) all Article and
Section titles or captions contained in this Agreement or in any Disclosure
Letters and Annexes referred to herein and the table of contents of this
Agreement are for convenience only and shall not be deemed a part of this
Agreement or affect the meaning or interpretation of this Agreement;
(h) references to any agreement, contract or document (including any referred to
herein in any Disclosure Letter or Annex hereto) shall mean such agreement,
contract or document as the same may be amended, supplemented or otherwise
modified from time to time in accordance with this Agreement; (i) the words
“herein”, “hereof” and “hereunder” shall refer to this Agreement as a whole and
not to any particular section or subsection of this Agreement; (j) references to
money refer to legal currency of the United States; (k) references to “days”
shall mean calendar days, unless otherwise indicated; (l) any date specified for
action that is not a Business Day shall mean the first Business Day after such
date; (m) references to Persons include their successors and permitted assigns;
(n) if a term is defined as one part of speech (such as a noun), then it shall
have a corresponding meaning when used as another part of speech (such as a
verb) as the context requires; (o) the terms “include,” “includes” and
“including” mean “including, without limitation”; and (p) the word “or” is not
exclusive.


[SIGNATURE PAGES FOLLOW]




62



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have caused this BUILD TRANSFER AGREEMENT to be
duly executed as of the date first set forth above.
WESTERN SPIRIT TRANSMISSION LLC, as WST Seller


By:         /s/ Dyann Blaine    
Name: Dyann Blaine
Title: Authorized Signatory






[SIGNATURE PAGE TO BUILD TRANSFER AGREEMENT]



--------------------------------------------------------------------------------






NEW MEXICO RENEWABLE ENERGY TRANSMISSION AUTHORITY, as RETA Seller


By:         /s/ Robert E. Busch    
Name: Robert E. Busch
Title: Chairman








[SIGNATURE PAGE TO BUILD TRANSFER AGREEMENT]



--------------------------------------------------------------------------------






PUBLIC SERVICE COMPANY OF NEW MEXICO, as Buyer


By:         /s/ Chris M. Olson    
Name: Chris M. Olson
Title: Senior Vice President, Utility Operations








[SIGNATURE PAGE TO BUILD TRANSFER AGREEMENT]



--------------------------------------------------------------------------------






ANNEX 1


DEFINITIONS
“Actual Prorated Amount” has the meaning set forth in Section 2.6(d).
“Additional Assigned Contract” has the meaning set forth in Section 6.2(f).
“Adverse Effect” means any change, event, circumstance, development, occurrence
or effect that, individually or in the aggregate, would reasonably be expected
to: (a) result in a material change to the Project Assets or Assumed Liabilities
expected to be transferred and assumed by Buyer, in a manner that is adverse to
Buyer, measured against (i) the definition of the Project in the Recitals, (ii)
the Project Scope and Specifications set forth in Annex 2, and (iii) the Project
Site as set forth in Annex 3, including any change that would reasonably be
expected to result in the failure of Sellers to acquire indefeasible and
perpetual rights (excluding (x) any easements or rights-of-way granted by the
New Mexico Commissioner of Public Lands and any Crossing Agreements, in each
case which the Parties acknowledge may not be indefeasible or perpetual and (y)
the rights granted pursuant to the Isleta Right-of-Way Agreement) to a
contiguous route for the transmission line portion of the Project (a material
change adverse to Buyer being deemed to have occurred if such effect is intended
to or would result in a change to the route for the transmission line set forth
on Annex 3 (other than immaterial changes to the route) not previously approved
in writing by Buyer); (b) impose material continuing liabilities or obligations
on Buyer after Closing (which liabilities or obligations would not reasonably be
expected to be recoverable through the incremental rates approved, or expected
to be approved, in the FERC 205 Approval); or (c) restrain, enjoin or otherwise
prevent or make illegal the consummation of the Transactions.
“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, through one or more intermediaries, controls, or is controlled
by, or is under common control with, such Person, with “control” meaning for
such purpose the possession, directly or indirectly and by ownership of equity
interests or otherwise, of the authority to direct or cause the direction of the
management or policies of such Person.
“Agreement” has the meaning set forth in the Preamble.
“Ancillary Agreements” means the Deeds, each Bill of Sale and Assignment, each
Real Property Assignment Agreement and each other document, certificate,
agreement or other instrument executed and delivered by the Parties pursuant
hereto.
“Annex Data Room” means the virtual data room titled “3rd Party Accessible –
Western Spirit BTA Annexes (PNM)” which is hosted by Microsoft SharePoint;
provided that if such virtual data room is required, necessary or appropriate to
be re-established elsewhere, then the contents of such Annex Data Room may be
re-established and maintained by WST Seller or any of its Affiliates to another
virtual data room subject to the prior written consent of Buyer, not to be
unreasonably withheld, conditioned or delayed.


ANNEX 1-1



--------------------------------------------------------------------------------





“Asset Retirement Obligation” means the applicable Seller’s legal obligation to
perform decommissioning, reclamation or removal activities upon retirement of an
asset pursuant to certain of its Permits and Real Property Agreements to license
portions of the Project Site.
“Assigned Contract Consents” has the meaning set forth in Section 6.3(a).
“Assigned Contracts” has the meaning set forth in Section 2.1(d).
“Assigned Warranties” has the meaning set forth in Section 2.1(d).
“Assumed Liabilities” has the meaning set forth in Section 2.3.
“Base Purchase Price” has the meaning set forth in Section 2.5(b).
“Bernalillo County Approvals” means (a) the Special Use Permit from Bernalillo
County for transmission structures to accommodate ownership of the Project by
Buyer and (b) the addition of the project to the Electric Facilities Plan for
Bernalillo County.
“Bill of Sale and Assignment” has the meaning set forth in Section 2.9(b).
“Books and Records” means all books and records, reports, studies, engineering
design plans, blueprints and as-builts, specifications, licenses, permits
(including expired or closed out permits), operating logs, maintenance records,
safety and maintenance manuals, instruction manuals, incident reports,
standards, Occupational Safety and Health Administration logs, test reports,
quality documentation and reports, hazardous waste disposal records, training
records, procedures and similar items, shipping documents and financial and
accounting records, in each case, in the possession or control of either Seller
or any of its Affiliates and to the extent relating primarily to the Project
Assets and the Assumed Liabilities but excluding, in each case, any Excluded
Books and Records, and in each case in formats which are reasonably and
practically available, including electronic, where available.
“Business Day” means Monday through Friday, excluding federal holidays and any
day that banks in Albuquerque, New Mexico are authorized or obligated to close.
“Buyer” has the meaning set forth in the Preamble.
“Buyer Approvals” has the meaning set forth in Section 5.4.
“Buyer Burdensome Condition” means any requirement, obligation or condition
imposed by FERC or the NMPRC on Buyer or its Affiliates as a condition of
granting the FERC 203 Approval, FERC 205 Approval or NMPRC Approval, as
applicable, which requirement, obligation or condition would: (a) impose a
material limitation on the Project Costs allowed to be included in the
incremental rates sought by Buyer, in the case of the FERC 205 Approval (which
includes any reduction in incremental rates below Buyer’s embedded transmission
rates as of the date of the FERC 205 Approval), or paid to WST Seller pursuant
to this Agreement, in the case of the FERC 203 Approval or the NMPRC Approval
(in each case, subject to Section 6.6(i)); (b) require the divestiture of any
portion of the Project Assets or other assets or businesses of Buyer or its
Affiliates (other than any immaterial portion of the Project Assets or other
immaterial


ANNEX 1-2



--------------------------------------------------------------------------------





assets of businesses of Buyer or its Affiliates); (c) require the redirection or
redistribution of benefits and burdens associated with the Project as between
the Buyer and its customers, in a manner that is adverse to Buyer (other than in
an immaterial way); or (d) otherwise result in or require Buyer or its
Affiliates to take on risk, responsibilities or Liabilities (other than any
immaterial risks, responsibilities or Liabilities) that were not expected or
anticipated pursuant to this Agreement (which Liabilities would not reasonably
be expected to be recoverable through the incremental rates approved, or
expected to be approved, in the FERC 205 Approval).
“Buyer-Caused Delay” means a delay in or interference with WST Seller’s
performance or achievement of a Project Milestone resulting from the acts or
omissions of Buyer or its employees, including a failure to interconnect the
Project (not caused by a failure by another Party or a Third Person) and a
failure of Buyer to meet any of its obligations under either LGIA or the
Wires-to-Wires Agreement.
“Buyer Consents” has the meaning set forth in Section 5.3.
“Buyer Fundamental Representations” means the representations and warranties set
forth in Sections 5.1 (Organization and Existence), 5.2 (Authorization), 5.3(a)
(Noncontravention) and 5.7 (Brokers).
“Buyer Indemnified Group” means collectively, Buyer and each other Indemnified
Person with respect to Buyer.
“Buyer Indemnified Person(s)” means Buyer and each of its shareholders, members,
Representatives and Affiliates.
“Buyer’s Disclosure Letter” means that certain Disclosure Letter prepared by
Buyer and delivered to Sellers as of the Execution Date.
“Claim” means any demand, complaint, claim, action, legal proceeding (whether at
law or in equity), investigation (but only to the extent that a party has been
provided notice of such investigation), request for information, arbitration,
hearing, audit or suit, in each case, commenced, brought, conducted or heard by
or before, or otherwise involving, any Governmental Entity.
“Claim Notice” has the meaning set forth in Section 10.4(b).
“Closing” has the meaning set forth in Section 2.8.
“Closing Date” has the meaning set forth in Section 2.8.
“Closing Payment” has the meaning set forth in Section 2.5(b).
“Code” means the Internal Revenue Code of 1986, as amended.
“Commercial Operation” means the occurrence or satisfaction of the following:


ANNEX 1-3



--------------------------------------------------------------------------------





(a)    the Project has been physically completed and commissioned, is fully
operational and capable of continuous operation, has been be energized and has
been interconnected with Buyer’s transmission system, all in accordance with the
Specifications and any additions or modifications to the Specifications made
pursuant to Section 1.4 (allowing for immaterial deviations from such
Specifications);
(b)    a certificate certifying substantial completion under each EPC Contract
in accordance with such EPC Contract has been delivered by the applicable EPC
Contractor to, and approved by, WST Seller pursuant to such EPC Contract;
(c)    all Permits required for Sellers to construct and own the Project in
compliance with Law have been obtained and are in full force and effect (except
to the extent that, under applicable Law, any such Permits are no longer
required to remain in effect); and
(d)    each of the foregoing has been certified to Buyer by WST Seller and the
Independent Engineer has delivered the Commercial Operation Date Certificate.
“Commercial Operation Date” means the date on which the Project achieves
Commercial Operation.
“Commercial Operation Date Certificate” means certificate delivered by the
Independent Engineer to Buyer substantially in the form attached hereto as Annex
10.
“Confidential Information” has the meaning set forth in Section 6.5(b).
“Construction Permits” has the meaning set forth in Section 2.1(c).
“Contract” means any written contract, agreement, lease, license, note,
indenture, obligation, bond, mortgage, instrument and any other binding
commitment, arrangement, undertaking or understanding, but not including
Permits.
“Corrective Action Plan” means, with respect to any Project Milestone that has
not been achieved on or prior to the date corresponding thereto on the Project
Schedule, a written plan prepared by WST Seller to achieve such Project
Milestone by a date that will allow the Commercial Operation Date to be achieved
on or before the Outside Closing Date.
“Counterparty” means a party to an Assigned Contract other than either Seller.
“Credit Support” means any letters of credit, guarantees, deposits or other
credit support.
“Crossing Agreements” has the meaning given to such term in the letter issued
pursuant to Section 1.5(a)(v) and the definition of “Pre-Approved Real Property
Agreement”, dated as of the date hereof.
“Damages” means any and all injuries, Liabilities, losses, damages, judgments,
amount paid in settlement, fines, interest, Taxes, penalties, deficiencies,
costs, expenses and all amounts reasonably paid in investigation, defense or
settlement of any of the foregoing (including court


ANNEX 1-4



--------------------------------------------------------------------------------





costs, reasonable fees and expenses of attorneys, accountants and other experts
or other reasonable expenses of litigation or other proceedings), in each case,
excluding any Non-Reimbursable Damages.
“Data Room” means the virtual data room titled “3rd Party Accessible – Pattern
Western Spirit (PNM)” which is hosted by Microsoft SharePoint (which for the
avoidance of doubt is separate from and shall not include the Annex Data Room);
provided that if such virtual data room is required, necessary or appropriate to
be re-established elsewhere, then the contents of such Data Room may be
re-established and maintained by WST Seller or any of its Affiliates to another
virtual data room subject to the prior written consent of Buyer, not to be
unreasonably withheld, conditioned or delayed.
“De Minimis Amount” has the meaning set forth in Section 10.5(f).
“Deductible Amount” has the meaning set forth in Section 10.5(f).
“Deeds” means: (a) in the case of Owned Real Property held by WST Seller, the
form of special warranty deeds by which the Owned Real Property shall be
conveyed by WST Seller to Buyer, which shall be substantially in the form of
Annex 16A; and (b) in the case of Owned Real Property held by RETA Seller, the
form of quitclaim deeds by which the Owned Real Property shall be conveyed by
RETA Seller to Buyer, which shall be substantially in the form of Annex 16B.
“Deficient Settlement Agreement” has the meaning set forth in Section 6.20(a).
“Designated Representatives” has the meaning set forth in Section 6.2(f).
“Development Completion Acknowledgement” means an acknowledgement issued by
Buyer in accordance with Section 1.5, substantially in the form attached hereto
as Annex 9.
“Development Completion Acknowledgement Date” has the meaning set forth in
Section 1.5(b).
“Development Completion Disclosure Letter” has the meaning set forth in Section
6.10(a).
“Disclosure Letters” means the Buyer Disclosure Letter and the Sellers’
Disclosure Letter.
“Dollars” or “$” means the lawful currency of the United States.
“Easement Real Property” has the meaning set forth in Section 3.10(c).
“Eminent Domain License” means an agreement substantially in the form of Annex
17, pursuant to which RETA Seller shall grant Buyer the right to use all of the
Eminent Domain Property.


ANNEX 1-5



--------------------------------------------------------------------------------





“Eminent Domain Property” means any parcels or tracts of real property that are
the subject of RETA Eminent Domain Proceedings.
“Eminent Domain Property Representations” means the representations and
warranties set forth in Section 3.19.
“Eminent Domain Property Transfer Date” has the meaning set forth in Section
6.20(b).
“Environmental Law” means Laws relating to (a) protection of the environment,
(b) human health as it relates to exposure to Hazardous Substances, or (c) any
actual or potential Release of any Hazardous Substance.
“Environmental Permits” has the meaning set forth in Section 3.11(a)(i).
“EPC Contract” means one or more agreements, including each principal
engineering, procurement or construction contract with a value in excess of One
Million Dollars ($1,000,000) to provide for the supply of materials and for the
engineering and construction of the transmission line and associated facilities
of the Project, to be executed by WST Seller and an EPC Contractor, together
with any guarantee thereof or credit support to be provided thereunder, which in
each case, as to relevant provisions set forth on Annex 11, include terms and
conditions no less favorable to WST Seller than those set forth on Annex 11;
provided that, such terms and conditions shall not be required to the extent the
type of EPC Contract in question does not require such terms, as further
delineated in Annex 11.
“EPC Contractor” means any contractor or supplier set forth in Section A1-EPC of
Sellers’ Disclosure Letter selected by WST Seller, provided that, with respect
to any supplier selected by WST Seller and marked with an asterisk in Section
A1-EPC of Sellers’ Disclosure Letter, such supplier is subject to the approval
of Buyer, not to be unreasonably withheld, conditioned or delayed.
“ESA” has the meaning set forth in Section 1.5(a)(iv).
“Estimated Prorated Adjustment Amount” has the meaning set forth in Section
2.6(c).
“Estimated Prorated Amount” has the meaning set forth in Section 2.6(c).
“Excluded Assets” has the meaning set forth in Section 2.2.
“Excluded Books and Records” means (a) all Organizational Documents, seals,
minute books and other documents relating to the formation, maintenance and
legal existence of either Seller or any of its Affiliates as legal entities,
including taxpayer and other identification numbers, and documents relating to
corporate compliance matters not primarily developed for the Project Assets, (b)
all (i) Income Tax Tax Returns of either Seller and its Affiliates and (ii)
other Tax Returns, Tax information and Tax records not primarily relating to the
Project Assets or Assumed Liabilities, (c) all documents, files or other
information of any kind prepared by either Seller or its Affiliates exclusively
in connection with the sale of the Project Assets (including financial or other
models, forecasts or projections relating to the Project Assets) or the
Financing of the Project, (d) other materials, the transfer or disclosure of
which is prohibited by


ANNEX 1-6



--------------------------------------------------------------------------------





applicable Law or Contract or would constitute a waiver of attorney-client
privilege or attorney work product protection, and (e) all other books and
records not relating to the Project Assets or Assumed Liabilities.
“Excluded Contracts” means the Contracts set forth in Section A1-EC of Sellers’
Disclosure Letter.
“Excluded Liabilities” has the meaning set forth in Section 2.4.
“Execution Date” has the meaning set forth in the Preamble.
“FERC” means the Federal Energy Regulatory Commission or any successor.
“FERC 203 Approval” has the meaning set forth in Section 6.6(b).
“FERC 205 Approval” has the meaning set forth in Section 6.6(a).
“FERC 205 Filing Date” has the meaning set forth in Section 6.6(a).
“FERC Approvals” has the meaning set forth in Section 6.6(b).
“Final Completion” means (a) completion of all Punch List Items and achievement
of “Final Completion” under and as defined in each EPC Contract in accordance
therewith, and (b) a certificate certifying final completion in accordance with
each EPC Contract has been delivered by the applicable EPC Contractor to, and
approved by, Buyer pursuant to such EPC Contract.
“Final Completion Amount” has the meaning set forth in Section 2.5(c).
“Final Completion Date” means the date on which the Project achieves Final
Completion pursuant to each EPC Contract.
“Financing” has the meaning set forth in Section 6.11(a).
“Financing Agent” means any single trustee, collateral agent, administrative
agent or similar representative acting on behalf of the lenders providing the
Financing or such other single representative designated in writing by WST
Seller.
“Force Majeure Event” means any event or circumstance, or combination of events
or circumstances, to the extent beyond the control, directly or indirectly, of
the Party seeking to have its performance obligation excused thereby, which by
the exercise of due diligence such Party could not reasonably have avoided and
which by exercise of due diligence such party could not reasonably have overcome
and has an impact which will adversely affect such Party’s ability to perform
its obligations (other than payment obligations) in accordance with the terms of
this Agreement, including: (a) landslide, earthquake, hurricane, flood,
unusually severe and extreme storm, tornado, mudslides, lightning, unusually and
severe dust or sand storms, wind shear, drought, fire or other natural
disasters; (b) fire or explosions; (c) sabotage or vandalism, riot or similar
civil disturbance or commotion, invasion, war (declared or undeclared) or other
armed


ANNEX 1-7



--------------------------------------------------------------------------------





conflict or acts of terrorism or public enemy; (d) epidemic or quarantine; (e)
blockade, embargo or port closure; (f) air crash, shipwreck, train wrecks or
other failures of delays of transportation; (g) nuclear emergency, radioactive
contamination or ionizing radiation or the release of any hazardous waste or
materials; (h) a strike, lockout, work stoppage or labor dispute (except where
limited to any one or more of Sellers, their Affiliates or Subcontractors
thereof or any other third party employed by either Seller to work on the
Project); (i) environmental or other contamination at or affecting the Project;
(j) the unavailability of labor, fuel, power or raw materials and any event
affecting the ability of any supplier or Subcontractor (including each EPC
Contractor) to fulfill its obligations to either Seller and the Project; or (k)
action or inaction by any Governmental Entity to the extent not caused by the
Party seeking to have its performance obligations excused thereby.
“GAAP” means generally accepted accounting principles in the United States
consistently applied.
“Governmental Approvals” means the NMPRC Approval, the FERC Approvals, the HSR
Clearance (if necessary), the WST Seller Approvals, the RETA Seller Approvals
and the Buyer Approvals, excluding (a) any approvals required to transfer to, or
reissue in the name of, Buyer any Transferred Permit or Permit Application and
(b) any approvals required to assign any Assigned Contract.
“Governmental Entity” means any federal, state, local or other governmental,
regulatory or administrative agency, commission, department, board, subdivision,
court, tribunal or other governmental authority, including any tribal governing
body and excluding RETA Seller.
“Hazardous Substance” means any substance that is listed or regulated by any
Environmental Law, including any substance declared or defined to be a pollutant
or a waste or declared or defined as hazardous, toxic, or radioactive under any
Environmental Law.
“HSR Act” means Hart-Scott-Rodino Antitrust Improvements Act of 1976 (as
amended).
“HSR Clearance” has the meaning set forth in Section 6.6(c).
“Improvements” means, with respect to the applicable real property, all
appurtenances to such real property, together with all buildings, structures,
improvements, fixtures, component parts and other constructions on and to such
real property, including all construction work in progress thereon
“Income Tax” means any Tax imposed on net income or profits, including all net
income, profits, earnings, capital gain, gross receipts, excess profits or any
other similar Tax imposed by a Taxing Authority, including any related interest,
fine or penalties, but excluding New Mexico gross receipts tax and compensating
tax.
“Indebtedness” means, without duplication, (a) any indebtedness for borrowed
money, (b) any obligations evidenced by bonds, debentures, notes or other
similar instruments, (c) any obligations, contingent or otherwise, under
acceptance, letters of credit or similar facilities, (d) any material
capitalized lease obligations that are required to be classified and accounted
for as capitalized lease obligations under GAAP, (e) any obligations under any
Contract that is an


ANNEX 1-8



--------------------------------------------------------------------------------





interest rate swap agreement or other similar Contract, (f) any direct or
indirect guaranty of any of the foregoing and (g) all accrued but unpaid
interest, redemption or payment premiums or penalties and any other fees and
expenses relating to any of the foregoing.
“Indemnified Group” means either a Buyer Indemnified Group or Seller Indemnified
Group as the context requires.
“Indemnified Person(s)” means either a Buyer Indemnified Person or Seller
Indemnified Person as the context requires.
“Indemnifying Party” has the meaning set forth in Section 10.3.
“Indemnity Holdback Amount” has the meaning set forth in Section 2.5(b).
“Independent Appraiser” has the meaning set forth in Section 2.6(a).
“Independent Engineer” means a consulting engineer listed in Section A1-IE of
Sellers’ Disclosure Letter, as selected by WST Seller; provided, however, that
the Independent Engineer shall not be a party to, or otherwise be responsible
for reviewing any work under, any EPC Contract that is relevant for the
Independent Engineer’s determination.
“Intellectual Property” means patent and industrial designs (including any
continuations, divisionals, continuations-in-part, renewals, reissues and
applications for any of the foregoing) copyrights (including any registrations
and applications for any of the foregoing), trademarks, trade names, patents,
service marks, brand marks, brand names, computer programs, databases, trade
secrets, know-how, industrial designs, copyrights and other similar intellectual
property rights, and trade secrets and confidential information (including
confidential know-how, processes, formulae, algorithms, models and
methodologies).
“Interconnection Date” means each actual date of interconnection upon which the
WST Seller will physically connect its “Western Segment” and “Northern Segment”
facilities to the Buyer’s Pajarito Switching Station and Clines Corners
Switching Station, the projected dates of which are provided in Annex 12.
“Interim Period” means the period beginning on the Execution Date and ending at
the Closing Date.
“IPRA” has the meaning set forth in Section 6.5(c).
“Isleta Right-of-Way Agreement” means that certain Transmission Line
Right-Of-Way Agreement between Pueblo of Isleta and WST Seller (f/k/a Western
Spirit Clean Line LLC), dated September 16, 2015.
“Knowledge” means (a) with respect to each Seller, the actual knowledge of the
individuals listed under such Seller’s name in Section A1-K of Sellers’
Disclosure Letter after due inquiry and (b) with respect to Buyer, the actual
knowledge of the individuals listed in Section A1-K of Buyer’s Disclosure Letter
after due inquiry.


ANNEX 1-9



--------------------------------------------------------------------------------





“kV” means kilovolt.
“Law” means, with respect to any Person, any statute, law, standard, code,
principle of common law, treaty, ordinance, rule, constitution, administrative
interpretation, regulation, Order, writ, injunction, directive, judgment, decree
or other requirement of any Governmental Entity applicable to such Person or any
of its assets or properties, now in effect or hereinafter enacted, including any
Environmental Law.
“Letter Agreement” means that certain letter agreement by and between Pattern
Wind, WST Seller and RETA Seller, dated as of the date hereof.
“LGIAs” mean, collectively, (a) the Large Generator Interconnection Agreement to
be entered into between Pattern Wind and Buyer in response to interconnection
queue number IA-PNM-2018-04 and (b) the Large Generator Interconnection
Agreement to be entered into between Pattern Wind and Buyer in response to an
interconnection request to be submitted by Pattern Wind for Buyer’s current
Definitive Interconnection System Impact Study Queue Cluster Window, in each
case, in accordance with Buyer’s Large Generation Interconnection Procedures
(Attachment N to the Open Access Transmission Tariff of Buyer).
“Liability” means, with respect to any Person, any liability, indebtedness or
obligation of such Person of any kind, character or description, whether known
or unknown, absolute or contingent, accrued or unaccrued, disputed or
undisputed, due or to become due.
“Liability Cap” means (a) if WST Seller is the Indemnifying Party, (i) with
respect to any Claims under Section 10.2(a)(i) or Section 10.2(b)(i), as
applicable (other than any breaches or inaccuracies for any Seller Fundamental
Representation), ten percent (10%) of the Purchase Price and (ii) with respect
to any Claims under Section 10.2(a)(i) or Section 10.2(b)(i) for any breaches or
inaccuracies for any Seller Fundamental Representation, one hundred percent
(100%) of the Purchase Price and (b) if Buyer is the Indemnifying Party, (i)
with respect to any Claims under Section 10.2(c)(i) (other than any breaches or
inaccuracies for any Buyer Fundamental Representation), ten percent (10%) of the
Purchase Price and (ii) with respect to any Claims under Section 10.2(c)(i) for
any breaches or inaccuracies for any Buyer Fundamental Representation, one
hundred percent (100%) of the Purchase Price.
“Lien” means any mortgage, pledge, deed of trust, assessment, security interest,
charge, lien, claim, restriction, option, warranty, right of first offer, right
of first refusal, conditional sale or other purchase right, title defect or
other encumbrance.
“Master Lease Agreement” means that certain Master Lease Agreement, by and
between WST Seller and RETA Seller, dated as of the date hereof.
“Material Adverse Effect” means any change, event, circumstance, development,
occurrence or effect that, individually or in the aggregate with any other
change, event, circumstance, development, occurrence or effect has had or would
reasonably be expected to have a materially adverse effect on, the business,
liabilities, operations or condition (financial or otherwise) of WST Seller or
the Project Assets and the Assumed Liabilities, taken as a whole, except for any
such change or event resulting from or arising out of (a) changes in economic
conditions generally or in the industries in which the Project operates, whether
international,


ANNEX 1-10



--------------------------------------------------------------------------------





national, regional or local, (b) changes in international, national or regional
wholesale or retail markets (including market description or pricing) for
energy, electricity or ancillary services, including those due to actions by
competitors or changes in international, national or regional electric
transmission or distribution systems, including the operation or condition
thereof, (c) changes in general regulatory or political conditions, including
any acts of war, civil unrest or terrorist activities (or similar activities),
(d) any changes in the costs of commodities, services, equipment, materials or
supplies, including fuel and other consumables, or changes in the price of
energy, capacity or ancillary services, (e) natural disasters, (f) any change in
Law, accounting standards or regulatory policy adopted or approved by any
Governmental Entity, (g) any changes or adverse conditions in securities
markets, interest rate or currency exchange rates, (h) any actions specifically
required to be taken or consented to pursuant to or in accordance with this
Agreement, (i) the execution and delivery of this Agreement, the identity of
Buyer, the Transactions or the announcement thereof, or (j) any failure to meet
any estimates or budgets for any period; provided that, in the case of clauses
(a) through (g) of this definition, such changes or events do not
disproportionately impact the Project relative to other electric transmission
facilities.
“Maximum Purchase Price” has the meaning set forth in Section 2.5(a).
“MOU” means that certain Amended and Restated Memorandum of Understanding, dated
January 3, 2019, among Buyer, WST Seller and RETA Seller.
“NMAC” means the New Mexico Administrative Code.
“NMPRC” means the New Mexico Public Regulation Commission or any successor.
“NMPRC Approval” means a final, non-appealable order issued by the NMPRC
approving Buyer’s acquisition of the Project pursuant to NMSA 1978, Section
62-6-12.
“NMSA 1978” means the official 1978 compilation of the New Mexico Statutes
Annotated.
“NMTRD” means the New Mexico Taxation and Revenue Department.
“Non-Income Tax” means Taxes other than (a) Income Taxes or (b) Transfer Taxes
incurred in connection with this Agreement and the Transactions.
“Non-Reimbursable Damages” means consequential, special, incidental, exemplary
or punitive damages (other than consequential, special, incidental or punitive
damages awarded to a third party pursuant to a third-party Claim) or for a
diminution in value or lost business opportunity that arise out of or relate to
this Agreement or the performance or breach hereof or any liability assumed
hereunder.
“Non-State Lands Real Property Assignment Agreement” has the meaning set forth
in Section 2.9(d).
“One Year Anniversary” has the meaning set forth in Section 2.5(d).


ANNEX 1-11



--------------------------------------------------------------------------------





“One Year Anniversary Amount” has the meaning set forth in Section 2.5(d).
“Order” means any award, decision, injunction, judgment, order, writ, decree,
ruling, subpoena or verdict entered, issued, made or rendered by any
Governmental Entity that possesses competent jurisdiction (in each case, whether
preliminary or final).
“Organizational Documents” means, (a) with respect to any corporation, its
articles or certificate of incorporation and bylaws, (b) with respect to any
limited liability company, its articles or certificate of organization or
formation and its operating agreement or limited liability company agreement or
documents of similar substance, (c) with respect to any limited partnership, its
certificate of limited partnership and partnership agreement or governing or
organizational documents of similar substance and (d) with respect to any other
entity, governing or organizational documents of similar substance to any of the
foregoing, in the case of each of clauses (a) through (d), as may be in effect
from time to time.
“Outside Closing Date” means the date designated as the “Outside Closing Date”
on Annex 12, as such date may be extended in accordance with the terms of this
Agreement.
“Owned Real Property” has the meaning set forth in Section 3.10(a).
“Party” means one of the parties to this Agreement, its successors and permitted
assigns.
“Pattern Wind” means Pattern New Mexico Wind LLC, a Delaware limited liability
company.
“Permit” means any license, permit, certificate, authorization, approval and
registration, in each case, issued or granted by a Governmental Entity,
including any Environmental Permit, but excluding, for the avoidance of doubt,
any order or decision issued by a court in connection with any eminent domain
proceeding for the acquisition of any rights-of-way, easements or other real
property for the Project by RETA Seller.
“Permit Applications” has the meaning set forth in Section 2.1(c).
“Permitted Lien” means (a) any Lien for Taxes not yet due or delinquent or that
are being contested in good faith by appropriate proceedings and for which
adequate reserves have been established in accordance with GAAP, (b) any
mechanics’, workmen’s, repairmen’s, warehousemen’s, carriers’ or other like Lien
arising in connection with the construction and development of the Project (i)
not yet due or delinquent, (ii) that are being contested in good faith by
appropriate proceedings and for which adequate reserves have been established in
accordance with GAAP or (iii) for which WST Seller has provided a statutory bond
or similar court action as indemnity or security for such Lien, (c) any Lien to
be released on or prior to the Closing, (d) zoning, planning and other similar
limitations and restrictions, and all rights of any Governmental Entity to
regulate the Real Property, but only to the extent no violations (other than
technical violations and violations in connection with the subdivision
regulation process) exist at Closing, (e) any Lien granted to the Financing
Agent or any other Person in connection with the Financing (so long as such
Liens are fully released at or prior to Closing), (f) any statutory right of
redemption or other Lien, imperfection or irregularities of title with respect
to any Real Property acquired at a delinquent property tax auction and (g) any
other Lien,


ANNEX 1-12



--------------------------------------------------------------------------------





imperfections or irregularities of title, rights-of-way, easements, servitudes,
restrictions, covenants and other similar non-monetary matters of record that
(i) are disclosed on any title commitments or policies or surveys delivered to
the Financing Agent in connection with the Financing or on the Survey or (ii)
(A) does not and would not reasonably be expected to, individually or in the
aggregate materially detract from the value or use of the assets to which they
attach and (B) does not, and would not be reasonably be expected to,
individually or in the aggregate, materially interfere with the use or operation
of the subject asset or the Project.
“Person” means an individual, Indian tribe or nation, partnership, joint
venture, corporation, limited liability company, trust, association or
unincorporated organization or any Governmental Entity.
“Post-Closing Period” means any period (including any Tax period) beginning
after the Closing Date and that portion of any Straddle Period beginning the day
after the Closing Date.
“Post-Closing Security” means an unconditional, irrevocable letter of credit in
the amount the Indemnity Holdback Amount from a bank having an office in the
United States, including a U.S. branch of a foreign commercial bank, and having
a credit rating of at least A- by Standard & Poor’s Ratings Group and at least
A3 by Moody’s Investors Service, Inc., and total assets of at least Ten Billion
Dollars ($10,000,000,000), which letter of credit (a) shall include the right
for Buyer to draw upon such letter of credit in the event an indemnified Claim
results in a payment due to Buyer in accordance with Section 10.3, and (b) shall
be kept in effect for a period expiring on the eighteenth (18th) month
anniversary of the Closing Date.
“Pre-Approved Real Property Agreement” means (a) any agreement substantially in
the form of an agreement attached hereto as Annex 15; provided that, such
agreement may include any provision expressly approved by Buyer in writing, (b)
any easements or rights-of-way granted by the New Mexico Commissioner of Public
Lands and (c) any Crossing Agreements.
“Pre-Closing Period” means any period (including any Tax period) ending on or
before the Closing Date and that portion of any Straddle Period ending on
Closing Date.
“Private Letter Ruling” means a letter ruling by the NMTRD finding that where
(a) WST Seller contracts with a single EPC Contractor that acts as construction
manager, as contracting agent for other EPC Contractors, and as the single point
of contact for Buyer relating to all other EPC Contracts following the Closing,
(b) in such contracting agent role, such EPC Contractor enters into contracts
with WST Seller on behalf of the other EPC Contractors as a true disclosed
agent, (c) in such construction manager role, such EPC Contractor coordinates
the administration of all other EPC Contracts (including the administration of
warranty claims thereunder), and (d) such EPC Contractor takes full
responsibility for the design of the Project, all warranties related to the
Project and all schedule obligations under all other EPC Contracts, the receipts
derived from the sale of services or equipment by such other EPC Contractors to
WST Seller are deductible from gross receipts taxes pursuant to NMSA §§7-9-101
and 7-9-103 and the value of equipment purchased by WST Seller from such other
EPC Contractors is deductible from compensating taxes pursuant to NMSA §7-9-102
(provided that the requirements of those sections are otherwise met).


ANNEX 1-13



--------------------------------------------------------------------------------





“Project” has the meaning set forth in the Recitals.
“Project Assets” has the meaning set forth in Section 2.1.
“Project Costs” means: (a) the cost of developing, designing, engineering,
equipping, procuring, constructing, starting up, commissioning, acquiring and
testing the Project (but excluding any operating costs unrelated thereto which
are incurred during the Interim Period), including the cost of all labor,
services, materials, supplies, equipment, tools, transportation, supervision,
storage, training, construction contingency, demolition, site preparation, civil
works and remediation in connection therewith (reduced to the net book value of
such operating assets depreciated during the Interim Period); (b) the cost of
acquiring and using any lease, easement, right-of-way and any other necessary
interest in the Project Site; (c) real and personal property taxes, ad valorem
taxes, sales, use and excise taxes, Transfer Taxes and insurance (including
title insurance) premiums payable with respect to the Project; (d) interest
payable on any construction loan and financing-related fees and costs; (e) the
costs of acquiring Permits for the Project; (f) all general and administrative
costs of Sellers attributable to the Project prior to and during the
construction of the Project; (g) the costs and expenses associated with any
damage or destruction of or to the Project due to theft, expropriation, seizure,
destruction, damage, fire, earthquake, flood, the elements or other cause or
casualty; and (h) all other fees, costs and expenses (including any costs
incurred at the sole cost and expense of WST Seller pursuant to this Agreement)
relating to the viability, development, construction, energization, acquisition,
sale and construction financing of the Project, including financial, legal and
consulting fees, costs and expenses, in each case of clauses (a) through (g), to
the extent such costs, fees, expenses and taxes are actually incurred and
verifiable or substantiated by WST Seller.
“Project Milestones” means the events set forth on the Project Schedule that are
the responsibility of WST Seller and the corresponding dates by which events
must be achieved as set forth on the Project Schedule, and as such dates may be
modified in accordance with the terms of this Agreement.
“Project Schedule” means the Project Schedule attached hereto as Annex 12, as
revised in accordance with the terms of this Agreement or otherwise revised from
time to time by the agreement of the Parties in writing.
“Project Site” means the Project Site described in Annex 3.
“Property Tax” means all real property Taxes, personal property Taxes and
similar ad valorem Taxes, including possessory interest taxes imposed by the
Pueblo of Isleta (but excluding, for the avoidance of doubt, any Transfer
Taxes).
“Prorated Amount” means (a) with respect to any Prorated Item that is a
prepayment, the amount allocable to the Post-Closing Period that was paid by WST
Seller prior to the Closing and (b) with respect to any other Prorated Item, the
amount (expressed as a negative number) allocable to the Pre-Closing Period,
whether or not then due and payable, that was not paid by WST Seller prior to
the Closing, excluding, for the avoidance of doubt, any amount paid by WST
Seller in the Post-Closing Period directly to the applicable third party, in
each case,


ANNEX 1-14



--------------------------------------------------------------------------------





prorated in accordance with the methodology specified in Section 2.6 with
respect to such Prorated Item.
“Prorated Difference” has the meaning set forth in Section 2.6(d).
“Prorated Items” has the meaning set forth in Section 2.6(b).
“Prudent Utility Practice” means any practices, methods, standards, guides or
acts, as applicable, that (a) are generally accepted in the United States during
the relevant time period in the electric transmission industry, (b) are commonly
used in prudent utility engineering, construction, project management and
operations or (c) would be used or taken if the Project is to be constructed at
a reasonable cost in a manner consistent with Laws, Orders and Specifications
applicable to the Project and the objectives of reliability, safety,
environmental protection, economy and expediency. “Prudent Utility Practice”
includes acceptable practices, methods or acts generally accepted in the United
States and is not limited to the optimum practices, methods or acts to the
exclusion of all others.
“Punch List Items” means, in accordance with Annex 11, those non-material
incidental items of work that remain to be completed under an EPC Contract and
those items of completed work under an EPC Contract that have been completed but
that contain non-material incidental defects or deficiencies that remain to be
corrected, in each case, after the Closing Date. For the avoidance of doubt, in
each case above, any item of work that is necessary for the energization of the
Project shall not be permitted to be a Punch List Item.
“Purchase Price” has the meaning set forth in Section 2.5(a).
“Purchase Price Allocation” has the meaning set forth in Section 2.6(a).
“Real Property” has the meaning set forth in Section 3.10(c).
“Real Property Agreement” has the meaning set forth in Section 3.10(c).
“Real Property Assignment Agreement” has the meaning set forth in Section
2.9(e).
“Recoveries” has the meaning set forth in Section 10.5(d).
“Reimbursement Notice” has the meaning set forth in Section 2.6(d).
“Release” has the meaning set forth in 42 U.S.C. Section 9601(22).
“Representatives” means the officers, directors, managers, employees, counsel,
accountants, financial advisers, consultants and other agents and authorized
representatives of a Person acting on behalf of such Person.
“RETA Eminent Domain Proceedings” has the meaning set forth in Section 6.20(a).
“RETA Seller” has the meaning set forth in the Preamble.
“RETA Seller Approvals” has the meaning set forth in Section 4.4.


ANNEX 1-15



--------------------------------------------------------------------------------





“RETA Seller Consents” has the meaning set forth in Section 4.3.
“RETA Seller Fundamental Representations” means the representations and
warranties of RETA Seller set forth in Section 4.1 (Organization and Existence),
Section 4.2 (Authorization), Section 4.3(a) (Noncontravention) and Section 4.7
(Brokers).
“Seller” and “Sellers” have the meaning set forth in the Preamble.
“Seller Burdensome Condition” means any requirement, obligation or condition
imposed by FERC or the NMPRC on WST Seller, its Affiliates or the Project as a
condition of granting the FERC 203 Approval, FERC 205 Approval or NMPRC
Approval, as applicable, which requirement, obligation or condition would: (a)
impose a material limitation on the Project Costs allowed to be included in the
incremental rates sought by Buyer, in the case of the FERC 205 Approval, or paid
by Buyer pursuant to this Agreement, in the case of the FERC 203 Approval or the
NMPRC Approval (in each case, subject to Section 6.6(i)); (b) require the
divestiture of any portion of the Project Assets or other assets or businesses
of WST Seller or its Affiliates (other than any immaterial portion of the
Project Assets or other immaterial assets of businesses of WST Seller or its
Affiliates); or (c) otherwise result in or require WST Seller or its Affiliates
to take on risks, responsibilities or Liabilities (other than any immaterial
risks, responsibilities or Liabilities) that were not anticipated or expected
pursuant to this Agreement .
“Seller Fundamental Representations” means the RETA Seller Fundamental
Representations and the WST Seller Fundamental Representations.
“Seller Indemnified Group” means collectively, each Seller and each other
Indemnified Person with respect to each Seller.
“Seller Indemnified Person(s)” means each Seller and each of its shareholders,
members, Representatives and Affiliates.
“Sellers’ Disclosure Letter” means that certain Disclosure Letter prepared by
Sellers and delivered to Buyer as of the Execution Date, as may be updated,
amended or supplemented pursuant to Section 6.10, which includes the Development
Completion Disclosure Letter.
“Specifications” means the Project’s technical specifications, as set forth in
Annex 2.
“Specified Land Payments” means (a) any “Annual ROW Payment” due from and after
the Closing Date pursuant to and as defined in the Isleta Right-of-Way Agreement
and (b) any payments due from and after the Closing Date pursuant to any
easement or right-of-way granted by the New Mexico Commissioner of Public Lands.
“State Lands Assignment Agreement” has the meaning set forth in Section 2.9(e).
“Straddle Period” means any period (including any Tax period) that begins on or
before and ends after the Closing Date.
“Subcontract” means any Contract for performance of any of the work and services
required in connection with the development, construction, financing,
energization and testing of


ANNEX 1-16



--------------------------------------------------------------------------------





the Project entered into with a Subcontractor, including any Person at any tier
with whom any Subcontractor has further subcontracted any part of such work and
services.
“Subcontractor” means any Person, of any tier (other than either Seller, but
including any Affiliate of either Seller), including any vendor or supplier,
that performs any of the work and services required in connection with the
development, construction, financing, energization and testing of the Project,
on behalf of either Seller, in furtherance of such Seller’s obligations under
this Agreement.
“Survey” has the meaning set forth in Section 1.5(a)(vi).
“Tax” or “Taxes” means any federal, state, local, tribal or foreign income,
gross receipts, license, payroll, employment, excise, severance, stamp,
occupation, premium, windfall profits, environmental, customs duties, capital
stock, franchise, profits, withholding, social security (or similar),
unemployment, disability, real property (including assessments, fees or other
charges based on the use or ownership of real property), personal property,
sales, use, transfer, registration, value added, possessory interest (including
possessory interest taxes imposed by the Pueblo of Isleta), alternative or
add-on minimum, estimated tax or other tax of any kind whatsoever, including any
interest, penalty or addition thereto.
“Tax Return” means any return, report, information return, declaration,
statement, claim for refund or other document (including any schedule or related
or supporting information) supplied or required to be supplied to any Taxing
Authority with respect to Taxes, including amendments or supplements thereto.
“Taxing Authority” means, with respect to any Tax, the Governmental Entity that
imposes such Tax and the agency (if any) charged with the assessment,
determination or collection of such Tax for such entity or subdivision.
“Third Person” means a Person other than a Seller, Buyer or an Affiliate of any
of them.
“Third Person Claim” means a Claim brought by a Third Person.
“Title Company” means Fidelity National Title Insurance Company, Chicago Title
Insurance Company, Stewart Title Guaranty Company, First American Title
Insurance Company or any other title insurance company accepted by the Financing
Agent, or any combination of the foregoing, as selected by WST Seller.
“Title Insurance Commitment” has the meaning set forth in Section 6.12(b).
“Transactions” means the transactions contemplated by this Agreement and the
Ancillary Agreements.
“Transfer Taxes” means all transfer, sales, use, goods and services, value
added, documentary, real property transfer, recording, stamp duty, gross
receipts, excise, transfer and conveyance Taxes and other similar Taxes, duties,
fees or charges, including New Mexico gross receipts taxes and compensating
taxes.


ANNEX 1-17



--------------------------------------------------------------------------------





“Transferred Permits” has the meaning set forth in Section 2.1(c).
“Transmission Service Agreements” mean the transmission services agreements
tendered by Buyer to Pattern Wind in response to the transmission service
requests with “Assign Ref” numbers 88265584, 88265674, 88265693 and 88265703.
“Treasury Regulations” means the U.S. federal Income Tax regulations promulgated
by the United States Department of the Treasury or any successor department
under the Code.
“Update” has the meaning set forth in Section 6.10(d).
“Wires-to-Wires Agreement” means either (a) an amendment to, or amendment and
restatement of, the Transmission Construction and Interconnection Agreement, by
and between WST Seller (f/k/a Western Spirit Clean Line LLC) and Buyer, dated
November 1, 2017, as amended by that certain letter from WST Seller to Buyer
dated January 31, 2019 or (b) a new Transmission Construction and
Interconnection Agreement to be entered into between Buyer and WST Seller, on
substantially similar terms to the agreement described in clause (a) or such
other terms as are reasonably acceptable to WST Seller.
“WST Seller” has the meaning set forth in the Preamble.
“WST Seller Approvals” has the meaning set forth in Section 3.4.
“WST Seller Consents” has the meaning set forth in Section 3.3.
“WST Seller Fundamental Representations” means the representations and
warranties of WST Seller set forth in Section 3.1 (Organization and Existence),
Section 3.2 (Authorization), Section 3.3(a) (Noncontravention), Section 3.8(a)
(Title to Project Assets), and Section 3.16 (Brokers).
“WST Seller Parent Guaranty” means the Guaranty, dated as of the Execution Date,
made by Pattern Renewables 2 LP in favor of Buyer.


ANNEX 1-18

